Opening of the Session
I declare the 2001-2002 session of the European Parliament open.
Approval of the Minutes of the previous sitting
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
(The Minutes were approved)
Mr President, I rise to ask whether you share my concern about the recent decision of the European Court of Justice in the Bernard Connolly case. Do you agree with me that this is an outrageous affront to free speech and that it flies directly in the face of the so-called Charter of Fundamental Rights? If so, will you please write to the European Court of Justice expressing our concern over this issue.
We have taken note of your comment, Mr Helmer.
Mr President, I addressed the House in January on the issue of the frequency of flight cancellations in Amsterdam. I said then that one in two flights were being cancelled. Well, the same thing happened again yesterday: once again, the flight from Amsterdam was cancelled. I would ask the President to come to a better arrangement with Air France.
We will do something about it, Mrs Plooij-van Gorsel.
Decision on urgent procedure
Chairman of the Committee on Agriculture and Rural Development. Mr President, the Committee on Agriculture and Rural Development rejects the request of the Council for urgent procedure. It is our opinion that we have time to write a proper report. We will not delay with this report as there are agreements among the parliamentary groups that we will complete this report by May and put it to the vote in Parliament in May, so that there will be sufficient time to vote on this matter. Another reason why we do not want an urgent procedure is because, as you know, in Nice we were not able to secure participation for the European Parliament in decision-making in the agricultural sphere. If we agree to an urgent procedure now, we would relinquish the possibility of participating, as we would then be out of the picture altogether. It is our opinion, however, that the Council is very divided on this issue and that the decisive proposals and decisive formulas for compromise must be found by the European Parliament. I therefore ask that the request for urgent procedure be rejected.
(Parliament rejected the request for urgent procedure)
Agenda
I would like to remind you that, yesterday, Parliament adopted the decision, in principle, to include Council and Commission statements on foot-and-mouth disease on the agenda. Since the agenda is extremely full, the only way to include this point without having to remove something else would be to cut short Question Time. Therefore, with the agreement of the other institutions, I propose the following change to the agenda for tomorrow's sitting:
5.30 p.m. to 6.15 p.m.: Council and Commission statements on foot-and-mouth disease, followed by a 30 minute debate. Moreover, I propose not to follow the statements with the tabling of motions for resolution;
6.15 p.m. to 7 p.m.: Question Time to the Council.
Are there speakers for and against the motion?
Mr President, I think that is a good suggestion. We discussed this yesterday. We were fairly unanimous in the opinion that we should amend the original decision of the Conference of Presidents to bring it up to date. When something is done for current reasons, then, of course, something else is bound to suffer as a result. That is clear. We do not gladly forgo Question Time, but if that is the only option, then I fully support it on behalf of my parliamentary group, too.
Mr President, while I may not see any other option at the moment either, I would nevertheless like to protest against the fact that Question Time increasingly seems to be regarded as fair game, so to speak, when it comes to scheduling. In other words, every time there is a bottleneck, Question Time is cut short. I do not think this is right, as Question Time is safeguarded in the Treaties. It is a fundamental parliamentary right. I think it is ridiculous that we always cut corners in this area. Members submit their questions within the time stipulated and have a right to receive answers to those questions.
(Parliament approved the amendment to the agenda)
Carriers' liability
The next item is the report (A5-0069/2001) by Mr Kirkhope, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the French Republic for adoption of a Council directive concerning the harmonisation of penalties imposed on carriers transporting into the territory of the Member States third­country nationals lacking the documents necessary for admission [10701/2000 - C5-0470/2000 + 14074/2000 - C5-0005/2001 - 2000/0822(CNS)].
Mr President, this debate on my report is most timely, coming as it does only two days ahead of the first formal Justice and Home Affairs Council under the Swedish Presidency. Progress on the directive and framework decision setting common penalties for facilitating entry and residence in the EU will be on the agenda at that Council meeting.
When I was the UK Minister responsible for carriers' liability and other immigration issues, I always found that although the UK had strict rules on carriers' liability the system itself was open to criticism for being to some extent unbalanced and unfair. Some carriers were exempt from attention and in the EU as a whole the discrepancies between the way different nation States treated this issue led to loopholes and weaknesses in what should be an area of cooperation and coordination.
Because the burden-sharing was clearly unfair, we have an opportunity here. The French Presidency took the initiative but I hope my report has improved upon that initiative in a way that will be seen to be fair and reasonable in dealing with what is undoubtedly a very difficult problem.
My report ensures that carriers' liability extends to all transport to the EU of third-country nationals who are undocumented. That is fair and, although individual carriers' groups will be upset that there should be any liability at all, if it is spread across all the responsible carriers it will help them all.
I also believe, however, that the responsibility of carriers should be limited. Some have suggested that they should actually be required to retransport the people they have carried or remedy the situation. That would be draconian and excessive. Carriers should, of course, report the matter to the police or other appropriate authorities, who would then take the necessary steps.
It is only fair that, if an individual is subsequently granted asylum, the penalty on the carrier should be repaid. That has not been the case up to now but it is included in my report.
The final point is that penalties must be approximated throughout Europe. At present some countries have no penalty whatsoever, some impose a very small fine and in some countries the fines are perhaps too penal. Approximating the fines will help to stop this activity and make people work together.
It is important that we deal with this matter. Carriers must not be left alone; the authorities have responsibilities too. We wish to be humanitarian but this is an issue that can and must be dealt with by the EU as a whole. On that basis, I commend my report to the House.
Mr President, the illegal trafficking in human beings has become one of the most horrendous crimes that we see and it must be tracked down and eradicated through the law and through international cooperation.
The European Union governments committed themselves to this in the Tampere conclusions and it also requires the necessary cooperation of the countries of origin and especially operators involved in the transport of passengers.
The problem is how to harmonise the various legislation of the Member States and to seek formulas for approximation. There is no doubt that transporters have to take on the obligation to verify whether foreign nationals meet entrance requirements. The formula proposed by the present initiative to establish a minimum fine of no less than EUR 5 000 per person transported does not seem unreasonable. We should also, however, impose the confiscation of vehicles used by transporters, not merely as a possibility but as a mandatory penalty.
It also seems necessary to ensure that the transportation of people who may be eligible, under the Geneva Convention, to apply for asylum, should not be punishable.
Mr President, ladies and gentlemen, in summary, the Union' s governments should make the greatest possible efforts so that transporters, border police and customs police fulfil their obligations in a duly coordinated fashion, and prevent mafia networks from trafficking in human beings.
This is not the only way to combat illegal human trafficking. We must share responsibility for this serious problem which the whole of European society is obliged to confront.
It is therefore urgent, ladies and gentlemen, that this initiative, which we have been discussing for several months, should become reality as soon as possible.
Mr President, I would like firstly to acknowledge the work and efforts of Mr Kirkhope. In particular, I acknowledge the difficulties we know he has faced during his work on this initiative. But this lack of a clear approach and these difficulties which Mr Kirkhope has experienced, have largely been due to the lack of clarity and the changes which the Council has introduced into the text, confirming that there is no unanimity on this issue. This makes work very complicated, not only for Mr Kirkhope, but for the whole of this House and, of course, for those of us in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs who have tried to improve the text.
We must remember that the European Council, at its meeting in Tampere of October 1999, as we all know, agreed that the different but closely related issues of asylum and immigration require the creation of a European Union common policy, and elements were established which should include cooperation with countries of origin, a common European asylum system, the fair treatment of nationals of third countries and the management of migration flows.
Also highlighted was the need to adopt a broad focus on the management or regulation of migration flows, including political issues, human rights issues, development issues and, of course, the fight against illegal immigration and human trafficking, which involves the countries of origin and of transit.
For all of these reasons, I believe it is essential, not only in the case of this initiative, but of others which we are going to deal with next today, and of those which we are no doubt going to continue debating over the coming years, that the European Union adopt clear and fair principles which, of course, comply with the United Nations Geneva Convention of 1951.
The European Union' s response to illegal immigration should not be restricted exclusively to strictly controlling it. We must not shirk our responsibilities for defending and promoting human rights. These rights must be reflected in this initiative. We must regulate migratory flow through all the mechanisms at our disposal, but we must accept that a sufficient number of people can be received so as to prevent illegal immigration and eliminate the mafias that control it.
I would like to remind this House of Article 31 of the Geneva Convention, which states that there must be a real and well-founded fear of persecution in order to justify illegal entry into the territory of a country of asylum.
In these cases, such people may use false documents as the only way to escape from imminent threats to their life or freedom. We must therefore guarantee that carriers are exempted from penalties in relation to asylum seekers with a view to creating an area of freedom, security and justice.
Our objective is to improve the management of migratory movements within a framework of close cooperation with the countries of origin and of transit, stepping up the fight against this type of immigration and combating the criminal elements involved, while at the same time safeguarding the rights of the victims.
It is a pity that this text presented by the Swedish Presidency does not offer any real progress in relation to the initial text of the French initiative. Unfortunately, the reality of immigration requires global, coherent and coordinated initiatives and not one-off actions, like this one, which is limited to implementing Article 26 of the Schengen Agreement. It is essential that we safeguard the institution of asylum. We must exempt carriers who transport foreign nationals from penalties, if those foreign nationals then seek asylum once arriving in the receiving country, even if the request is subsequently rejected. Nor can we oblige carriers to examine the motives of the asylum seeker and thereby perform the role which falls to the Member States.
We have therefore deemed it necessary to request the withdrawal of the present text in the hope of achieving a better initiative, which would contribute to the creation of a real Community policy on this issue.
Mr President, two factors play a role in this proposal. The first one is to crack down on the smuggling of human beings as an element of organised crime. There is broad consensus that we need to make every effort to prevent the systematic organisation of illegal immigration. All too often do we read and see accounts of human beings being treated in a most degrading manner. The example of the Dover Chinese has left us all with a sick feeling in our stomachs.
The other element is the right to asylum. People who escape poverty, misery or war cannot be blamed for their actions. What would we do in the same situation? Europe has always adopted a humanitarian stance, and it should stay that way. In other words, we must strike a balance between upholding the Geneva Convention relating to the status of refugees on the one hand and cracking down on crime on the other. In this respect, another factor comes into play with regard to this proposal. Today' s proposal is not about whether we should or should not introduce penalties for carriers. All Schengen countries have had such a scheme in place for many years and apply it. But the non-Schengen countries too, such as Great Britain, as stated earlier by the rapporteur, and Canada, for example, apply similar penalty mechanisms. Today' s proposal only aims to harmonise these penalties.
All in all, the ELDR Group is of the opinion that these two factors must be brought into closer harmony with each other. That is why we have tabled Amendment No 11 by Mr Watson and Baroness Ludford, on the basis of which this penalty scheme does not apply if a person is seeking asylum. We hope that this amendment will be adopted and therefore consider the harmonisation to be acceptable as a whole.
Mr President, ladies and gentlemen, on the subject of the Kirkhope report, I would like to say that the problem must indeed be addressed. However, my group has a number of concerns: we must avoid a situation where the innocent become the victims, namely carriers and freight carriers in general. They are often under heavy social pressure, must adhere to certain times and are sometimes oblivious to the fact that they are transporting people.
Carriers may be middlemen in the criminal network, in which case they should be penalised for the trafficking in, and smuggling of, human beings. But they can also help combat the criminal network by reporting the fact that there are people being transported in their lorries illegally. However, the carrier may also be a taxi driver who picks up people in Sangatte or the centre of Calais, for example, and takes them over the border. Should he perhaps check their documents?
Additional problems can occur for people who are in fact travelling with documents, but ones which are difficult to verify. Another scenario is of people hitching a lift and declaring that they will be seeking asylum, but not doing so immediately and disappearing underground. I would like to be clear about who will be checking all these documents in future. In my opinion, there are not enough people available to check all documents.
Mr President, this proposal is about dealing with symptoms of an exceptionally serious disease. Unfortunately, it is a proposal which not only ignores the disease but also exacerbates both the symptoms and the disease. The idea, of course, is that it should act as a deterrent, but I should like to know whom it is imagined will be deterred. Whom is it imagined will be intimidated by this proposal? Those who think it will act as a deterrent are the humanitarian organisations, church people and those who have their hearts in the right place and who have to account for where their money comes from and how they use it. Whom is it imagined will profit from this? It will be the Mafia and other unscrupulous people.
Take a country like Afghanistan which is now almost surrounded by closed borders. Pakistan does not want to take any more refugees. There is no room for more camps in the locality, as some of us call it. The camps cannot hold any more people, but there are always people who are obliged to become refugees, and they have to pay to get out. Whom do we want them to pay? The Mafia, or the church and humanitarian organisations? If we increase the penalty, then we see the price rise. People who have to become refugees will pay dearly for the proposal we are discussing now. A heavier penalty will also mean that there will be fewer suppliers in this market. Fewer people will offer to help future refugees. Those who remain will be the Mafia. They will be able to charge their own price, and they will eventually have a monopoly over this area. I understand that there are Member States which are very worried about this proposal. I understand that the Swedish Presidency is alarmed by it. I would urge them very strongly to use their right of veto in the Council and put a stop to it.
In addition, I would recommend that, in the discussion of the proposal, at least two things are ensured. Firstly, a distinction should be drawn between organisations which intervene for money and for profit, and organisations which do so for humanitarian and compassionate reasons. This distinction crucially determines the situation into which we put refugees. Secondly, I think that it is important that we do not pass on our responsibility to just any old carriers. It cannot be right for some employee of Sabena, Air France or SAS to be made responsible for assessing what should happen in an asylum case. That is our own responsibility.
Mr President, the world is full of conflict and dictatorship, hardship and poverty and it is the innocent victims who pay the price. Organised crime gangs with vast resources at their disposal are operating with impunity. We need more international cooperation between law enforcement agencies.
It is no secret that in some countries politicians and the police are profiting from people-trafficking and tipping traffickers off when operations are about to be mounted against them.
Many of the issues being debated this morning, such as immigration, temporary protection for displaced persons and the level of harmonised penalties to be imposed on carriers transporting people without the necessary documents, are bound up with this dark world of conflict and criminal opportunism.
In the last ten years there has been an unprecedented rise in forced and voluntary migration worldwide. The conflicts in the former Yugoslavia and Kosovo and elsewhere led to sudden large population movements and the need for temporary protection. At the same time, asylum issues are growing in importance. Last year 390 000 people applied for asylum in the European Union. The United Nations estimates that the modern slave trade is now worth GBP 5 billion and 10% of illegal entrants to Europe come via the Balkan route.
According to the UNHCR my own country, Ireland, came third in Europe after Slovenia and Belgium in the number of asylum seekers it received last year, compared to the size of the total population. Asylum seekers in Europe were mainly from the Federal Republic of Yugoslavia, Iraq and Afghanistan. The number of applications from Iranians more than doubled. These people do not get the welcome in Ireland that one would expect, especially considering our own history of migration.
It must reluctantly be said that the Irish have been less than generous in their acceptance of the population movements affecting them. It is a new phenomenon to us, but it saddens me to see people that I believed to be decent and compassionate acting in a racist and xenophobic way - and that includes many of the people in my own constituency. I say that with deep regret.
Mr President, on behalf of the Members of the Bonino List, I would like to announce that we are going to vote against the Kirkhope report and against the French Presidency's proposal, which is yet another repressive proposal on migration.
There is no doubt that the considerations expressed by Mrs Cerdeira, Mrs Sörensen and Mrs Frahm and by the last speaker appear to be well-founded, but in order to be able to evaluate the report and the proposal, we need to take into account a question of principle, and that is that we have reached the point where we are going to have to resort to fragmentation on the issue of immigration policy, for otherwise we would have to admit, or rather the Council, above all, would have to admit that it is unable to regulate this phenomenon or rather that it failed to predict what might happen, that it failed to prevent it and that it is still unable to regulate it through government proposals.
We are bombarded by proposals from the Council and the individual Member States which, on the one hand, say they want to create a common, overall immigration policy while, on the other hand, they are integrating and harmonising areas of repressive law, without defining in any way the contents and criteria which will be - or rather which ought to be - at the basis of the future European immigration policy.
We do not feel that the report and the proposal in question can make any contribution to the quest for an immigration policy; on the contrary, in our opinion, it is precisely these proposals which contribute to events such as the Dover incident, where human lives were lost. We are just helping the mafia to grow richer.
Mr President, I would like to call to mind once again that the French initiative before us is aimed at combating illegal immigration, and I would like to thank Mr Kirkhope expressly for his balanced report. The idea is to prevent illegal immigration attempts from the very outset - as a rule in the person' s home country. At present, carriers are indirectly encouraging illegal immigration in that no checking of travel documents is carried out. An attempt to enter illegally cannot be detected by the border authorities until the point of arrival in a Member State of the EU.
A simple and efficient solution is being proposed here by the Commission. The carriers should check on departure whether passengers have the necessary travel documents or visas and, if need be, refuse to carry the people concerned. To guarantee that these checks are carried out and at the same time take steps to discourage people from knowingly abetting illegal immigration, uniform fines should be introduced in the EU. This is the only way to ensure a common and coherent stance as regards illegal immigration. The proposal that the fines should be waived if a request for asylum is made, however, is counterproductive, since as a rule asylum is almost always requested. For this reason, the fine imposed on the carrier should only be refunded if the request for asylum is subsequently granted.
It is perfectly reasonable to expect carriers to check the documents required for entry into the destination country along with their travel tickets or flight tickets. This must be made to apply to all types of passenger carriers, including railway companies. The carrier cannot, on the other hand, be expected to take charge of passengers' return transportation. This should be handed over to the national police or other appropriate authority. This is the only way to ensure that the persons concerned are really returned in a proper manner. A criticism that may be levied at this proposal too, however, is that important aspects of a common policy on immigration and asylum should be considered within the framework of an overall concept and not sneaked into the legislative process prematurely as individual measures.
Mr President, firstly, I would like to associate myself with my group' s concern at this proliferation of partial and fragmented measures, which are sometimes incompatible with the Treaties and almost always incompatible with the Community approach, and about which we are uncertain as to whether they come from the Member States or from the Council. As some speeches have demonstrated, these responses are dangerous because they offer false and apparently simple solutions to problems which are real and complex.
I believe these types of proposal - and we shall see more in the course of the morning - are completely unviable without a global framework which implements the decisions of the European Council in Tampere. It must implement all of them, as the Commission is trying to do.
The Council' s tendency to introduce repressive aspects, when the reference frameworks for an essential common immigration policy are still not clear, is a problem, Mr President.
The Commission has presented us with a document which intends to deal with the problem of human trafficking. I would like the Commission to also provide us with a document which defines both human trafficking and common penalties, and that this should fall within the framework of a common immigration policy.
Mr President, we are going to penalise carriers who carry people lacking the appropriate documents. This is good. All traffickers in human beings know that they are committing a crime. Absolutely all of them know it. I do not believe, however, that we are going to stop them through this kind of measure.
I regret the rapporteur' s position on this issue, because our committee has normally shown a degree of unanimity in not accepting this kind of proposal. Furthermore, with regard to this one, I have certain particular concerns which have been expressed here: the increased responsibility for control on the part of private individuals, and the serious and real problem of refugees. I do not believe that carriers are guardian angels and they are not going to accept the possibility of penalties when they are helping people who are truly in danger. I think we should bear this in mind.
Mr President, my group has therefore decided, by majority, to request the rejection of this proposal and for the French and Swedish Presidencies to ask the Commission to present a global proposal on a future common immigration policy for the Union.
Mr President, first of all, I am not against cooperation against organised crime and illegal immigration in itself, but I am totally opposed to carriers' liability in principle. I believe it is a back-door privatisation of immigration procedures and, as others have said, it passes the responsibility for checking documents to check-in staff or drivers rather than leaving it with official immigration staff who should be well trained in a non-racist and humane way. It is a pity that this service was left out of the Article 13 anti-discrimination directive by the Council.
I object strongly to the backing-winners approach of 'your money back' if you have transported a winner in the asylum-seeking stakes. Like others, I also believe that this is an initiative which is wrong in pragmatic terms, being part of a piecemeal approach to creating a common immigration policy, which we have seen far too much of in this House already. We must have the framework first and then look at how it is best implemented and whether such harmonisation is appropriate. This fragmented approach is neither coherent nor sensible.
I would commend to the House the amendment which has been supported by three groups: Amendments Nos 10, 11 and 13. There are other amendments to this report also worthy of consideration. I shall be supporting Amendment No 12.
Mr President, the Kirkhope report is not a contribution towards a progressive common policy on asylum and refugees. The obligation laid down in the Schengen Convention to return passengers, a practice that has failed and has quite rightly been condemned by church and human rights organisations, is to be extended and tightened. Airline staff are already being forced into the role of auxiliary police as a result of it. The Member States are simply creating the conditions that guarantee the profits of the gangs that engage in human trafficking.
If carriers who fail to meet their so-called obligations will in future be expected to pay a fine of up to EUR 5 000, one can imagine where this will lead. The EU will become even more of a community of closed doors. This is surely not the way in which we want to deal with refugees and immigrants in future. More than 2 000 people lost their lives last year on the external borders of the Union, according to the estimates of the anti-racist human rights organisation UNITED. This is a situation that is intolerable in the extreme.
If we want to go down the road of common European framework legislation in matters relating to asylum, then we must also see to it that asylum-seekers are able to come to us. Otherwise, any directive, even one that is formally based on the Geneva Convention on refugees, is not worth the paper it is written on and fundamentally violates the spirit of the Convention.
Please allow me to conclude with a remark about my own country. Unfortunately, the German Interior Minister today is one of the most important protagonists for a European policy of closed doors.
Germany is blocking efforts in almost all areas to make refugee and immigration policy more humane. Every proposal from the Commission that moves in this direction is rejected by the German Interior Minister. A proposal like the one we have before us on the table today would undoubtedly be supported without reservation by Mr Schily, since he breathes the spirit of defensive measures and tightened controls.
I call upon all of you here not to allow the spirit of a Europe of closed doors and defences against people who seek our help to win the day. Vote against the Kirkhope report!
Mr President, ladies and gentlemen, there is absolutely no question that we are all in favour of sensible management and control of immigration, including by means of protecting the external borders of the Union. I believe that we are all in agreement as regards this and that there is no need to argue about it. However, I think we also agree, on the other hand, - and Mr Kirkhope especially, as a former British Home Affairs Minister, will agree with me here - that we will ultimately not achieve very much with all these individual measures and that we are dealing with an area in which we are not seeking to solve the basic problems but, by taking small steps, at least to achieve something.
If this is the case, then it is also clear that our discussion must be as free from ideology as possible. If we also agree, then, that we want an ideology-free discussion and we know that illegal immigration can never, in fact, be completely prevented - in other words, there will always be illegal immigration, no matter what happens - then, of course, we have to admit that we can ultimately achieve very little with penalties for carriers alone. If we are in agreement about this too, then we must also acknowledge, Mr Kirkhope, that if we want to do something, then we have to engage in discussions with the carriers themselves.
I am currently engaged in discussions with representatives of the international transport trade unions and I think there is still room for finding common ways forward on this. But when one speaks with these companies, Mr Kirkhope, one realises that your proposals are not at all helpful and that they attempt to frame the French initiative, which itself was already rejected by the carriers, even more restrictively. At this point, I ask myself why we are dealing at all with a report that no one supports.
Mr President, ladies and gentlemen, not everything that is legal is also legitimate. Not everything that is illegal is also illegitimate. We have spoken a great deal here today about crime. In my opinion, however, it is not a crime to help needy people who wish to enter the EU actually to do so, simply because this is illegal; the crime is the closed-doors policy of the EU. This is acknowledged even by the UNHCR. In a study of those who traffic in human beings, the UNHCR found that the problem lies with the fortress policy of the EU and that the only way to change this situation is to open the borders further, not to introduce measures against the so-called smugglers.
There is a second problem that I would like to raise in connection with this report, which wants to call the carriers to account to a greater extent. In Germany this has led to racist behaviour, and has even led the authorities to call upon taxi drivers to behave in a racist manner. They have said that you can tell if someone is illegal or not when he is standing on the German-Polish border and wants you to provide him with transport; taxi drivers themselves have no powers to check these people' s papers. They have been told that these people are easy to recognise! No human being is illegal, and one cannot possibly tell whether or not a human being is in an illegal situation.
A final point that has made me very sceptical is that, at the time when there were still two Germanies, the GDR and the FRG, in the 1970s, Germany' s supreme court reached a decision stating that people smuggling was legitimate, in other words exactly what I was talking about, and that it was even legitimate to demand money for this. Commercial assistance to refugees, therefore, which you are more or less criminalising here, was at that time highly commended. This makes me fear that the whole issue is being exploited, that we do not dare to take action against the refugees and those who have been made illegal, and therefore need new victims. This is why you are seeking out those who assist refugees, irrespective of whether or not they are being paid. It is they who need our support so that more people are able to cross the border cheaply.
Mr President, may I start with a remark on procedure. These debates in Parliament on initiatives from Member States are somehow incomplete because there is a piece missing. The author of the initiative does not take the floor and does not address the arguments of Parliament.
The Commission, I must tell you very frankly, is in a very awkward situation in these debates because we are not the authors of these initiatives. We do not even have the right to present an amended proposal, we just participate in the debate. So, it is difficult for the Commission to take the floor and defend the proposal, or attack the proposal, because, up to a certain point, we are sidelined in this debate. Of course, I share your concern that a piecemeal approach is not the adequate way of addressing this very sensitive issue of illegal immigration.
We have tried to give some support to a coordinated and integrated approach to illegal immigration and to immigration as a broader issue but we need to address the initiatives that Member States raise such as the current one. Therefore the Commission will confine itself to three main remarks. The first, which perhaps is a pure truism, is that the issue of carriers' liability is a very complex and sensitive one. Like some of the previous speakers, the Commission thinks that carriers' liability may be an efficient tool in fighting illegal immigration but the effectiveness of carriers' liability depends to a large extent on a well-balanced approach. Such a well-balanced approach is extremely difficult to achieve because it is necessary to take into account the legitimate interests of all sides, not only the Member States but also the persons in need of humanitarian protection, and the interests of the transport industry. Your discussion this morning and the discussion that is going on in the Council have shown that it is extremely difficult to strike a balance which is acceptable to everyone.
I do not think that we are privatising the fight against illegal immigration. I must say that I see it very differently. I think that the management of immigration falls within the responsibility of Member States, of public authorities, but we have to call upon civil society to be engaged in the management of immigration. This broad concept brings not only the responsibility of carriers but also the commitment of NGOs into the common management of immigration policy. So, we have one strict criterion to analyse the French proposal. The initiative should be welcomed if it provides added value to the already existing provisions of Article 26 of the Schengen implementing convention.
The draft we are considering today is only a first step. In the long run it will be necessary to go further and look coherently at all means of transport including freight transport. Therefore, the Commission, for its part, will assume its responsibility on this issue and we will try to prepare the ground in close cooperation with all interested parties for a more harmonised European approach. We think that we will be able to bring along a proposal covering all means of transport and built upon close cooperation with humanitarian organisations, with the carriers themselves, and, of course, with law enforcement agencies.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
Temporary protection for displaced persons
The next item is the report (A5-0077/2001) by Mr Wiebenga, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council directive on minimum standards for giving temporary protection in the event of a mass influx of displaced persons and on measures promoting a balance of efforts between Member States in receiving such persons and bearing the consequences thereof [COM(2000) 303 - C5-0387/2000 - 2000/0127(CNS)].
Mr President, I concur with what Commissioner Vitorino stated a moment ago, namely that, essentially, the EU Member States have failed to set up a European asylum policy. In Tampere in 1999, the government leaders may have been brimming with good intentions, but they never got beyond drawing up a wish list. The European Commission' s scoreboard, dating back to 2000, lists the necessary measures in a more readily understood format. However, it already appears that the Council meeting of Ministers for Justice will fall short of the goals which have been set. This also applies to the setting up of a reception scheme for displaced persons. The present draft directive is the third proposal which is being presented to the European Parliament, no less than four years after the first one in 1997. The European Parliament endorsed the first two, but the Council of Ministers is struggling to reach a decision on these. It has never been exactly clear which Member States thwarted the proposals, as everything is done behind closed doors. The Council of Ministers has remained silent, and that is once again European asylum policy at its worst.
This attitude is reprehensible, for we would do well to remind ourselves of what is actually at issue. This proposal provides for situations such as those which occurred a few years ago in Bosnia and later on in Kosovo, situations in which the mass influx of displaced persons has to be absorbed by the European Union, situations in which people are being driven away from house and home, where villages are burned to the ground and where people are at their wit' s end. This affects hundreds of thousands of people at the same time. Of course, they deserve a dignified reception. Of course, the European Member States should share out the responsibility fairly and squarely by making sound agreements. This has not happened to a satisfactory level in the past. And we can already foresee that, when a similar tragedy soon strikes Macedonia or maybe Algeria, the European Union will, once again, not be prepared.
Mr President, the European Commission has done a good job. The present proposal outshines the previous two proposals. The sharing of responsibility among the Member States has now been included in the scheme and is now inextricably linked to it. That aspect, therefore, will enter into effect at the same time as the rest of the scheme. And there are many other aspects which have been arranged far more efficiently than in the previous proposals but which I will not elaborate upon at this stage. That is the good news.
I would now like to mention a few aspects where there is room for improvement. The first thing that springs to mind is the link with the Geneva Convention relating to the status of refugees, particularly the key principle of it, namely the non- refoulement principle, the principle that refugees cannot simply be returned home. This must be spelled out more clearly in the proposal. The Council of Ministers must be tied down to deadlines when it takes decisions on the implementation of the temporary protection of displaced persons, and the European Parliament - this, too, is an old complaint, Mr President - must be more involved in the decision-making process.
The proposal falls short in one area: that of the sharing of responsibility - we used to talk about the sharing of the burden, this is now referred to as the sharing of responsibility - between the Member States. What is at issue here is which Member States make what effort with regard to the reception of the large numbers of displaced persons. In the case of Bosnia and Kosovo, countries such as Germany, the Netherlands and Austria received large numbers of displaced persons, whilst other Member States did too little. The Commission now proposes, first of all, to share the financial burden on the basis of the Refugee Fund. Mr President, it is my conviction as your rapporteur that this aspect really needs to be reinforced. This is first of all about implementing the EC Treaty which expressly stipulates that the Council must help strike a balance between the efforts of the Member States in this field. The word 'balance' encompasses more than the word 'solidarity' which is in the proposal at present. More than anything, we need to distribute the displaced persons across the Member States proportionately: hence Amendments Nos 4 and 11. I naturally hope that these will be adopted by this House. Also, the provision must be deleted whereby Member States can opt out altogether from receiving displaced persons. Quite the reverse: every Member State must be able to justify its supply of reception facilities very well, and that is set down in Amendments Nos 31 and 32.
Mr President, all things considered, we have a reasonable proposal before us which this House will hopefully be able to accept.
Mr President, ladies and gentlemen, behind the incredibly complicated title of the draft directive lies a relatively straightforward problem. What we are dealing with here is the issue of sharing the burden of receiving refugees from civil wars. It is as if the awkwardness of the title in itself makes it clear just how uncomfortable the underlying issue is for Europeans. The way in which Europeans have so far handled the issue of burden sharing can only be described as a complete tragedy.
The problem is one that we have been familiar with for many years. We know from painful experience what happens when civil wars break out in an area such as the former Yugoslavia, and people flee in their tens and hundreds of thousands - and, of course, they go wherever they can be sure of being safe from persecution and war. In the past, this has meant especially Austria, but also Italy, the Netherlands and Germany.
In the Bosnian war, for example, my country received more than twice as many refugees as all other countries put together. This is the reason why those concerned have been pressing for a solution to this problem for years. But so far this has not been enough to make the Council produce anything more than declarations of solidarity with those receiving refugees. May I remind you of the very unfortunate attempts of Commissioner Vitorino' s predecessor, Mrs Gradin. Those interested might care to take a look at these.
This is why I am grateful to you, Mr Vitorino for taking up these problems energetically after Tampere. I would like to add that, unlike the previous agenda item, this is not an initiative by a Member State but an initiative of the Commission and the Commissioner responsible. To that extent, you are also responsible for it. Much as I welcome what you have done in principle, I also have some objections concerning particular details.
The issue of burden sharing is tied to one single problem. Will it or will it not be made a rule that all Member States must receive refugees? If, Mr Vitorino, you adhere to the principle known as two-sided voluntary action, meaning that refugees should be able to decide for themselves which Member State they wish to enter, and that Member States should only take in refugees voluntarily, then everything will remain exactly as it is and absolutely nothing will change. The burden of receiving refugees simply cannot be offset by financial contributions.
The first thing that has to happen is that Member States should not to be able to back out by making a financial contribution; instead it should be obligatory for all Member States actually to take in refugees according to a certain system. This system would, of course, take into account the absorptive capacity of each country and all other conceivable viewpoints; it would also, of course, ensure that families are not torn apart and also, of course, on a quota basis, take into account the wishes of the refugees themselves. But it must be laid down in writing that every Member State has a duty to make a personal contribution in terms of receiving refugees. This is the first weak point in your draft. Thankfully, this has been corrected by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and I hope that Parliament will go along with the opinion of the Home Affairs Committee.
The second point, Mr Vitorino, relates to family reunification. The indeterminate concept of the family that you use cannot be imposed upon all the Member States. Those wishing to permit the entry and residence of all eligible relatives in addition to the core family may do so. Member States cannot, however, be forced to do this; it must be included on an optional basis. This is our second serious objection.
Mr President, I wish to begin by congratulating the rapporteur, Mr Wiebenga, on his report, which gets to the heart of the problem we are facing at the moment: temporary protection for people in the most difficult circumstances.
I regret that Mr Nassauer has ignored what the rapporteur said about the use of language and has talked about "burden sharing", because the issue is actually how different Member States accept their responsibilities and try to treat people in very desperate circumstances fairly.
The rapporteur also referred, quite rightly, to the Kosovo crisis, in which Member States failed to take on their responsibilities and poorer states, such as Albania, were left to deal with large numbers of refugees. With the new mechanism that should be avoided. If there is a mass influx of refugees into the Community, Member States will have agreed in advance to share the responsibility.
This temporary protection needs to cover not only spontaneous mass influxes into the Community territory but also non-spontaneous influxes, when people have been airlifted out of difficult areas by Member States, or perhaps other parties, and possibly assisted to come to the EU. We must ensure that appropriate provisions are in place.
Another very important point on which my group has tabled an amendment, Amendment No 44, concerns the speed and the workings of the directive. When a refugee crisis occurs, it is absolutely imperative that the Member States act as quickly as possible. I applaud the rapporteur for introducing a time limit for the Council decision. However, my group has tabled an amendment to bring that forward. We do not believe that three months is acceptable. We are asking that it should be one month. I am fully aware of the logistical and organisational difficulties that this presents, but action needs to be immediate and an emergency Council meeting is a small price to pay for ensuring that those in need receive protection.
Amendments Nos 45 and 46 concern the rights of individuals. When they are in Member States they have the right to asylum and protection. We should ensure that these people are not forced to return to their countries if that is going to create desperate problems for them.
Member States must try to do more to integrate refugees into society. Young people should be put into education and adults given the opportunity to work as quickly as possible, so they can be seen as active and useful participants in society.
We hope that situations like Kosovo will not happen again, but if they do we must ensure that we are prepared. My group will be supporting this with the amendments to which I have just referred.
Mr President, I welcome Mr Wiebenga's report, not only for its strengthening of the practical arrangements for sharing responsibility for Kosovo-type situations which I am sure our citizens can relate to as a demonstration of European solidarity, but also for Mr Wiebenga's insistence that a regime of temporary protection must not undermine and become a substitute for the Geneva Convention and the rights of beneficiaries to apply for asylum. Mr Wiebenga has added some useful, strengthening amendments to the clause already in the Commission proposal: for instance, on insisting on non-refoulement, to insist that the Dublin Convention shall not apply and that the host Member State shall consider the asylum application, and on the involvement of UNHCR. All these are to be welcomed.
I am sorry that the PPE-DE Group insisted on forcing amendments to the article on family reunion. I feel the clause about unmarried partners which says that Member States may admit an unmarried partner if the legislation of the Member State treats unmarried couples in the same way as married couples is slightly perverse. I would have thought that it would be rather odd to treat them differently if domestic legislation did not.
The other point I want to make is the contrast between Mr Wiebenga's report and the previous one by Mr Kirkhope. Mr Wiebenga's report is based on a Commission proposal in line with the Tampere conclusions and the scoreboard. It passed through our Committee on Citizens' Freedoms and Rights, Justice and Home Affairs constructively, without major dissension and results in a report which sensibly improves the Commission proposals. What a contrast to the series of Members States' proposals. Mr Vitorino said politely what many of us in Parliament are saying rather more rudely, that the Council and Member States need to get their act together on asylum and immigration. Mr Wiebenga's report has been a model of how we can work constructively between the Commission and Parliament. All we need is the Council to work as constructively with us.
Mr President, ladies and gentlemen, first of all, I should like to congratulate rapporteur Wiebenga on his report. With the mass influx of immigrants who escaped the conflicts and the attendant dangers in former Yugoslavia, Europe was, for the first time since the Second World War, faced with forced migration on a scale which was, both qualitatively and quantitatively, outside the range of our experience hitherto.
The draft legal framework for temporary protection in the case of mass immigration has been developed in the past decades and varies from Member State to Member State. They apply different social rights schemes which people enjoy during temporary protection. Some Member States recognise the right to work and family reunification, others do not.
The new Commission proposal includes all the conclusions of the Treaty of Amsterdam' s implementation and reproduces the discussions in the Council, as well as the response of the Member States to the refugee crisis in and around Kosovo. The proposal forms part of the recent Commission initiatives with regard to the asylum policy on account of the new Convention.
However, the NGOs have expressed concern that a temporary protection scheme might undermine the international policy for the protection of refugees if no guarantee is given that sufficient precautionary measures have been taken to prevent misuse. The Commission recognises this risk when it states that temporary protection is a responsibility which is of crucial importance to the European Union, but it needs to spell out that it does not intend to undermine the protection of refugees.
We therefore share the rapporteur' s opinion that the proposal for a directive contains a considerable number of improvements on the previous two proposals. The sharing of the burden among the Member States is no longer separate from the stipulations. Despite this, I would like to quote a critical example: let us not forget the refugees in Sangatte and Calais, who are desperate for temporary protection provision for displaced persons.
Mr President, I should also like to thank the rapporteur for his report and the Commission for the fact that this proposal has finally been presented and will hopefully soon be put into effect. And I was so glad to hear Mr Nassauer use the word solidarity. I thought it was a good word until I realised what he meant. It was solidarity with ourselves. It is interesting that Mr Nassauer - and the PPE-DE Group, I assume - think that this proposal should primarily be about distributing the burden. I thought it was supposed primarily to be about saving people's lives, that is to say the lives of people who are victims of war or civil war or other similar events leading to mass displacement and the need for aid. It is, of course, absurd, really. The world's poorest countries in Asia and Africa do not need special rules on mass displacement, but that is what we need in the rich, well-organised EU. That is how matters stand, however. The authorities in our countries have not been able to demonstrate sufficient flexibility within the present rules, and this proposal is therefore clearly necessary.
There are still a few problems with the proposal, I think, but, when all is said and done, my group will end up supporting the report and, thus, this initiative, because it is so patently necessary that we get it implemented quickly. And I will, at any event, do everything I can to prevent the issue of burden sharing' s being made into something which can turn victims of catastrophe into hostages in our own internal battles and our solidarity with ourselves. There is a need for solidarity in this world, not with ourselves but with the world outside.
Mr President, I would first like to congratulate the rapporteur on his report, which really addresses the problem, and to thank him for it. Austria has always played an important part when it comes to receiving refugees and displaced persons, and has also contributed more than its fair share to solving the resultant problems. I would particularly like to thank Mr Nassauer for adding to what the rapporteur has said in this respect. However, it is high time a satisfactory pan-European solution was found to this problem. It is not enough just to call for solidarity between all the Member States.
As regards reception of persons by the Member States, the Commission proposal only talks about Community solidarity, but this concept needs to be firmed up in the spirit of Article 63(2)(b) of the Treaty. The purpose of the directive as described in Article 1 should also include the idea that displaced persons should be allocated to the Member States with due regard for their absorptive capacity. However, the solidarity mechanism operating between the Member States should also cover both aspects, that is to say both the financial and personal aspects of solidarity.
Mr President, ladies and gentlemen, at this point I would like to return to the two points on which we are critical of the Commission proposal. The first is the issue of dual optionality in the allocation of refugees from civil wars, that is to say the possibility that a refugee has to select a country, and a country's right to reject any refugee.
The founding fathers created the 'European home' as a place for solidarity, above all. This solidarity can still be seen today, for example when European funding is used to support structurally weak regions. So not only is the call for more equitable burden sharing as regards receiving refugees justified, but also burden sharing itself is an expression of solidarity between the peoples of Europe. As various Members have already pointed out, only a few Member States bore a share of the burdens resulting from the civil wars in former Yugoslavia. It is all very easy for Mrs Frahm to talk big, because she comes from a country which has not, so far, exactly distinguished itself when it comes to such acts of solidarity.
Unlike the governments at the Nice Summit, we, as directly elected Members of the European Parliament, are obliged here to overcome national differences and to opt for a European solution founded upon a quota-based allocation of refugees in accordance with Member States' absorptive capacity. Otherwise, dual optionality will render the positive approach adopted in the Commission's proposal superfluous.
The second important point is family reunification. Here, too, a fundamental principle of our Community is at stake - subsidiarity. Today it will be decided whether the EU should reserve for itself, in a centralist way, the process of defining and regulating what constitutes a family, or whether in the first place the concept of a nuclear family, which is common to all Member States, should be taken as a basis, with regulations going any further than that being at Member States' discretion. The compromise amendment tabled by the rapporteur, Mr Wiebenga, provides for the latter. This follows this House's tradition of fighting the attempts of the Brussels bureaucracy to arrogate to itself the powers of the Member States. Today, you have a chance to demonstrate what this concept of subsidiarity means to you. I urge you to vote for the fair traditions of this House and for the fundamental principles of our Community of values, and not to be swayed by purely national interests and party political calculations. I urge you, when it comes to these important issues, to vote for Mr Wiebenga's compromise amendments.
Mr President, I would firstly like to congratulate the rapporteur on the effort he has made to improve this report.
In recent years, Europe has had to face situations which we thought had been eradicated once and for all in our part of the world. In view of these events, I believe that we can no longer ignore our moral and political obligation to establish mechanisms to deal with a humanitarian catastrophe, when all other prevention mechanisms fail.
The European Union must act as one on this. I wish to say on behalf of my group that we are in favour of distributing responsibilities amongst the Member States. I am not going to use the word burden because, having seen the faces of men and women in refugee camps in Macedonia, who are just like you and me, Mr President, it seems to me to be horrendous and repugnant to call them a burden. I believe that it in doing this we must take clear account of the situation and show a degree of flexibility, which the rapporteur acknowledges, simply to listen to the will of the refugees and to prevent them, as a result of their temporarily weak position, from effectively becoming a burden to be transported to where we, completely regardless of their views, decide.
I also wish to congratulate the rapporteur on the effort which he has made to clarify the time periods, to clarify that, in this case, it is especially important to respect the time periods within which things are decided, and to support the amendment which our group has presented in order to specify and to reduce these time periods.
In relation to family reunification, I wish to say to Mr Nassauer that I do not understand this obsession you have. The Right has convinced us, even the most stubborn of the Leftists, that the family is a necessary asset and an important pillar of our society. Is this only the case for Europeans? Mr Nassauer, are you on the Right going to leave your mother or brother in a situation of special need if a violent situation arises in your countries? Can we not, for temporary protection, take account of these especially serious situations which can cause particular anguish, and bring these people to the European Union together with their families? I truly believe that we can take account of them. With regard to the definition of the family, it seems to me that the Commission' s position that each Member State should apply its own definition of the family is more than reasonable and we are going to support this position.
I hope that the Council does not make us wait another four years for a decision on this issue. I believe that Mr Wiebenga did not realise that he was taking on such a great responsibility when he produced his first report and that he will not mind being rapporteur for this issue for life.
Mr President, I too would like to thank Mr Wiebenga for his sterling work. I can tell you that it is a very rare occasion indeed when all Dutch groups agree on refugee policy.
Although we offer our unqualified support to the report as a whole, my group would now also like to make a few observations, of which I should like to mention two.
The first concerns the much-debated Article 13(1). The Commission suggests that Member States which equate unmarried couples with married couples in their national legislation should also do so in the case of family reunification. It is not, therefore, a matter of imposing family law standards, but about equal treatment within a Member State. It is, in my view, a modest proposal, but it touches upon an important principle. I am, therefore, disappointed that this is being played down in the report, more specifically in Amendment No 22, which turns this modest proposal into an empty statement. It now claims that Member States are entitled to reunify unmarried couples. That does not require European agreement, for that is already the case now. The Commission proposal relies on solidarity among Member States and their generosity in offering reception capacity, but there is no big stick. The rapporteur attempts to make the reception scheme less non-committal, and I support him on that, but solidarity is not given any financial leverage. Like the rapporteur and some others here, I am convinced that a sharing of the financial responsibility at European level is necessary to prevent Member States from passing the buck to one another. I also believe that it is unwise to start moving people around unnecessarily. Pursuant to Article 24, the Refugee Fund has to provide for financial solidarity. But this fund has a maximum of EUR 10 million annually at its disposal for displaced persons. That just about covers the cost of two tents and a hot-water bottle. Unless this fund grows substantially, I fear for Europe' s hospitality.
Mr President, the proposal for a directive defining a European temporary protection regime in the event of a mass influx of displaced persons from third countries replaces the proposals for joint action on the same subject that we discussed in 1997 but that were not implemented because of what I regard as justified reservations on the part of several Member States.
Unfortunately, although today's proposal is more flexible on certain points, it remains open to several serious criticisms. The first is that to introduce this temporary protection comes down to creating a second status. That status is parallel to the status of refugee, of beneficiary of political asylum recognised under the 1951 Geneva Convention, but much broader than that. The beneficiaries under this new system would not just be persons who satisfy very specific criteria for the grant of political asylum but also very broad categories of third-country nationals who apparently had to leave their country of origin for a variety of reasons.
Article 63(2) of the Treaty of Amsterdam does indeed provide for the introduction of this kind of regime, but it refers only to temporary protection. The Commission proposal, however, although theoretically confined to protection for not more than two years, risks creating de facto situations very likely to continue for longer than that, since provision is made only for the voluntary departure of the persons concerned. We regard that as a serious defect of the Commission's proposal.
Our second major criticism is that although the States must give their assent to the physical allocation of the protected persons - which represents some progress over the earlier version - the new text seems, in fact, to absolve the Member States of their responsibility. This problem could have been avoided if the basic decision by the Council to launch the temporary protection regime had been taken unanimously. But the Commission proposal only provides for a qualified majority decision, which, in our view, was not legally necessary and basically seems quite inadequate for such a serious issue.
Mr President, within this disordered debate on certain aspects of immigration, we are dealing with a proposal for a directive of great importance because it attempts to regulate the fair and coordinated efforts which the Member States are obliged - and I stress, obliged - to make to receive displaced people and refugees from third countries.
Let us not lose sight of the fact that we are dealing with a humanitarian problem of the highest order. Nobody wants to abandon their land, their culture or their family. The first question is therefore how to understand and show solidarity, so that we can assist these people and make their terrible situation less burdensome.
As well as immediately meeting their humanitarian needs, we also face the problem of where to place these refugees, as this debate is demonstrating. Is it a proper solution to distribute them numerically according to a system of quotas, thereby replacing the two-fold principle of respecting the will of the Member States and of the refugees themselves? I sincerely believe not. Would it not be fairer to use the European Fund for Refugees, as Spain proposed, and give it more financial resources than it has at the moment, in order to help the Member States receiving more refugees? I believe so.
The problem is also that a great number of asylum requests are rejected because they do not come from genuine political refugees, but from economic immigrants. As is also being demonstrated here, we are facing a very confused debate in which there is no definition of the different types of economic immigration as opposed to those involving asylum for humanitarian or political reasons. The issue is to resolve the problems created by the current asylum procedure, and thereby make the number of asylum seekers much more reasonable and make the distribution of responsibilities fairer.
Finally, ladies and gentlemen, I am pleased that those people who have committed criminal acts for supposedly political reasons have been excluded from temporary protection. This is a further step by the European Union in the fight against terrorism. The amendment presented in committee by the Spanish delegation of our group endorses a vote in favour of the report despite some of our reservations on certain aspects of it.
Mr President, the draft directive on displaced persons represents a new step towards European asylum policy. But we are a long way off the ultimate goal, not least because the Council has hitherto appeared unable to reach decisions on Commission proposals. As far as I am aware, there is still no agreement on the directive on family reunification within the Council' s working party. The Council will perhaps be able to deal with this temporary protection directive more promptly, as it is not being 'hindered' by a codecision procedure in this case. It is, however, questionable how much further problems have to escalate before the Council can rise above the mutual differences and can adopt a truly European approach. Despite this, I should like to identify two positive aspects today.
First of all, the drive with which the Commission acquits itself of its task as legislator in the European Union and the care it applies to keeping the balance between the national interests and the ultimate goal of Tampere are quite remarkable. Commissioner Vitorino deserves every support for his excellent helmsmanship in this matter.
Secondly, the content of the directive itself is balanced and therefore by and large acceptable. First and foremost, it is stated that the rights and duties of displaced persons should as far as possible approximate to those of people with a different residence status. In addition, further to its debate, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has called for more light to be shed on the relationship between the displaced persons status and the regular asylum procedure. They should not be mutually exclusive. At the end of the day, the use of the temporary protection instrument is merely a contingency measure which should not undermine the individual right to asylum.
Furthermore, I am delighted that it has been clearly laid down that all Member States have to contribute their proportionate share to the actual reception of displaced persons. I thank Mr Wiebenga for amending the directive to that effect. However, I also share Mrs Terrón' s and Mrs Buitenweg' s severe criticism of the compromise, which is very disappointing indeed and should not really call itself a compromise, as far as the definition of "the family" is concerned. We have not heard the last of this.
Mr President, the Italians have an expression which I have always loved tutto il mondo e i paesi and today we are talking about a variety of legislation relating to what is clearly one of the most passionately debated and in many cases inadequately legislated for issue in our Community. The tragedy of people cut up in civil wars, which is the main focus obviously of Mr ­­­Wiebenga's report, is only one of the issues we are facing. Many colleagues today have spoken on the basis of experience in their own countries of how these issues are handled.
For far too long the Commission or the Council, holding its meetings in secret and expressing solidarity very often between themselves about these issues, have covered up what we really need to know about future policy on immigration, asylum, refugees, etc., within the Community.
Coming as I do from a small country on the periphery where very often the difficulties of getting there have prevented us from being a focal point for those seeking asylum or refugee status, I sometimes feel uncomfortable when having to debate these issues with colleagues who have much greater experience and whose countries are called upon very often to share a huge amount of the responsibility for people tragically displaced by civil war, as has recently happened.
Of course we share our responsibility. We have to. It is our duty as one human being to another, but what we must absolutely insist on in all our immigration policies, not just in the context of mass displacements of people in the event of civil war, is that we must have a much better thought-out, much more humane and generous, and, above all, merciful policy towards those who come to us for help in these tragic situations.
Mr President, I would like to congratulate the rapporteur, Mr Wiebenga, on the work he has carried out and on his clear desire to improve the text which we have been presented with. I also believe it is fair to congratulate Commissioner Vitorino, because it is evident that the proposal for a directive, the draft presented to us today, greatly improves on the proposals which have previously been presented to this House.
Although other Members have highlighted important aspects of the issues we are dealing with, I do not wish to ignore certain aspects which I consider to be fundamental.
I believe that it is important to stress the guarantee of the right of these displaced persons to family reunification on the same basis as holders of residency documents and, although this may be a personal view, I believe that the issue of unmarried couples has not been sufficiently dealt with. We understand the difficulties which have arisen in studying this problem and we will support any steps which may lead to a solution.
Another issue which I feel to be important is clarity on the distribution of responsibilities between the Member States in the event of a massive influx of displaced persons. The Member States must deal with this type of situation in a homogenous and cooperative way.
It is also important to make it clear that people who have benefited from the temporary protection system also have the right to make a request for asylum and that the Geneva Convention must be respected to the full, including its principle of not returning asylum seekers to their country of origin.
The role of the European Parliament must be strengthened and, in cases of temporary protection, it is essential that it be consulted. We must all prevent visa restrictions, which were imposed in the case of Kosovo, for example, which brought shame on every one of us.
I believe that on this occasion Parliament has done its job. The Commission has also demonstrated its will and done its job. We just have to hope now that the Council does its duty.
Mr President, ladies and gentlemen, in our view the Commission's proposal for a directive on temporary protection in the event of a mass influx of displaced persons forms part of a global vision of how to establish a European asylum system. The European Union needs an exceptional mechanism at its disposal so that it can react rapidly to mass influxes and respond immediately to the need to protect displaced persons, a situation we have seen in Bosnia and Kosovo.
The object of this mechanism is to ensure that the asylum system can work over the long term, while also ensuring that it is consistent with access to the normal asylum procedure and with the Geneva Convention.
We based our proposal on the idea that Member States must grant temporary protection on the basis of a Council decision, adopted by a qualified majority, that confirms the existence of a mass influx. That protection is granted for not more than two years, but the Council may also at any time, if the conditions are right, terminate it by joint decision.
I believe that while the directive gives the Member States a degree of flexibility in managing their asylum system for the duration of the temporary protection, it also guarantees the beneficiaries absolute access to the asylum procedure, and at all events does so at the moment when the protection period expires. We have finally established not only equal rights for those enjoying temporary protection but also principles governing returnees.
In Tampere, the Heads of State and Government emphasised the need to ensure solidarity between the Member States on the question of temporary protection. And we know that the European Parliament is extremely concerned with this principle. I believe I discussed it with Mr Nassauer more than seven years ago. That is why the Commission has endeavoured to give a clear form to the concept of Community solidarity and greater depth to the content of Article 63(2)(b), on the balance of effort and responsibility between the Member States.
This solidarity is reflected first of all in the financial aspect, thanks to the links created with the European Refugee Fund. I know that the financing of that fund is not very ambitious, but perhaps this is an area where it would be more rational to ask how the fund can help to strengthen financial solidarity. At the same time, let me emphasise, in this proposal we have adhered to the principle of sharing the burden with regard to the physical reception of the refugees. This solidarity between Member States with regard to reception is reflected in the principle of voluntary action by both sides.
I understand Mr von Boetticher's problem and even agree with his comment about the difficulties. The idea of ensuring voluntary action by both sides first came up during the German Presidency and has gained ground. Of course, it presupposes both that the Member States are willing to take in refugees and that the beneficiaries in their turn are willing to go to the territory of the Member State in question. That is why, from the outset, the decision to grant temporary protection specifies either the capacity of Member States to absorb refugees or the exceptional reasons that prevent them from taking in any more displaced persons. But I do want to emphasise that these really must be exceptional reasons.
Basically, refusal to accept new refugees where a decision has been taken to grant temporary protection must be quite exceptional. Moreover, the concept of voluntary action by both sides introduces a transparent system. And that transparent decision-making system is essential, for peer-group pressure has a role to play here: it must persuade everyone to agree to cooperate in the matter of reception, including the physical reception of beneficiaries of temporary protection.
I cannot guarantee that the system will work. But at least we have tried to design an instrument that will guarantee the principle of solidarity in the matter of physical reception, and the principle of financial solidarity.
I warmly thank the Members who have taken part in this debate. Let me draw particular attention to the contribution made by the rapporteur, Mr Wiebenga, with his excellent report. If I am a little nervous today it is because he taught me a great deal about the subject and I feel rather like a student facing his professor. I am a teacher by profession. So you know what I am talking about. But in any case I want to say that we have taken careful note of all the amendments that were tabled. I regard these amendments, even those on solidarity, as a source of inspiration for the several weeks of negotiations that lie before us in the Council, which should produce a final result in May. At least I hope we will reach a conclusion by the May Council.
Some of your amendments modify the level of beneficiaries' rights and the Commission remains very keen to see a fair level that cannot be revised downwards. As for solidarity, we note that some provisions have been strengthened, especially those concerning reception between Member States. Despite the delicate nature of this question, we are doing our best to find a realistic, fair and, in particular, viable solution. Once the principle of voluntary action by both sides is respected, some amendments, in spirit if not literally, could, as I said earlier, help bring the negotiations to a final conclusion.
Thank you Commissioner Vitorino. With regard to your comment on teachers and pupils, there was a brilliant Neapolitan man of the theatre - he was Neapolitan but also Italian and European - who used to say that you can never say you have taken your last exam.
The debate is closed.
The vote will take place at 12 noon.
Visas/Mutual recognition of decisions on expulsion
The next item is the joint debate on the following reports on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs:
by Mr Deprez (A5-0066/2001),
I. on the initiative of the Republic of Finland with a view to the adoption of a regulation reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications [11834/2000 - C5-0559/2000 - 2000/0805(CNS)];
II. on the initiative of the Portuguese Republic with a view to adopting a Council regulation reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for carrying out border checks and surveillance [5736/2001 - C5-0044/2001 - 2001/0802(CNS)];
by Mrs Frahm (A5-0075/2001), on the initiative by the Republic of Portugal for adoption of a Council regulation on the period during which third-country nationals exempt from visa requirements are free to travel within the territory of the Member States [8210/2000 - C5-0286/2000 - 2000/0806(CNS)];
and
by Mr Nassauer (A5-0065/2001), on the initiative of the French Republic with a view to adopting a Council directive on mutual recognition of decisions on the expulsion of third-country nationals [10130/2000 - C5-0398/2000 + 13968/2000 - C5-0004/2000 - 2000/0819(CNS)].
Mr President, ladies and gentlemen, the main object of the initiative of the Republic of Finland which we have before us today is to reserve to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications. The initiative of the Portuguese Republic in effect pursues the same object, namely to reserve implementing powers to the Council, but this time with regard to border checks and surveillance.
As regards the basic issue, I would call on Parliament to reject both initiatives because in my view they contain four serious political errors. The first is a political error against the Community spirit and against the spirit of the Treaty of Amsterdam. When it was decided that under the Treaty of Amsterdam the Schengen acquis would be transferred from the third to the first pillar, this was done in order to remove this matter from the intergovernmental framework and integrate it into the normal legal and institutional framework. By reserving itself implementing powers, the Council would, in effect, be rejecting the spirit of the Treaty of Amsterdam and, in practice, perpetuating the intergovernmental methods that used to apply.
The second mistake is, I believe, an institutional one. Let me remind Members that Article 202 of the EC Treaty is not just any old article. It forms part of the institutional provisions in the strict sense, which the Court of Justice considers should take precedence over other provisions. In reserving itself implementing powers, in considering that this constitutes a specific case - which, however, it has not supported by a detailed statement of grounds - the Council is in my view taking liberties with a fundamental provision of the Treaty establishing the European Community. That is something I find unacceptable.
The Council committed a third mistake, this time vis-à-vis the Commission. To justify reserving itself implementing powers, the Council maintains that visas and border control policy are a sensitive area. That argument does not stand up to analysis, especially when we remember that the regulation laying down a uniform format for visas expressly allows the Commission to take implementing measures, which are in fact secret, in what is clearly a particularly sensitive area. I would also be interested to know how much longer the Commission of the European Communities will stand by and watch the Council in effect dismantling its powers. Not only is the Council exercising the power of initiative that belongs to the Commission; on top of that it now wants to deprive the Commission of the implementing powers conferred on it by the Treaties.
The fourth error concerns Parliament directly. By reserving itself implementing powers - and I want every Member to realise this - the Council is completely depriving the European Parliament of the information to which it would have been entitled under the usual comitology arrangements. This refusal to provide information is all the more serious because some decisions already are and will continue to be taken in the framework of procedures classified as confidential. For example, by virtue of what is known as the prior consultation procedure, certain third-country nationals who wanted to enter an EU country, a Schengen country, would not be able to do so because a country, whose identity we would never know and which would not necessarily be the country of destination, had vetoed that person, for reasons we would never know and that would never have to be justified.
I certainly do not want to create confusion by suggesting that we must have a right to scrutinise individual decisions on each visa application, but I cannot accept the fact that on such fundamental matters, which affect the citizens' basic freedoms, the Council will never be accountable to anyone either for its priorities or for its selection criteria. That is not just a democratic deficit, it is a real denial of democracy. That is why I call on Parliament to follow the unanimous example of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and quite simply to reject outright the initiatives of the Republic of Finland and the Republic of Portugal.
Mr President, this is probably one of the thinnest reports which this House has dealt with for a long time, but it is hopefully also the last time I am given such an assignment. If the Socialist Group and the PPE-DE Group so wish, then perhaps even small groups may also be permitted to draw up reports on matters of interest. This report concerns a Portuguese initiative which tackles one of several problem areas in connection with visa policy. Unfortunately, however, this proposal - the Portuguese initiative - will create a number of problems because it does not really tie in with the other Schengen rules. Since, moreover, the situation is such that, in a very short time - in April, if I have understood correctly - the Commission is to come up with an initiative tackling all the problems surrounding the freedom to travel within the territory of the Member States, and since the Commission also shares my concern about the problems which the report will create, I very warmly recommend a vote in favour of my report and, thus, the rejection of the Portuguese initiative in favour of the later initiative to be produced by the Commission.
When we deal with these subjects, however, I think it might be a good idea if, once in a while, we were to take stock of what we are actually doing when we take these initiatives, which are, of course, all offshoots of the Schengen Convention and ideas about the 'area of democracy, freedom and justice' we talk so much about. The proposals with which we are dealing today and those with which we dealt previously are largely about closing this area of freedom, democracy and justice, which might be said already to be in the process of becoming isolated. We are, of course, well aware that our part of the world will require a labour force in not very many years' time. We are well aware that several Member States are already facing the fact that we need a significant level of immigration if we wish to maintain a standard of living anything like that which we have at present and if, in addition, we aspire to a secure old age in which others work while we, hopefully, have time to ourselves. That is why it is so incomprehensible that we should continue to keep people out of our area, that we should accept that people will die en route to the EU, that we should be prepared to see the corpses of refugees or of people seeking a better life washed up on the coasts of the EU and that we should prefer to see these people as corpses than as citizens or as useful individuals in our part of the world. This is amazingly difficult to understand.
My own country, Denmark, is among the worst. Ministers in positions of responsibility talk about putting refugees on desert islands, and when they talk like that, then the level of debate is as might be expected and anything is suddenly permitted. In my country, the term cultural struggle has acquired a resonance to the effect that all cultures must be combated if they are not Christian. The liberals in my country think that all refugees should be assembled in camps in the world's poorest countries. In the light of this, I am glad that my country is not involved in the common policy on refugees and, as a result, does not have any influence on those policies the EU is drawing up at the moment for, in spite of everything, the situation is a bit better than if Denmark had had any influence.
When the Wall came down in 1989, we all believed in a Europe without walls, but we are well on the way to putting walls up. We are not building them between us, we are building them around us. We should be asking how it is possible that we, the richest part of the world, so consistently choose repressive solutions. How can it be believed that an area of democracy, security and justice can be developed when repressive solutions directed against refugees are consistently chosen?
Mr President, ladies and gentlemen, this morning Commissioner Vitorino complained that he had to comment on an initiative that was by no means of his own making. He is going to be faced with the same problem again, because we are now talking about a French initiative. It is concerned with mutual recognition of decisions on the expulsion of third-country nationals and it is another case demonstrating that there are good reasons for reserving the power of initiative solely to the Commission. It is evident that the Commission is in a better position than the individual Member States to promote the Community interest, whereas individual Member States tend to concentrate on their own interests. So this is another piece of evidence that suggests we should press for the Commission to have a monopoly on legislative initiatives.
This initiative dates back to the end of the French Presidency, at a time when the Presidency's achievements were threatening to look very slim indeed. So they rapidly came up with a whole string of initiatives just before the final whistle, in order to improve things somewhat, and they were all pretty rushed. I would recommend those of you who take an interest in legal matters to compare the first and second drafts. The first draft is all good will and politics, whereas the lawyers have crawled over the second draft and turned the whole thing into something that could reasonably be called a legislative initiative. In other words, there is a very considerable difference in the legislative quality of the first and second drafts of the initiative.
Furthermore, the legal objective of the initiative is now quite clear. It quite simply means that an expulsion decision made, say, in Paris, would be binding throughout the Community. That makes sense - after all it would be complete nonsense if a decision made in Paris could be appealed against in Helsinki or in Berlin or in any other Member State within the area of freedom, security and justice. But the Community needs a legal basis for such action. A legal objective is no replacement for a legal basis.
That is a lesson we have just learnt from the European Court of Justice's ruling on the tobacco advertising directive. In that case too there was a legal objective which very much deserved to be debated, but the ECJ made it clear that there has to be a legal basis in the European treaties. The Committee on Citizen' s Freedoms and Rights, Justice and Home Affairs twice unanimously rejected the French initiative on the grounds that there was no such legal basis. The French Government based its initiative on Article 63 of the EC Treaty, where you will find a legal basis for a European expulsion law. That is not quite the same thing as mutual recognition of decisions at national level concerning expulsions. A Community expulsion law would be a directive in which the Community lays down a proper legislative procedure stipulating the circumstances in which an illegal immigrant can be expelled and possibly even deported. However, in this case we are talking about all the Member States mutually recognising expulsion decisions and other similar decisions reached in accordance with their respective national legal frameworks. That is quite a different kettle of fish. As we have been rather more careful recently about whether the European Union and in particular the Community aspect of it can do everything it would like to do, we in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs were firmly of the opinion that while we support the legal objective pursued by the initiative, we can see no legal basis for it. We therefore propose that this initiative be rejected.
At the same time we have immediately presented a suggestion for solving this problem. It is perfectly clear that this difficult situation could be resolved if there were a European expulsion law. So the inevitable consequence of this process is that we call on the Commission to bring forward a proposal for a directive creating a European, a Community expulsion law, which is also binding within the Community. That would solve all the problems associated with this initiative.
Mr President, given the way this morning' s debate is going, I wonder whether we are in a seminar, in a big lecture, or in a Parliament whose obligation is to legislate and to provide solutions to European society' s current problems. Ladies and gentlemen, I think it is very worrying that this Parliament has rejected en bloc Council initiatives such as the ones we are considering here and that this demonstrates great disarray in the legislative process which the Treaty obliges us to follow.
Free movement, for example, is a fundamental aspect, which requires legislation that is crystal-clear to both the citizens of the European Union and to those from third countries.
I agree with the reasoning that Mrs Frahm expresses in her report for rejecting the initiative and for expecting the Commission to fulfil the objectives proposed on the scoreboard, because we do need to consider all the scenarios in which nationals of third countries who are authorised to circulate within the territory of the Member States may find themselves in. It is also necessary, for the sake of this legal coherence, that the solutions proposed do not contradict the Treaties.
The same can be said of Mr Nassauer' s report, in which he has expressed himself well and in which he rightly criticises the lack of legal rigour of the French Government' s initiatives on the mutual recognition of decisions regarding expulsion.
We should truly be considering whether the European institutions are providing a rigorous response to European society' s current demand that we create a policy on immigration which respects the principles of freedom, equality and justice that go hand in hand with European culture.
Immigration and everything relating to it requires a tripartite pact between the Council, the Commission and Parliament, which will impose some order on this debate. The majority groups in this House, as happens in our own countries, must reach a consensus on the great principles enshrined in Chapter IV of the Treaty and its legislative implementation. We must achieve joint consensus and consideration.
Ladies and gentlemen, it seems to me that the path of confrontation which we are taking will not help to reach a solution to the problem, but rather make it worse, which would have dangerous consequences for all of us.
Mr President, I could at this point make an exceedingly short contribution - so short that it would consist of the single word 'no' . No to these three initiatives. And yet here we are, going through the motions of a debate all over again. The authors of the proposal are absent so we are having a pleasant chat with the Commissioner on the subject, as he pointed out just now. Consequently, I think I will take advantage of the time allotted to me under the Rules of Procedure to make a few remarks. They will appear in the Minutes and should then reach the Council.
Firstly, I should like to thank the rapporteurs for the work they have put into carrying out a thorough legal analysis of the proposals. Their authors often seem to neglect to do so.
I shall deal separately with Mr Nassauer' s report because I think the other two reports concern different issues.
With regard to Mr Nassauer' s report, I should like to reiterate what I said earlier this morning. All too often we are presented with apparently simple proposals concerning very real and complex problems. Obviously, if you tell someone who is not that familiar with our literature that a person who has been expelled from one Member State should be expelled from all Member States, that first person is bound to agree. It seems sensible and logical. However, things are not that straightforward. An individual' s human rights have to be respected. So for this to come about a clear legal framework is needed, an effective common immigration policy, and an awareness of how and why a decision on expulsion should be dealt with in all Member States. I must congratulate Mr Nassauer on not having been taken in by the apparent simple-mindedness, if not simplicity, enshrined in the Council' s proposal.
Turning to the reports by Mr Deprez and Mrs Frahm, I have to say that I think we really are in a very worrying position. These two Members have already explained far better than I could the technical and legal reasons why they advocate rejection of this proposal. I should, however, like to refer to a matter which seems to me to be of the highest political importance. The proposal considered by Mr Deprez contains the following sentence, "Because Member States have an enhanced role in respect of the development of visa policy" . This reflects the political sensitivity of the matter, in particular where relations with third countries are involved. It is used to support the argument that the Council should have the right to exercise implementing powers in this area. I find this very worrying. I believe it is a matter of great concern as we discuss a common visa list and are already implementing the free movement of persons.
Will both Parliament and the Commission be called on again to come to the defence of the principle of freedom of movement and the Community bases for the implementation of this principle? Will we have to re-enact debates held prior to 1992? I trust the Council will take due note so that we can avoid doing so.
Mr President, Commissioner, Europe has always been, and remains today, a paradoxical part of the world. At the same time as walls are being torn down within Europe, new walls are being built to prevent people from making their way to Europe at all. As the EU' s external walls rise higher, more and more people are falling into the hands of unscrupulous people - middlemen who profiteer from refugees' anxiety, fear and desire to survive and give their families a better future.
We know that, in the last year alone, hundreds of people, including children clinging to the undersides of buses and lorries, have lost their lives - some of them off the Turkish coast, in Spanish waters and at Dover - in the hope of finding a better future in our part of the world. A few days ago, a young Kurdish man was shot by the police in a medium-sized town in Sweden. Exactly what happened, we do not know. What we do, however, know is that he had no valid identity papers and was to be deported.
Asylum policy is a common concern for the EU, but the disparate, and in some cases desperate, proposals received by the European Parliament threaten basic humanitarian values. It must go without saying that every refugee who wishes to stay within the EU must have his case carefully examined. European leaders must reflect upon why the smuggling of human beings into Europe is so dramatically on the increase.
The UN' s Secretary-General has been very clear in his criticism of the EU and of the EU' s obligation to protect asylum seekers' rights. To impose visa requirements upon the citizens of approximately 130 countries in unworthy of European democracy. The basic rule must be that people have the right to travel freely into the EU. Mr Vitorino, the Commission should devote itself to shortening the list of countries upon which visa requirements are imposed. This is what Schengen cooperation should be about.
We in the ELDR Group regret that no overall asylum strategy has been presented and linked to labour market and immigration strategies. As matters now stand, there is no overview or comprehensive vision. Tighter measures, visa requirements and the threat of expulsion do not basically solve these problems.
I am a keen supporter of the EU and have wanted for a long time to see common rules within refugee and asylum policy, but we Liberals are not prepared to accept some kind of fenced-in Europe. The Iron Curtain must not be replaced by a more modern electronic variety.
Mr President, as I rise to speak in this debate I cannot, of course, help thinking about the situation which the Spanish public is currently facing as regards the serious issue of immigration. Spain's national government, supported by its majority in parliament and despite opposition from the remaining political parties, has forced through a law on immigrants, which denies 'illegal' immigrants basic human rights including those of freedom of association and freedom to join unions. Meanwhile, dead bodies are appearing on the beaches of the south of the Iberian Peninsula, many of them women and children who have perished in an attempt to reach land in search of work and opportunities for earning a living lacking in their home countries.
The sight of these corpses is a dramatic reminder that we are faced with a humanitarian problem that cannot be dealt with by adopting a faint-hearted or xenophobic approach. It needs to be approached in a rational, generous and forward-looking way, as the rapporteurs have done. I share the views of the Committee on Petitions on the Nassauer report on the initiative of the French Republic, namely that this vital issue needs to be resolved by making the European Union, when faced with the realities of immigration, an area of freedom, security and justice and not a society based on exclusion and expulsion, as so tragically personified by the young people found dead on the beaches that separate us from Africa.
Parliament and the Commission need to prioritise work on an overall approach to immigration taking account of its humanitarian, economic, cultural and political aspects. We should not, on the other hand, forget that the eastward enlargement of the Union will inevitably lead to extraordinary internal migration flows creating a new social framework which we will not be able to address properly unless we solve the serious problem of immigration from third countries.
Mr President, what is the best way to keep out all the undesirables? What further barriers can we add to fortress Schengen to protect ourselves from outside threats?
That is the impression made on me by some aspects of the reports we will be voting on today; at the same time I approve the three rejections.
Less than a month after the tragedy of the East Sea that ran aground on the French coast, with 908 people crammed into the holds of an old tub, including three babies born during the crossing, we run the risk of perpetuating the image of a Europe that is suspicious of foreigners and wants, above all, to strengthen its borders, while alleging that the intention is to combat the trafficking in human beings.
The European Union cannot pursue an immigration policy based purely on policing, as the President of the French Human Rights League said a few days ago.
The news shows us more horrors by the day and we hear expressions of indignation and emotion from all sides. We are bound to be shocked by the pictures of Kurdish families, dreaming of peace and freedom, who came to seek a future without persecution. They follow on from the pictures of the 58 Chinese immigrants who reached Dover only to be found dead among crates of tomatoes, of the fugitives from Bangladesh, Pakistan, Albania, Iraq, Africa or any other region stricken by poverty and war.
Article 14 of the Universal Declaration of Human Rights states that everyone has the right to seek and to enjoy in other countries asylum from persecution. So the time has now come to strengthen the right of asylum as set out in the Geneva Convention; the idea of temporary protection, which does not prejudge recognition of refugee status, goes in that direction.
We know that trafficking in human beings exists and that there are criminal networks. We are all aware that fabulous sums can be made out of exploiting human misery. So if we are to combat this trafficking effectively we will have to attack the roots of the evil. Repression alone is not enough. We must impose severe penalties on those who organise and are responsible for this trafficking but we must also look into the reasons why individuals, exploited in a cowardly way, find themselves shunted from country to country, from continent to continent, in their search for El Dorado - all in the name of liberal globalisation.
We must not confuse the traffickers with their victims. We must seek out and penalise those who exploit illegal labour. In fact, immigration and economics go hand in hand. Yet the proposal to harmonise the penalties imposed on carriers could prove to be the wrong track to follow and could even be turned against certain people who are simply trying to help men and women under threat. Let us not make solidarity and humanity into an offence.
While the European Union is rightly seeking to pursue a humane development policy, let us make it clear that development depends on the free movement of people, their knowledge, their culture, as well as their suffering and their hopes. We must guarantee that freedom of movement. A society that decides to be tight-fisted and selective in granting residence permits, visas, places in holding centres, is a closed and sectarian society. Do we want a Europe that shuts itself off from the world; do we want a Europe that sorts people out and divides them up into good and bad refugees, acceptable immigrants and permanent exiles?
When will we see Council initiatives and proposals for directives drawn up in a spirit of openness to the world, a spirit of welcome and humanity, rather than one concerned primarily with policing and security?
Frantz Fanon wrote, "We always want to walk in the company of man, of all men." I hope with all my heart that Europe can finally offer us that freedom.
Mr President, I am speaking on behalf of the Bonino List.
Something which very rarely happens in this Parliament occurred during the last voting session, and it occurred at the vote on the Ceyhun report, when Parliament rejected a Member State's proposal almost unanimously. The debate on these three reports, but also on the Kirkhope report, highlights an extremely clear-cut problem: we are not concerned with the merit of the proposal but its method. I therefore hope that, during this voting session, Parliament will once again heed the advice of the rapporteurs and the vote of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, which calls for the Council's and Member States' proposals to be rejected.
I hope, in particular, for a political solution, for Parliament to regain the dignity which a democratically elected institution which represents the citizens ought to have in matters of justice and home affairs, if only in terms of Parliament's institutional role. What I mean is, ultimately, Parliament has basically the same powers in this area as a non-governmental organisation. We Members often forget or prefer to forget this fact, but, as we know, under the Treaty, we have no decision-making power or influence over the outcome of the legislative process.
We feel that this is outrageous, particularly in an area which concerns the individual freedoms and rights of the European citizens. It is an outrage that democratic control is exercised by Council officials in these matters. It is an outrage that the work of Parliament and the work of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs are, in fact, sidelined in favour of proposals which we are forced to discuss, proposals put forward by individual Member States, by groups of Member States, by the Council or by the States holding the Presidency, proposals which do not have a proper legal basis. Frequently, almost without exception, these proposals are the political manifestos of Member States which are perfectly aware that their proposals will never be adopted by the Council. Thus we find ourselves discussing matters which will never see the light of day or which will have to be re-examined, for the Council will never manage to reach a definitive conclusion.
Therefore, I would like to thank the rapporteurs for assuming a radical position rejecting the Council's proposals - a position which we consider to be appropriate to their role as Parliamentary rapporteurs. I confirm that we will vote for the motion. We trust that, in the future, Parliament will do more than just protest, that Commissioner Vitorino will do more than just record the existence of a situation, and that tangible measures will be taken to change this state of affairs.
Mr President, I wish to speak about the French Republic's initiative on the mutual recognition of decisions on the expulsion of third-country nationals, which aims to prevent the free and unchecked movement within the Union of foreigners who are the subject of an expulsion decision. So we regard it as most opportune at a time when the pressure of illegal immigration is rising and we regret the fact that the European Parliament intends, rather arbitrarily it seems, to reject it.
The French initiative seeks to introduce a kind of mutual application of certain judicial decisions, i.e. a new form of cooperation, which in principle deserves more attention. Under this proposal, if a Member State decides to expel a third-country national who presents a threat to public order or is an illegal resident, another Member State on whose territory that foreigner found himself could automatically enforce the expulsion measure, subject, of course, to any legal appeals. Despite the advantages of this proposal, the European Parliament's responsible committee is rejecting it for two reasons that I do not find convincing.
Firstly, Article 63(3)(b) of the Treaty establishing the European Community would not constitute a relevant legal basis. This is not true because that article is concerned precisely with cooperation measures for the repatriation of illegally resident foreigners. That is very much the case here, since mutual recognition is indeed a measure that comes under that category.
Secondly, we are told yet again that the French initiative is too repressive and that first we need to establish a global European immigration policy. That is obviously a delaying tactic, for its proponents were very careful not to use the same argument a while ago when we were discussing the temporary protection of third-country nationals.
The French Republic's initiative on the mutual recognition of decisions on expulsion therefore certainly deserves to be approved.
Mr President, Commissioner, ladies and gentlemen, I would like to start by expressing my total support for Mr Deprez's views, that is his rejection of both the Portuguese initiative and the Finnish initiative. These two proposals undermine Article 202, which establishes the general principle that the Commission alone has powers to implement the rules which the Council lays down, although the Council may also reserve the right, in specific well-founded cases, to exercise directly implementing powers itself.
The justification put forward is that the Council wishes to reserve for itself the right to exercise implementing powers for a five-year transitional period because the Member States have an enhanced role in respect of the development of visa policy, reflecting the political sensitivity of this area. This is not in itself, however, a sufficient reason for breaching a general principle of Community law. And it is not a valid argument, because it is contrary to the principle of the Protocol integrating the Schengen acquis into the legal framework of the European Union, which specifically applies in this area.
With regard to the Frahm report, I believe that we should also support the rapporteur's position, which is to reject the Portuguese initiative. One of the reasons for this is that this initiative would lead to a lack of consistency in the rules governing the movement of third-country nationals within the territory of the Schengen Member States; the Schengen Convention covers three categories of third-country nationals who have a right to travel within the Member States: those required to have a visa, those exempt from any visa requirement and those who have a residence permit. This initiative only covers the second of these categories, thus fragmenting the right to travel of third-country nationals without indicating to what extent these rules revoke, replace or modify the Schengen acquis.
The Nassauer report also - and quite rightly - proposes that the French initiative should be rejected. Given that there are three proposals that we intend to reject, I would like to make an appeal to the Commissioner, António Vitorino, and to the Commission, that they should take the initiative in this area, thus ensuring the overall consistency of the Community framework of which it is the institutional guardian.
Mr President, unfortunately, because we have no consistent, integrated policy on asylum and immigration, we are being bombarded by initiatives by Member States trying to intervene, in a totally fragmented manner, in various areas, and either ignoring or circumventing the institutional and legal framework of the European Union, as in the case of the present initiatives by France, Finland and Portugal, which the European Parliament would do well to reject, precisely as our rapporteurs, whom I congratulate, have proposed.
This Chamber must stress once again that the Council can only exercise implementing powers which would otherwise be awarded to the Commission in specific cases and once a detailed statement of grounds has been given. Today the Council wants us to believe that visas and border checks are a specific case and to reserve for itself the implementing powers which belong to the Commission. At the same time, of course, it is ignoring the European Parliament and the required consultation procedure by amending decisions without consulting the European Parliament.
In resorting to these tactics, the Council is doing nothing to speed up the process of shaping a common European immigration policy; on the contrary, it is being obstructive, it is failing to take decisions and the Tampere process is making no headway whatsoever, thereby sustaining a climate in Europe which fosters racism and xenophobia and results in the sort of accident which we saw in Dover. There can be no doubt whatsoever that, if we want to create a common European area of security and justice, we need to oppose unilateral initiatives by Member States and make standard arrangements. Everyone crossing a border into Europe should be subject to the same rules and requirements, thereby ensuring smooth entry and residency procedures. Individual Member States and individual legal systems cannot be given the discretion to examine visa applications. Of course, we hardly need stress yet again that fortifying the borders and policing measures will do nothing to reduce migratory pressures and illegal border crossings as long as there is a huge prosperity differential between our countries and our neighbours.
So what the Council should do is to authorise the Commission, on the basis of the Tampere procedure, to take the necessary initiatives so that we can use assent procedures to introduce, as quickly as possible, a common immigration policy which regulates all outstanding issues fairly and is based on our common humanitarian European values and democratic tradition.
Mr President, the three reports being debated today have a common subject: the application of European Union policy to immigrants. They respond to demands by the Member States of the European Union either for greater flexibility as regards the period of residency of immigrants and a more lenient Community institutional framework, as in the case of Portugal, or for faster action on the decisions taken at Tampere on mutual recognition by all the Member States of decisions on the expulsion of third-country nationals, as in the case of France. All three reports have been rejected by the competent committee on formal grounds.
The MEPs of the Communist Party of Greece will be abstaining from the vote on the Deprez and Frahm reports and voting in favour of the Nassauer report, which rejects France' s initiative, because we, of course, disagree with the content, not the form of the initiative. The question which arises is why this constant preoccupation with immigrants? Perhaps there is no institutional framework? On the contrary. Both Union and national legislation have transformed the European Union into a well-guarded fortress in which there is no place for humanitarian values or solidarity, let alone the European Convention on Human Rights.
My country, Greece, is currently discussing a bill along these lines on so-called immigration policy which, to put it bluntly, treats immigration as a crime and anyone who fails to denounce or who assists an immigrant as an accessory to the crime. The causes of immigration stem, in our view, from the very policies of developed capitalist countries and the European Union, which plunder the wealth and rob the people of the fruits of their labour in the immigrants' countries of origin, condemning them to a life of under-development and poverty. This is what causes mass immigration. Another cause of immigration is imperialist intervention, which foments national and local wars, causing huge waves of refugees.
These current waves of immigrants, this modern slave trade suits big business in the countries in which the immigrants end up just fine. Can there by any doubt that what we have here is an inhumane interplay of the interests of slave traders, immigrants, war-mongering imperialists and those who exploit immigrants in the so-called host countries who, basically, as modern-day slave-masters, encourage unemployment and illegal immigration in order to attack the interests and rights of local workers in the coarsest manner? That is why protecting the rights of immigrants, both legal and illegal, must be one of the first and most urgent duties of the popular movement...
(The President cut the speaker off)
Mr President, ladies and gentlemen, today we are holding a joint debate on four Member State initiatives: on mutual recognition of expulsion decisions, on implementing powers with regard to the procedures for examining visa applications and for carrying out checks outside the Schengen borders and, lastly, on freedom to travel within the Schengen area.
I will begin with the aspects relating to the provisions that come within the Schengen framework. First of all, I want to congratulate Mr Deprez on his precise and detailed examination of institutional relations in regard to the power to implement the rules established by the Council, powers relating to comitology as laid down in Article 202 of the Treaty establishing the Communities. The Commission does, in fact, believe that it should be possible to amend, adapt or update some of the provisions in the joint consular instruction, in the joint handbook and in the specifications of the Schengen consultation network, by a simplified method based on comitology. We can also subscribe to the initiatives of the Republics of Finland and Portugal, but we cannot subscribe to the majority of the proposed measures, which reserve implementing powers to the Council without, however, providing any circumstantial evidence that this really is a specific case that is an exception to the general rule laid down in the Treaty.
The Commission agrees with the analysis and the arguments put forward by Mr Deprez in his explanatory statement. Joint consular instruction, the joint handbook and the specifications of the Schengen consultation network have been integrated as the legal basis for Articles 62 and 67 of the Treaty of the European Communities, under Title IV. However, Title IV contains no institutional derogation from Article 202 of the Treaty. Moreover, most of the implementing measures linked to these instruments are purely technical in nature. They constitute no more than the practical formulation of political decisions taken by the Council in primary legislative acts, which are themselves governed by the appropriate provisions of Title IV.
Consequently, I wish to express the Commission's total satisfaction with Parliament's position, a position entirely in line with that of the European Commission. And for the time being, the Commission not only emphasises its agreement but also hopes that the Council will listen to and accept the rapporteur's arguments, which I hope Parliament endorses, and the arguments along the same lines put forward by the Commission. In the event that it adopts a different interpretation, we will no doubt consider reacting by taking other measures...
...measures which the Commission and Parliament can, in fact, take jointly.
The Commission can endorse the aim of the Portuguese proposal for a regulation concerning the period during which third-country nationals who are exempt from the visa requirement can travel freely within the territory of the Member States. Indeed, Article 62 of the Treaty invites the Council to adopt, within five years following the entry into force of the Treaty of Amsterdam, measures laying down the conditions under which third-country nationals can move freely within the territory of the Member States for a period of not more than three months.
However, and here it manifestly contradicts the Portuguese proposal, while the Treaty lays down a period of not more than three months, this is certainly not restricted to third-country nationals exempt from the visa requirement. That is why I agree with the comment by your rapporteur, Mrs Frahm, that it is not a good idea to regulate the situation of a single category, just as it seems obvious to me that we cannot extend the period of residence on the territory of the Member States beyond three months, up to a total of six months, solely on the basis of reciprocity agreements.
The Commission realises that the main object of the Portuguese initiative - for underlying reasons that are easy to understand - is to safeguard a number of existing bilateral agreements between the Member States and, for example, third countries such as the United States of America, Canada, Japan and Australia.
Nevertheless, as I think I have made it clear, the method applied in this Portuguese initiative does not appear consistent with the Treaty, nor does it seem advisable to confine it to just one category of persons.
For our part, we can confirm that the Commission intends in the near future to present a global proposal on the right to travel within the Schengen area, so as to avoid taking the kind of fragmented approach that could be an obstacle to transparency, to legibility for the citizens, and to legal certainty.
Finally, I come to the proposal for a directive on the mutual recognition of expulsion decisions, which the French Presidency presented last July. Taking the long-term view, it would seem desirable to allow an expulsion decision taken in one Member State to be executed in another Member State, without the latter having to take a new expulsion decision. The French Republic's initiative should be regarded as no more than a very first step towards achieving this objective, which we must recognise as an ambitious one.
So far, no common policy on repatriating asylum-seekers has been formulated in the framework of asylum and immigration policy. That is why I think it would be a much better idea, for the time being, to lay down common standards and principles, so that later on we could establish a binding legal framework governing the mutual recognition of measures to terminate a period of residence, in particular expulsion decisions.
With a view to defining such a policy, and as stated in its programme of work for the year 2001, the Commission will draw up a communication on a common policy on repatriation. This policy will include common principles, together with common standards and measures.
The most important common principle is to give primacy to voluntary return over forced return. The European Refugee Fund supports Member State efforts in this field. The discussions that will follow this communication and that will cover every aspect of the policy on repatriation promise to be very difficult, in view of the tensions between the Member States' need to implement the decisions and, on the other hand, the obvious human dimension.
In my view, persons who do not or who no longer satisfy the conditions laid down for enjoying the status of permanent or temporary legal resident should normally be asked to leave the territory of the European Union unless the Member States concerned have a legal obligation of whatever kind to allow them to remain.
If we wish to formulate a common immigration policy that is as complete as possible, we cannot leave aside the question of repatriation, which, if I may put it that way, is the other side of the coin.
Thank you Commissioner.
The debate is closed.
The vote will take place at 12 noon.
European crime prevention network
The next item is the report (A5-0070/2001) by Mrs Angelilli, on behalf of the Committee on Citizen's Rights and Freedoms, Justice and Home Affairs, on the initiative of the French Republic and the Kingdom of Sweden with a view to the adoption of a Council decision setting up a European crime prevention network [13464/2000 - C5-0717/2000 - 2000/0824(CNS)].
Mr President, ladies and gentlemen, all the studies and statistics on major social emergencies stress that the right to security is one of the greatest demands of the European citizens. Crime, in its most varied forms, is rightly perceived by our citizens to be not just a threat to physical safety but a genuine, ever-increasing, intolerable threat to the freedom of movement, the freedom to work and the freedom to live a normal everyday life. This psychological concern has led to an increasing lack of confidence in the institutions and increasing mistrust of other people. This sense of insecurity affects absolutely everybody: companies, families and individual people, particularly women, the elderly and children.
In this context, it is often very difficult to separate large-scale organised crime, large-scale criminal phenomena, and what is known as small-scale crime; this is particularly true of urban areas, one example being drug distribution and drug pushing.
Mr President, there was a time when the first thing people asked for was timely crime prevention and sure penalties for criminals. Now the situation has changed: people demand safety above all else and, therefore, crime prevention in particular, maybe because the number of particularly abhorrent crimes, such as all crimes related to paedophilia and the sexual exploitation of women and children, is increasing at a worrying rate. Crime prevention must therefore be interpreted - and is being interpreted - as a certainty enabling people to exercise their freedoms, and the citizens are demanding precisely an undertaking that we will implement all possible measures to contain the spread of crime.
I believe that the importance of crime prevention has been stressed by Parliament on repeated occasions, and Parliament has produced a large number of instruments in this field. It was also appropriately and explicitly recognised by the Treaty of Amsterdam and then acknowledged on a number of other occasions up to and including the Tampere Council, which explicitly proposed to reinforce international cooperation on crime prevention by establishing a crime prevention network between national authorities. This proposal was then accepted by the French Presidency and the Swedish Presidency, which intend to establish this network of information and exchange of experiences and best practices to prevent crime through a proposal for a legislative initiative. The undertaking would include the exchange of information and news in as short a time as possible precisely in order to be able to study the origins of criminal phenomena. It would operate in a similar way to the way in which the Lisbon Drug Monitoring Centre operates, albeit in a different sector, which monitors changes in drug distribution from their origin. The objective is therefore to be able to study criminal phenomena right from their origins, monitoring the enormous capacity for evolution and veritable metamorphosis of crime to adapt to new forms of prevention, apart from anything else, and thus find new channels for expression.
To sum up, the network is a network for the exchange of information and best practices. It is certainly not an attempt to take away from Member States the power to make fundamental decisions on security policies, which are obviously the prerogative of the individual States and therefore the individual national parliaments and governments. In my opinion, we are simply showing the citizens that Europe is in the process of creating a genuine area of freedom and justice.
I would like to thank all the Members for their cooperation and Mrs Terrón, in particular, for the amendment she tabled, which has enhanced and complemented our work.
Welcome
The President of the Assembly of the Former Yugoslav Republic of Macedonia, Mr Stojan Andov, is in the official gallery. On behalf of this House, I would like to welcome President Andov and I hope that his visit to the European Parliament will run completely smoothly and be very fruitful.
European crime prevention network (continuation)
Mr President, Commissioner, ladies and gentlemen, the initiative we have before us to create a European crime prevention network is intended as a response to the growing need to fight crime. The necessity for greater and more effective international cooperation in this area, especially at EU level, has been recognised. However, we know that such cooperation is weakened by differences in definitions, procedures, structures, and so forth. There is therefore a need for comparable data in terms of studies carried out, statistics, penal policy, structural factors and so on, and on crime, victims of crime and criminal justice in the European Union.
The main objective is to evaluate the various activities, and to endeavour to identify the key measures that are both desirable and practicable in priority areas, thus improving the European Union's capacity for response and the effectiveness of crime prevention policies both at national and international level.
These were the policy guidelines that emerged from the Tampere European Council, which led to the High Level Conference held in the Algarve in Portugal in May 2000 agreeing on the need for a multidisciplinary joint approach to crime prevention. It is vital to guarantee the safety of Europe's citizens, who wish to live in peace, and this increasingly means not only effectively fighting crime but also adopting intelligent crime prevention policies which also involve the capacity to understand and react to psychological and sociological phenomena which make people feel unsafe, or increase such feelings.
Prevention of this kind, which is necessary to reduce crime and the causes of crime both quantitatively and qualitatively, should cover all forms of crime, including organised crime and not forgetting to pay special attention to the areas of urban, juvenile and drug-related crime. This is an important and ambitious project, because crime knows no borders. So this network is intended to promote cooperation and the exchange of information between Member States, and the collection and analysis of information on actions undertaken and best practice in the field of prevention, with the aim of assisting future decision-making in this area.
It could be said that there were two different camps in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. One camp was of the view that this network should be limited to intervention in areas with a direct European and international dimension, and the other focused exclusively on small-scale crime. I believe that the compromise amendment approved was a good solution, as it did not exclude any aspect of crime prevention. We are well aware that organised crime and small-scale crime are two distinct phenomena requiring different answers. Organised crime is a priority area for the Union and its Member States, whereas small-scale crime is primarily a matter for local, regional and national institutions. The role of the EU in preventing small-scale crime should be limited to promoting exchanges of information between national authorities so as to encourage an exchange of best practice and research while respecting the principle of subsidiarity. The citizens of the European Union are justified in calling on the Union to efficiently tackle the problem of the growing threat to their freedom and rights caused by crime.
Mr President, on behalf of my group, I would firstly like to thank the rapporteur, Mrs Angelilli, for her report, and I would also like to express my thanks for the work done in our committee, which approved this particular report unanimously.
I believe that it is only by acting in unison that we can make progress in the battle against crime. This report provides us with a basis for establishing an efficient network which will allow us to fight crime across Europe in a coordinated way, but without limiting our scope for action. This is not an attempt by the European Union to arrogate powers to itself, but rather to optimise the exchange of information between the relevant authorities in the Member States.
Over and above this objective, the report also deals with the involvement of civil society organisations, universities and European institutions such as Europol and Eurojust in the crime prevention network. This is something we would like to see because it saves reinventing the wheel in terms of crime prevention in each individual Member State, so that available resources are used better. We welcome this.
This crime prevention network is also important in other respects. The network will provide the Council and the Commission with the information they need to draw up appropriate crime prevention strategies. This is to be welcomed, because it will give the various national authorities a greater interest in exchanging information with the network, not least because they will be able to air their concerns at European level.
This will also significantly speed up the process of coordinating national strategies. When it comes to organised crime and modern forms of crime, this is particularly welcome, as the national authorities often complain that criminals have the upper hand, because these authorities cannot react quickly enough to evolving trends and types of criminality. This will enable us to create a network providing universal information, greatly improving reaction times in crime prevention.
The network is also very important as regards the candidate countries, as it can help to get a better handle on the problems that can result from transition periods. We will therefore be voting for the report with our own amendments, and we are very pleased that those responsible for implementation are finally getting the support they need from Parliament and the Council.
Mr President, I should like to join my colleagues in congratulating the rapporteur on her work on this report and in endorsing the majority of the proposals within it. Within the European Union a new institutional framework to fight against organised crime has been put in place following the entry into force of the Treaty of Amsterdam. It provides for the development of common actions in the field of police and judicial cooperation in criminal matters while preserving Member State responsibility for maintaining law and order and safeguarding internal securities.
Parallel to this endorsement, the European Council launched two action plans for combating organised crime, aimed at overcoming disparities with national procedures in establishing more efficient judicial cooperation. Most of these recommendations have been fully implemented. The enhanced role of Europol certainly represents a major step forward in this context.
The conclusions of the Tampere Council meeting present a strong political message, reaffirming the Union's wish to overcome difficulties in prosecuting all forms of cross-border crime while protecting the freedoms and legal rights of individuals and economic operators. It is important that all EU institutions work together to ensure a coherent strategy against organised crime. The primary motive of much organised crime is financial crime. The EU policy in the fight against financial fraud is pursued simultaneously under the first and third pillars of the Treaties. I support the extension of the mandate of Europol to investigate money laundering matters. There must be a European-wide political agreement concerning the framework decision on the identification, seizure and confiscation of products of crime. Certainly from an Irish perspective, the establishment of the Criminal Assets Bureau in 1996 has proved to be very successful in tackling this area of crime.
Establishing safety and confidence when we are faced with cyber-crime is another area which calls for a collective response on a global scale, given the world-wide dimension of the Internet. Computer-related crimes do not stop at conventional State borders. It is clear that activities that are unlawful off-line will not cease to be unlawful by going on-line. A considerable number of actions to fight cyber-crime are already under way in international fora. The Council of Europe is putting the finishing touches to the world's first international convention on cyber-crime. The European Commission has also presented a legislative proposal on child pornography on the Internet, in line with the provisions of the Council's European cyber-crime convention.
I support the framework programme being brought forward by the European Commission to combat the traffic in human beings by developing effective cooperation across the European Union in judicial procedures in this regard, and also by establishing closer links with the accession countries.
Mr President, it would almost appear that we have to vote on a issue which is a foregone conclusion, that is on whether Parliament is for or against crime. Our concern is completely different from anything discussed thus far: our concern is whether or not to stage another bureaucratic monstrosity. We are against this. We are against it even though we know that there is no Member of this or any other parliament, or rather, there is no sensible person on earth, I feel, who would not be against crime and in favour of its prevention. However, whether we want a bureaucratic monstrosity is another matter. As we know, when the European Union is unable to find solutions at institutional level, it resorts to monitoring centres, networks and bodies: monitoring centres, networks and bodies which, in actual fact, infringe the democratic rights of the citizens, entrusting them to institutions which are not democratically controlled. The Lisbon Monitoring Centre has been mentioned. I do not want to go into the issue of a European Union which widely funds a United Nations crime-fighting body. The United Nations decided to carry out an internal inquiry into how these funds are spent: of course, the European Union does not feel the need to do this. It was said of bureaucratic monstrosities such as Europol, Eurodac and Eurojust that it is precisely they which now prevent us from regulating criminal policies.
There is another reason why we are going to vote against the motion. Without wanting to detract from the rapporteur's work, it is the very proposal of the French Republic and Sweden which fails to apply the principle of subsidiarity in this area. As yet, we fail to understand what the concept of crime prevention is, for it is not defined anywhere in the proposal or the report. This is why we are going to vote against the motion: primarily because it supports this European network.
Mr President, the French and Swedish initiative on cooperation between national bodies in the fields of juvenile delinquency, crime and drugs is a follow-up to the Tampere Summit.
This European strategy is based on the principle that EU intervention is bound to give added value to Member State policy. But today we are facing a tangled web of programmes and a mountain of incoherent measures. In the field of justice and home affairs alone, we are now being proposed a sixth programme, Hippocrates. We can rightly ask whether having more of these programmes is the way to fight crime more effectively, especially since the budgets for the programmes are so derisory. What will be done with the millions of euros allocated to this programme every year? Furthermore, Hippocrates is not easy to understand. On the question of financing, for example, the share financed from the Community is not to exceed 70% of the total cost. Given that the Commission's partners could be universities, administrations or NGOs, how is the remaining 30% to be financed?
Nothing very precise is said about the definition of the proposed forms of prevention or of organised crime either. Some of the measures are, in fact, rather anecdotal, such as the provision in Article 3 concerning the annual European Crime Prevention Awards.
Measures are therefore being created and introduced with no regard to their relevance or effectiveness. It is time to stand back and think, rather than rushing ahead, and to take the necessary steps to establish effective cooperation between the national prevention policies.
Mr President, ladies and gentlemen, I would first like to congratulate the rapporteur on her report and to say very simply, given the late hour, that the Commission supports the Franco-Swedish initiative to create a European crime prevention network. This is an initiative which represents a good example of Member States' use of their right of initiative, because it was worked out in close cooperation with the Commission itself. We believe that this network should focus as a matter of priority on the prevention of small-scale crime, that is urban crime, juvenile crime and drug-related crime, and the proposed Commission communication on crime prevention suggests the creation of a European crime prevention forum which would give priority to the prevention of organised crime. We believe that there is a great deal to be done to establish the relationship between organised crime and small-scale urban crime, and for these reasons we are pleased that Parliament is supporting this initiative by the French Republic and the Kingdom of Sweden.
Thank you very much, Commissioner Vitorino, for your speech. It was very concise but extremely informative.
The debate is closed.
The vote will take place tomorrow at 12 noon.
We shall now proceed to the votes.
VOTE
President. Mr Watson has the floor to raise a question relating to a point of order.
Watson (ELDR). Mr President, it would appear to me from the vote and from the report that, in fact, we have rejected the Council's proposal.
We are certainly keeping the precedent set by the Ceyhun report in mind, Mr Watson.
Before proceeding to the vote on the draft legislative resolution, I give the floor to Mrs Terrón i Cusí for a point of order.
Mr President, we are about to conduct a strange vote, as we did last month, on this strange new method of a legislative initiative by Member States. The amended initiative has been rejected. We are now called upon to vote, firstly on an amendment tabled by our group requesting that the Council be informed of the rejection of this initiative and that the Commission be asked to prepare a new proposal within the framework of its right to take the initiative. We shall then have to vote on the draft legislative resolution and a favourable vote is needed to inform the Council that we have rejected its initiative. It is complicated, but it is the same as the situation which arose at the previous plenary sitting and was explained by Mr Watson. That is to say, the next amendment does not fall. Rather, we still have to vote in favour of rejection for the sake of consistency.
Mr President, I am the rapporteur who was in the same position last month. But what I cannot understand right here and now is this: we have nailed our colours to the mast and made a decision. What are the representatives of the Council in this Chamber here for, anyway? They should at least tell us now how they stand in relation to this, before we carry on voting.
I should like to say to the honourable Member that the Presidency is of one mind with him. However, the Presidency does not have the power to oblige Council representatives to stand up and express their views. Their very silence speaks volumes for the Council' s position. As a result, all those present here today know exactly how to interpret the Council' s attitude and its silence.
(Parliament adopted the legislative resolution)
Report (A5-0077/2001) by Mr Wiebenga, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council directive on minimum standards for giving temporary protection in the event of a mass influx of displaced persons and on measures promoting a balance of efforts between Member States in receiving such persons and bearing the consequences thereof [COM(2000) 303 - C5-0387/2000 - 2000/0127(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0066/2001) by Mr Deprez, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on:
I. the initiative of the Republic of Finland with a view to the adoption of a regulation reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications [11834/2000 - C5-0559/2000 - 2000/0805(CNS)]
II. the initiative of the Portuguese Republic with a view to adopting a Council regulation reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for carrying out border checks and surveillance [5736/2001 - C5-0044/2001 - 2001/0802(CNS)]
President. We shall deal with the text of the initiative of the Republic of Finland first. No amendments to this text have been tabled.
I should remind the House that the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has proposed that this initiative be rejected by the House. The House should therefore vote against it so as to be consistent with the proposal by the Committee on Citizens' Freedoms.
(Parliament rejected the initiative of the Republic of Finland)
President. The Council does not wish to speak.
Mr Watson has the floor.
Mr President, on this, as indeed on the two subsequent reports we are going to vote, we should now vote in favour of the legislative resolution which rejects the Council's proposal.
We shall now proceed to the vote on the draft legislative resolution bearing in mind the statements by the Chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
(Parliament adopted the legislative resolution)
President. We shall now proceed to vote on the initiative by the Republic of Portugal.
The same procedure applies.
(Parliament rejected the initiative)
President. The Council maintains its position and does not wish to comment.
(Parliament adopted the legislative resolution as amended)
Report (A5-0075/2001) by Mrs Frahm, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative by the Republic of Portugal for the adoption of a Council regulation on the period during which third-country nationals exempt from visa requirements are free to travel within the territory of the Member States [8210/2000 - C5-0286/2000 - 2000/0806(CNS)]
President. Once again, the same procedure applies. I shall first put to the vote the text of the initiative by the Republic of Portugal. No amendments to this text have been tabled.
The Committee on Citizens' Freedoms and Rights, Justice and Home Affairs recommends the same course of action as previously.
(Parliament rejected the initiative of the Republic of Portugal)
(Parliament adopted the legislative resolution)
Report (A5-0065/2001) by Mr Nassauer, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the French Republic with a view to adopting a Council directive on mutual recognition of decisions on the expulsion of third-country nationals [10130/2000 - C5-0398/2000 + 13968/2000 - C5-0004/2000 - 2000/0819(CNS)]
(Parliament rejected the initiative of the Republic of France)
(Parliament adopted the legislative resolution)
Report (A5-0040/2001) by Mr Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission communication concerning the report by the Standing Working Group on the safe transport of radioactive material in the European Union [COM(1998)0155 - C4-0034/1999 - 1998/2083(COS)]
(Parliament adopted the resolution)
Report (A5-0076/2001) by Mr Schwaiger, on behalf of the Committee on Industry, External Trade, Resources and Energy, on the European Parliament' s recommendations to the Commission on the negotiations conducted within the WTO framework on the Built-In Agenda.
On Amendment No 33
Mr President, I would like to withdraw everything but the first 29 words of Amendment No 33, so that we are only voting on the first 29 words. The rapporteur was made aware of this beforehand.
The rapporteur has asked for the floor.
Mr President, I would like to point out that competition is an important area of policy, but that it is not part of the Built-In Agenda. I therefore still urge Members not to vote for this amendment.
The honourable Member who tabled the amendment has requested that only the first part of it be put to the vote. The author has every right to withdraw part of the amendment so I shall read through the text to avoid any misunderstanding, "Calls for a system of international competition within the framework of the WTO and requests the Council and the Commission to negotiate a binding framework of multilateral regulations on competition, on the occasion of the WTO negotiations." The rapporteur is opposed to this.
(Parliament rejected Amendment No 33)
(Parliament adopted the resolution)
Mr van den Bos has the floor for a point of order.
Mr President, I was unable to make it on time for the votes today due to the extremely bad flight connection between Amsterdam and Strasbourg. It is unfortunate that Air France is unable to provide this connection without any serious delays. This means that we cannot carry out our duties here on time and effectively, for which I once again lodge a protest.
I have noted your complaint and it will be taken into account. The quaestors will be alerted to the situation when it comes to totalling the vote.
EXPLANATIONS OF VOTE -Daul Report (A5-0081/2001)
Mr President, I would ask you to hear me out, right to the end of the 60 seconds available to me for this explanation of vote before you form an opinion.
This morning, I took part in an important meeting organised by Mr Pronk on pensions in France. The French director of the French Caisse des retraites explained to us how the Caisse des retraites works - or rather, does not work. Pensioners in France, and in Europe as well, will have to tighten their belts. They will have to work for 45 years and, throughout Europe, will have to wait until they are 70 before they can retire. There will probably be a law saying that they can only eat once a day. This is why I voted for the document on sugar: because it is very useful for sweetening the pill for the pensioners who, throughout Europe, are going to need a lot of sugar for energy.
Thank you, Mr Fatuzzo. However, I am under the impression that many pensioners prefer to use saccharine.
Mr President, ladies and gentlemen, the Daul report calls for an extension of the common organisation of the markets in the sugar sector, and that is why I have rejected it. The system has got nothing to do with the market, it is more like something from a planned economy, a combination of production quotas, minimum prices, import tariffs and export subsidies. All in all, this is not something we should commend, it is something we should criticise, especially as it is downright expensive for the European taxpayer. The Member States allocate specific regions and quotas to the sugar manufacturers and this sugar is then sold within a protected national market. You have to bear in mind that 100 kg of white sugar cost EUR 28 on the world market and that the intervention price, the European Union's guaranteed price, is EUR 65. This is too expensive and it is bad for EU consumers and sugar processors. This is not a sustainable solution.
. (PT) We broadly agree with the rapporteur's view that the Commission's basic proposal to reduce sugar quotas by 115 000 tonnes should be rejected.
Nevertheless, we regret that our amendment, which aimed to correct the injustice committed by the Commission in allocating Portugal's quota, has been rejected. Our current quota is just 70 000 tonnes, and the total production rights allocated to growers represent just 20% of the country's consumption.
This means that the economic viability of the only sugar beet processing plant in mainland Portugal, in Coruche, could be jeopardised if it does not reach an output close to 100 000 tonnes. An increase of 30 000 tonnes has therefore been proposed. This adjustment would create a level playing field for Portuguese growers and would guarantee the sustainability of sugar beet production, which in any case can and should be increased when the Alqueva dam comes into operation.
Similarly, with regard to the Azores, we believe that it is vital to guarantee the viability of the only existing plant, on the island of São Miguel, whose operation is essential for that ultraperipheral region.
The reason why I voted against the modified proposal was that the report proposed to maintain a system that has not been reviewed for 32 years. The CMO for sugar is unsustainable in the long-term given the constraints in Category 1 (Agriculture budget).
Furthermore, it has major implications for the European taxpayer, for jobs in the food and drink manufacturers and for consumers. More importantly, this report rejects improvement in management of the sugar regime of which one small measure was the Commission proposal for the abolition of the storage levy.
My opposition to reinstating the storage levy scheme is based on three factors. First, the storage levy is passed on to consumers. Abolishing the system, therefore, will mean that sugar manufacturers will bear the storage costs. Second, the abolition of the storage levy scheme will inject an element of competition into the highly distorted market. This will benefit the sugar-using industry and consumers as well as enabling observers to evaluate the effects of limited competition on the EU sugar sector. Finally, the budgetary resources allocated to the system (EUR 300 million per annum) could be redirected towards other agricultural expenditure.
The second principal concern about this report is that Daul's amendments extended the current regime until 2005-6 contrary to the Commission's proposal of an interim regime lasting 2 years. I am opposed to another five year roll-over. The momentum for reform is mounting. EU sugar prices are 2.5-3 times the world level. Such a system threatens to jeopardise the EU's credibility in relation to impending enlargement and WTO obligations. This report also ignores the conclusions of a recent Court of Auditor's report denouncing the regime as wasteful and mismanaged and stating that the current system leads to substantial costs for the EU budget and consumer.
I have a lot of empathy and support for the farming industry, and I know that many of them recognise that serious and considered reform is necessary to ensure that the sugar sector is prepared for the demands of the future. By contrast, the consequences of another roll-over would be deeper and deeper quota cuts, which would shrink the base of EU industry and lead to unemployment. Similarly, artificially high prices cannot be sustained. They are detrimental to the sugar-using industry and the consumer, and a degree of competition must be incrementally introduced in this sector.
One of the further areas of concern was that comprehensive studies were undertaken to evaluate viable alternatives to the current regime which take into consideration the impact on producers and consumers in order to enable the Commission to draw up more detailed proposals for further reform of the sugar regime on the basis of these reports.
. (NL) We should naturally like to congratulate the rapporteur on the result obtained. In particular, the amendments tabled by Mr Mulder (ELDR Group) might well mean that the European agricultural policy is finally looked at. Although we cannot agree on the content of the current sugar policy, we have voted in favour of the amended report because, more than anything, policy is about keeping prior arrangements, as in the case of Agenda 2000. We should, however, like to underline that the evaluation, with the possible reviews in 2003, should very much take place. In our opinion, it is wrong just to talk about reviews and subsequently delay the decision-making process, which will ultimately lead to a decline in social support for agriculture.
The present European agricultural policy is no longer appropriate to our times. The era of firm product subsidisation will, in the short term, need to be replaced by another system. The landscape, for which the agricultural sector is largely responsible, will need to be maintained, and we can imagine that a compensatory income will be provided for this. The European citizens will understand this.
We should also like to make a general remark on rapporteurs and their possible vested interests in the topics of their reports. We would ask you to include in the Rules of Procedure a clause to the effect that any interests must be notified beforehand so as to avoid even the semblance of a conflict of interests.
Farming is an economic activity in the fullest sense and needs long-term prospects. At a time when farmers are having to face up to new challenges, such as the need to provide good quality products, and to ensure that agriculture pays more respect to the environment, we must give them the means to look ahead to the future. The world market in sugar is highly unstable. This sector should therefore be given the instruments of stability that our producers badly need, while ensuring that these instruments are flexible enough to allow farmers to take real advantage of more favourable economic situations.
The ACP countries and India have told us how important the price guarantee that the Cotonou Agreement offers them is to the development of their sugar industry, allowing them to prepare themselves for a global economy. The European Union must emphasise the commitments it entered into towards them.
We endorse the call on the Commission to present impact studies of the various aspects of the COM in sugar, of the possible alternatives to this production. In the light of the findings, it will then be possible to envisage, if necessary, a review of the COM, but not before 2006, the date set for the general review.
- (SV) As a Swedish Christian Democrat, I have voted against this report.
All initiatives aimed at reforming the common agricultural policy ought to be supported, including this modest proposal from the Commission for a moderate reduction in sugar quotas. We believe that the EU must open its agricultural sector to the developing world.
The position of the Committee on Agriculture and Rural Development is therefore misleading in as much as it defends a continuation of the present EU policy based upon subsidies and tariff barriers against surrounding countries.
I, like other members of the Conservative British Delegation, voted today for a limited extension of the current EU sugar regime in the Daul report. We all wish for and are committed to a comprehensive overhaul of the common agricultural policy, but this is more likely to happen in a thorough and systematic way if reforms of other sectors are considered as part of a general package in 2006, and besides, there is no absolute guarantee that an earlier ending of the sugar regime would necessarily deliver immediate cheaper sugar prices to the consumer. Moreover, the current crisis facing our farmers in Britain requires as a priority that this reform be postponed for the time being in order to prevent further deterioration of their economic circumstances and preserve stability of our rural communities.
I strongly oppose Mr Daul's report on the sugar market which aims to extend the existing system, unchanged, until 2006.
I find the Commission's dose of sugar market reforms much sweeter to swallow. Reform of the sugar market is crucial to tackle over production and high prices on the EU market. Moreover, it is necessary to comply with WTO rules. It is important for European consumers and for the European taxpayer. I want to see the production quota cut by 115 000 tonnes each year and to abolish the reimbursement of storage cuts. Drastic changes are needed in 2003 when the Commission will review the cereal, oilseeds and dairy sector.
We need to make cuts in the agricultural budget which is in dire need of reform. The bottom line is that the common agricultural policy must be radically overhauled and reformed. We waste far too much of the taxpayer's money on this budget and we must look carefully at restructuring and reforming our agricultural policy across the EU.
I do not support this report which far from being sweet, leaves a rather bitter taste.
Kirkhope Report (A5-0069/2001)
Mr President, along with the majority of Parliament, I voted against this document which seeks to harmonise the Community penalties for those who smuggle illegal immigrants onto Union territory. I feel that it is much more important - and so do all the pensioners who sent me to the European Parliament - and would be much more useful to combat illegal immigration into Europe by stepping up controls at Europe's borders. Rather than punishing and fining those who are caught in the act of entering European territory illegally, it would be more appropriate to channel more resources and funds into improving controls at Europe's borders.
I supported the proposal for a Council directive on the harmonisation of penalties imposed on carriers transporting illegal immigrants into the territory of the Member States. Contrary to what some speakers alleged during the debate, it is not aimed at turning the carriers into border police, since they obviously do not have the means of checking the authenticity of the residence and travel permits of the people they transport. In fact, this proposal provides for penalties only in the case of illegal immigrants who have no documents whatsoever, and that is clearly something a carrier would have to take note of.
Following its usual strategy, the European Parliament began by voting for amendments that completely destroy the balance of the proposal. In particular, it has exempted carriers from any penalties if an illegal passenger seeks asylum immediately after arriving on the territory of the country of destination. That derogation is unacceptable, for it is common knowledge that the majority of applications for asylum are unfounded and just made to gain time. At a pinch, one could consider refunding a fine already levied on a carrier if a passenger does, in fact, obtain asylum. But it is difficult to go further than that without inflating the number of applications for asylum made for reasons of convenience.
After upsetting the balance of the text in this way, the European Parliament then rejected it, expressing its annoyance that Member States were presenting such 'repressive' texts, on the basis of the right of initiative they still have, for the time being, in this area. We, on the contrary, thought the proposal for a Council directive deserves to be followed up, since the European Parliament, fortunately, only has a consultative role here.
A first text was presented to the European Parliament in September 2000, on the initiative of the French Presidency. This proposal was designed to prevent the tragedies that result from the actions of unscrupulous carriers who are prepared to exploit human distress and misery. I welcome it.
Indeed, I think it is high time we tackled this problem head-on, to avoid any repetition of the tragedies of Dover and Saint Raphaël.
The aim of this directive is to supplement Article 26 of the Schengen Convention and to define its implementing conditions. This French initiative defines the obligations of carriers who bring foreigners whose application for asylum has been rejected into the Union. It proposes harmonising the penalties, which currently differ widely from one country to another, imposed on carriers who have not respected their obligation to carry out checks.
I must admit that I am disappointed by the Swedish Presidency' s text, which steps back from the original text drawn up at the initiative of France. It is confined to improving the situation in only a very limited way within the actual scope of Article 26 of the Schengen Agreement, although, pursuant to the Protocol integrating the Schengen acquis into the framework of the European Union, a far more significant step forward could have been taken.
This lack of ambition is apparent when we consider the scope of the text. It does not apply to international rail traffic and it does not precisely define the obligations and financial penalties, which consist of a deterrent penalty of not less than EUR 2 000 per person.
Furthermore, the exemptions from the penalties are not acceptable. For instance, the text provides that the carrier is not liable for any penalty if the third-country national seeks asylum immediately after arriving in the territory of the State of destination, even if the application is subsequently turned down. It should surely be up to the State and not the carrier to check the asylum seeker's eligibility. In the same context, the carrier is exempted from the penalties if the person carried is granted refugee status or leave to remain under a subsidiary form of protection.
While I entirely endorse the initiative and the approach of the French Presidency, I found some of the amendments made to the proposed text unacceptable. I therefore rejected them.
My colleagues and I, the British Labour members of the PSE have voted in favour of some aspects of the Kirkhope report. In doing so, we recognised that the proposals were far from perfect but that they did at least attempt to address part, albeit just one part, of the present unsatisfactory situation.
The European Union and individual countries must do more to address the problems and circumstances in the countries of origin that cause people to seek refuge in the European Union. Progress in this area cannot be made overnight and in the meantime the interests of desperate people, understandably fleeing from conflict, persecution or other hardship, are not well served by pushing them into the hands of the unscrupulous and the criminals; those who seek to make a living out of trafficking people.
It is the responsibility of everyone to ensure that traffickers do not profit. Several of my colleagues and I have been to Calais and seen what goes on there. I have witnessed first hand the very casual attitude of many of the lorry drivers and their companies. These carriers must do more - they must properly check all vehicles and all modes of transport to try to avoid another Dover-type tragedy. All the companies who own the lorries and other vehicles and all carriers of all types must take responsibility for their actions - corporate responsibility from the top downwards.
Equally, there is rationale behind trying to approximate the fines across the different States to ensure that we have a combined front against these traffickers. This in turn means that all Member States, Britain, France, Belgium and the others alike, must ensure that there are proper systems in place and that the laws are enforced.
In supporting some parts of the Kirkhope report we recognised the complexities of the issue and will continue to work for a full and comprehensive common asylum system for the European Union, one that has humanity and the interests of the most vulnerable at its core.
. (DE) With regard to the harmonisation of penalties imposed on carriers transporting third­country nationals lacking the documents necessary for admission into the territory of the Member States, I wish to say, on behalf of those Members of this House who belong to the Austrian Freedom Party, that although we are in favour of effective measures to prevent illegal entry, these should be taken within the framework of and taking account of the national systems of sanctions which have developed organically. We have accordingly voted against the minimum penalties proposed, but we do not question the fundamental objective of efficient measures to prevent illegal entry.
- (SV) We have voted against Mr Kirkhope' s report on carriers' liability and call upon the French Republic to withdraw its initiative regarding penalties for carriers transporting passengers with inadequate travel documentation. The Council' s initiative is another in the series of fragmented proposals aimed only at excluding people from entering the European Union.
For us, it is unthinkable that the Member States' responsibility for checking passports should be transferred to private transport companies. It is unfair that check-in staff at airports and at harbours, air stewardesses or ticket collectors should instead be given the right to decide who should be granted entry to the European Union. That is precisely what the result will be if the rules of the Schengen Convention and Mr Kirkhope' s proposal regarding penalties are put into practice.
The right to asylum under the Geneva Convention must be a cornerstone both of Schengen cooperation and of the EU' s common refugee and immigration policy. The severe sanctions proposed by the Council constitute a significant threat to the right of asylum. The many people who at present succeed in fleeing from war and oppression and arriving at the EU' s external borders would never succeed in entering the EU if new or increased penalties were to be imposed upon transporters.
Free movement within the European Union must not be implemented at the cost of the EU' s erecting barriers against the surrounding world. Continued cooperation within the Schengen framework and the common immigration and asylum policy must be characterised by the European tradition of a generous refugee policy in which the right to asylum is guaranteed.
. (NL) It is true that we cannot possibly give shelter to the entire world and that we cannot solve the problems of the world by sending everyone this way. But it is also a misconception to think that we can keep Fort Europe closed to people who have to, or want to, leave the world outside Europe. It appears that those people are willing to part with a great deal of money and take huge risks to enter Europe. We will only change this if we help improve the world outside of Europe, for example by not dragging cheap raw materials and semi-finished products from those regions and by not doing business with oppressive regimes. Imposing minimum fines undermines the autonomy of the Member States in terms of their criminal law, and the prescribed increase from EUR 3 000 to 5 000 only makes matters worse. The Kirkhope proposal will only lead to more illegal migration and to higher profits for the mafia. That is what you get when you punish idealistic helpers and cut off legal access options. As I already said on 15 February in the context of the Ceyhun report on illegal entry, it is crazy to penalise the solidarity of action groups and churches with political refugees and war victims.
- (SV) We Swedish Christian Democrats appreciate the set of problems that has given rise to the proposal but nonetheless choose to refer this back to the Council and the Commission whom we call upon to develop a proposal taking a more holistic view of the EU' s asylum policy.
The present proposal is problematic because there is a risk of transferring responsibility for making prior checks on asylum seekers to carriers who do not have the required knowledge or authority. As a result, the right to seek asylum may be undermined, especially since refugees often have difficulty obtaining passports and visas.
I congratulate the last French Presidency on its plans for tough penalties across the EU on carriers illegally transporting third-country nationals into Member States.
Illegal immigration and human trafficking is a key issue for the European Union, and we must work together to tackle this challenge. Whilst there is, of course, a strong case for genuine asylum seekers applying through the usual routes, the influx of illegal immigrants being smuggled into British ports, often by people-trafficking gangs, is alarming. We need to send a strong signal to the traffickers that no matter where they operate in Europe, the penalties they face will be harsh. The response to the UK-Italian proposal for EU teams of police and immigration officers to work in the western Balkans has therefore been encouraging. Truck drivers must be part of this operation and carry out thorough checks on their vehicles to ensure there is nobody on board.
More disturbing, however, are the atrocious conditions that these immigrants suffer on their journey on trucks and lorries. Of course, the victims, arguably, are prepared to take drastic risks to enter the countries of the European Union. We should therefore be also looking at the root causes of this displacement, whether it is persecution in their home countries, poverty or other reasons. All of us are extremely fortunate to be living in prosperous, democratic countries, and I for one, certainly hope we can open our doors to those who do not live in such fortunate circumstances. These are simply common-sense measures that will help prevent people being smuggled into countries across Europe.
The British Labour government is carrying out measures to speed up applications for asylum-seekers and is making the system fairer and faster, so that people will be encouraged to make official applications rather than risk their lives on lorries, ships and trains.
Wiebenga Report (A5-007/2001)
Mr President, this morning, I talked to Mr Fitto on the telephone. He was a Member of the European Parliament, an Italian like me, who left us to become the Chairman of the regional council of Apulia in Italy. Naturally, he is very interested in matters concerning the crowds of immigrants which flood into his region, Apulia, which is opposite Albania and into which huge numbers of Albanian immigrants have come. He shouted at me down the telephone, saying, "But is it only now that you are doing something to help the States and regions which are flooded with crowds of immigrants? Why didn't you take action a year, two years ago, at the time of the crisis? You are late, very late!" In my opinion, he was right to tell me off, rather than the European Parliament, because, in effect, I would like - and I am calling for this now - the European Parliament to have the power to take swift action in these situations, not to wait two years to do anything.
I voted against the Commission's proposal on temporary protection in the event of a mass influx of persons fleeing upheavals of various kinds in third countries. I had already set out serious objections during the debate and now the European Parliament's amendments have only made matters worse, as, incidentally, have the explanations given by the Commission.
In particular, the proposal for a directive seemed to recognise the fact that a Member State cannot have a quota of refugees imposed on it against its will. However, Commissioner Vitorino has just presented the situation quite differently. According to him, Article 25 does indeed provide that a Member State can declare itself unable to take in these persons, but it will have to justify that declaration and the justification must be genuinely exceptional.
Moreover, he pointed out that the decision to introduce the temporary protection system was taken by a qualified majority, implying that a Member State that declared itself unable to take in refugees could not have a right of veto. The European Parliament went even further by adopting amendments that make it totally impossible for a Member State to dissociate itself from a majority decision on the physical allocation of these refugees.
Moreover, the European Parliament endorsed the Commission's proposals on organising the situation of temporary refugees as though they were to remain in the host country for good, in particular by accepting the right of families to be reunited.
We believe that every Member State must remain master of its own territory, that it cannot have the presence of unwanted foreigners imposed on it, and that while there may be cases where it is necessary to give temporary protection, it must be given mainly with an eye to the repatriation of the persons concerned.
In a world of increasingly open borders, the flood of refugees is not about to dry up. Those who welcome the progress of globalisation but wish to add a social dimension to its economic component must not forget that the movement of goods also means the movement of people.
The arrival on the French coast on 19 January of a group of 910 Kurdish refugees clearly illustrates the growing involvement of networks of organised crime in illegal immigration.
Above all, however, this massive influx of refugees quite plainly raises the question of the right to seek asylum on European soil today. It highlights the existence right inside our borders of real trafficking in human beings, which, according to some experts, is approaching the scale of the traffic in drugs. This can be discouraged only by the establishment of genuine channels of legal access to immigration.
The organisation of legal immigration channels in Europe would tangibly reduce the pressure put on the right of asylum by the fact that it is really the only one that exists, together with the right of persons persecuted in their country of origin to be reunited with their family. Under the 1951 Geneva Convention, the right to seek asylum is indeed a fundamental and inalienable individual right that needs to be strengthened and protected from any political considerations. It needs to be strengthened because refugees face more than just state persecution and because very often it is not just individuals who are targeted but whole families.
The proposal before us today seems to tend broadly in that direction, yet the measures it advocates are very limited in terms of achieving the objectives involved in implementing a genuine common European asylum system.
It is time Europe considered establishing a legal status of temporary protection for people who flee their country because of war or other crises. It must be a status that does not bar them from access to an asylum procedure and a status that maintains due regard for the principle of non-refoulement enshrined in the Geneva Convention, under which refugees may not be sent back to their country of origin.
It is time for the European Union to genuinely overhaul the right of asylum without further delay, for the situations in which the displaced people find themselves are too urgent and serious to allow time for institutional discussions.
- (SV) A common policy on temporary protection for displaced persons is to be welcomed, especially so as to ensure that all Member States are involved in taking care of people forced to flee from regions affected by war. However, it is important that such temporary protection, which applies for two years at the most, should not constitute a threat to the right to seek asylum.
The right to asylum under the Geneva Convention and to a permanent residence permit must always be safeguarded. Temporary protection in the EU' s Member States must not prevent people from seeking asylum as soon as they arrive in the Member State responsible or during the period that the temporary protection applies.
Deprez report (A5-0066/2001)
Mr President, I too voted against the Republic of Finland' s and the Republic of Portugal's request for a directive regulating visa applications and border controls because, in effect, it is not within the remit of these States to table such documents in this way. However, it pained me to do so, Mr President, for the issue raised by these States is right and proper, and I wonder why we are waiting to regulate the border control procedures at Europe's frontiers with a directive which would be immediately applicable throughout the European territory. The document stresses the importance of a European regulation too, since Europe is a single entity within its borders.
Frahm Report (A5-0075/2001)
Mr President, the Frahm report - I am saying this for the benefit of those who are listening to me now and did not take part in the vote - concerns the requirement to obtain a visa for those who come to Europe and who move around within our territory but are not citizens of our Member States. I voted against this initiative of the Portuguese Republic as well, because, in effect, it was not acceptable. However, I do wonder why the relevant committee did not amend the proposal to make it acceptable to Parliament. It is, in fact, important to regulate well and uniformly the movements within the European territory of citizens who enter Europe on temporary visas.
Nassauer Report (A5-0065/2001)
Mr President, this is my third vote against the request of a European Union State for a directive: this time, the subject is the mutual recognition of decisions to expel third-country citizens. I have to say that the French Republic did well to present this initiative, even though it was rejected. Why is this? Because clearly, Mr President - as I am sure you agree - it is vital to have uniform standards in all 15 States on who is to be expelled from European Union territory and who is to be accepted. Once again, therefore, I am taking the opportunity afforded by this proposal for a directive to call strongly for a European regulation on the procedures, conditions and rules for expelling undesirable immigrants from Europe.
The initiative before us today concerns the enforcement of national, administrative expulsion measures against foreigners, even where they have since moved to another Member State.
The purpose of this proposal is, quite patently, to make it easier to take measures to expel third-country nationals. To that end, it introduces an instrument for the mutual recognition of these decisions. Accordingly, an expulsion decision taken in one Member State can be enforced in another.
At first sight it may seem quite laudable to try to regulate and control the movement of foreigners whom our Member States have decided to expel. This would be in line with the conclusions of the Tampere European Council of October 1999, aimed at better migration management. Careful examination, however, soon shows up the total ambiguity and imprecise nature of this initiative and the legal loopholes it contains.
Now that it is high time the European Union countries adopted a genuine immigration policy, what are we to think of a document that not only does not regulate expulsion issues at all, but which also seems to show complete disregard for the real situations faced by people?
To address the immigration problem also means this: to dare to look at these non-Community citizens threatened with expulsion or being expelled who, having entered the closely-guarded Schengen area, find themselves battling against recalcitrant administrations.
If the European Union wishes to be and remain an area of freedom, justice and security, it will have to adopt legal instruments that are not only effective but also take the human factor into account. Not measures which, like this initiative, are basically aimed only at establishing a security policy under which foreigners, perceived as a threat, can no longer enjoy their rights and freedoms and the word justice has become meaningless.
Moreover, it is difficult to accept the legal basis chosen for this proposal, namely Article 63(3) of the EC Treaty. That article is concerned only with immigration measures taken in specific circumstances, and in particular the conditions under which a third-country national can be sent back or expelled, against his will, to his country of origin. The present proposal for a directive does not address these matters. It is confined simply to the mutual recognition of decisions already taken. The proposal does not, therefore, set out to lay down Community rules on expulsion.
It would therefore be dangerous to adopt an initiative of this kind to tackle an issue as sensitive as immigration. Any rules adopted in this regard must respect the humanitarian and universalist values that underpin Europe. Otherwise, our Community policies would become meaningless.
Hatzidakis Report (A5-0040/2001)
Mr President, a policeman stops an articulated lorry in Germany because it is going too fast. The official checks the cargo: it is radioactive material, all in order with all the necessary permits. When the official, who works in the centre of Düsseldorf, a densely populated German city, realises the risk posed by the consignment of radioactive material, he asks the driver, "But why did you go right through Düsseldorf, where there are so many people? Couldn't you have taken a longer, more isolated route? These goods are highly dangerous" . "Well Sir," replies the driver, "do you not know that, this very day, the European Parliament has adopted the report tabled by Mr Hatzidakis - who is a very great, extremely important, very good MEP - Paragraph 2 (page 8) of which calls upon the Member States to apply the shortest possible distance principle to shipments of nuclear material. Therefore, I took the shortest route for my consignment of radioactive material." And this leads me to state that something needs changing: it is better to take a long, safer route than a short, dangerous one.
The recent very alarming incident in which a train carrying radioactive nuclear fuels flasks, owned by BNFL, derailed at Torness power station near Dunbar, East Lothian, UK, shows the constant risk that transporting nuclear material involves.
Radioactivity poses grave dangers to health and the environment. Ionising radiation transfers energy at levels that can induce changes in any matter it penetrates and even cause irreversible damage to human cells.
The danger is linked to duration of exposure and intensity and type of radiation with a dose equal to or exceeding 10 000mSv (millisieverts) death occurs almost instantaneously (such high doses have only been reached in nuclear weapons explosions or serious accidents in nuclear power stations). Radiation can also have delayed effects, as determined in particular after the atomic bombings of Hiroshima and Nagasaki, in the form of cancers or hereditary damage. Persons exposed to radiation levels of 200mSv or more are subject to an increased risk of cancer. This means that inhaling a few micrograms of plutonium can cause lung or tongue cancer. Similarly, dispersal of 1200g of powdered plutonium would deliver lethal doses of radiation by inhalation with a radius of more than 2 km.
The risk of nuclear proliferation is greater during transportation than at any other stage in the fuel cycle. Convoys are not immune to terrorist attack aimed at stealing the packages containing highly radioactive substances. Only a few kilograms of separated plutonium are needed to build a crude nuclear explosive device.
As we know, any debate even remotely connected with nuclear matters tends to become emotional and to turn into a debate of principle. That was not what the Committee on Regional Policy, Transport and Tourism intended. The debate on the pros and cons of nuclear energy takes place first and foremost in each of the Member States, where it follows its own course. This report concentrates on the question of transport as such, and its different aspects: rationalisation, compliance with legislative provisions concerning transport, information on the transport of radioactive material, etc.
Radioactive material is regularly transported over long distances, not only within the European Union but also to and from the European Union and other continents. Although a number of European Union Member States have decided to stop reprocessing or gradually to 'go non-nuclear', it will still be necessary to send consignments to those countries which have signed reprocessing contracts, in order to return to them their nuclear waste currently stored at reprocessing facilities. The increase in consignments generally and the frequency of the use of road, rail, waterway and air transport increase both the likelihood of accidents and the need for safety standards in the transportation of radioactive material. Safety must have absolute priority over profitability and supply, which is why the nuclear industry must strictly abide by international transport regulations.
In view of these observations, I support the committee's call on the Commission to draw up a detailed list of consignments of radioactive material within the European Union and at its borders and to assess their economic and social justification, particularly in terms of public health. This should be done in order to propose means of rationalising such consignments and curtailing their number and volume, in the light of the risks identified, in compliance with the principle of prevention, if the risks are proven to outweigh the benefits. Moreover, the Member States concerned must apply the shortest possible distance principle to all shipments of nuclear material and, as far as possible, avoid transit through densely populated areas.
Let me conclude by emphasising the importance of transparency in this field. Full information on the risks involved needs to be very widely disseminated on a continuous basis.
I am opposed to nuclear reprocessing and I believe that all reprocessing plants in the UK and elsewhere should be closed. I have voted for this report although I have reservations about some aspects of it. In particular, I believe that safety has to override all other considerations.
Nuclear waste should never be transported through densely populated areas. The 'shortest route principal' should be secondary to the 'safest route principle' . Irish People, along with all Europeans live with the constant concern that an accident in the UK or France or a collision in the Irish Sea, could have devastating and immediate effects on us all.
It is not so very unusual for a report to be changed so much through amendments that the rapporteur finds it is no longer true to his basic intentions and accordingly stands down.
However, what is hard to grasp politically in this case is the way this has happened. If groups abandon jointly negotiated compromise proposals literally overnight and suddenly put in writing the opposite of their original statements, then that casts some doubt on the very seriousness of this procedure.
My group is, of course, aware that a report on the transportation of radioactive materials is not a report on nuclear power as such, but the best way to maximise safety would be if there were nothing to transport. So in this context we are bound to mention keeping output and the reprocessing of nuclear fuel rods to a minimum. The fact that only 5% or around 75 000 consignments are involved in the nuclear fuel cycle says something not only about the scale of the potential risk, but also about the nature of it.
We regard it as incomprehensible that a proposal for a legislative initiative on uniform standards for transporting radioactive materials within the European Union and at its borders, whilst observing the principle of subsidiarity, should be rejected.
Nor can we understand why stricter checks on compliance with legislation on the transportation of dangerous goods should be unacceptable. Likewise, we believe that too little attention has been devoted to the issue of exposure thresholds. The Confederal Group of the European United Left/Nordic Green Left rejects the report in the form we have before us.
I can remember the 1950s, when most people believed that nuclear fission would yield unlimited resources of clean and safe energy in future. A number of countries subsequently built nuclear power stations as if there were no tomorrow, and the electricity supply was made largely dependent on nuclear fission. The 1960s saw the beginning of mounting criticism, especially when it transpired that nuclear power stations can explode and that the waste product continues to threaten the environment for a very long period of time. The disasters in Harrisburg and Chernobyl had a decelerating effect on the further development of nuclear energy, and some countries have either abandoned it completely by now or are in the process of doing so. But even after that, we will be facing dangerous radioactive waste for many thousands of years. Given the risks involved in transporting this kind of waste, the best solution is to bury it in the nuclear power stations which are condemned for closure and not to transport it to another location. There are many campaigns to stop these transports, and rightly so. The rapporteur is showing some degree of understanding for those campaigns and wants to curb the risks, but continues to allow and justify further transport of this kind. I do not subscribe to this point of view.
Schwaiger Report (A5-0076/2001)
Mr President, the European Parliament had to make a statement on this issue, especially given the sense of uncertainty that prevails on the eve of another WTO round. The European Parliament is sending out a clear message, which offers a coherent vision of the future of the WTO. I therefore voted for Mr Schwaiger's report, which calls for greater transparency within the WTO and in the way its meetings are conducted.
I am satisfied with the clear and precise mandate given to the European Commission on the use of the precautionary principle in the WTO with regard to agriculture. I deplore the fact, however, that the European Parliament did not call on the WTO to take account of the multifunctional role of agriculture; this must not give way to intensive and mass farming, which in any case, European consumers plainly no longer want.
Mr President, this explanation of vote has fallen at exactly the right moment, lunch time. I voted for the motion. And why is that? Because I like gorgonzola, Mr President: gorgonzola cheese, taleggio cheese from the valleys around Bergamo. I know you will be wondering what that has to do with the Schwaiger report, but there is a connection, Mr President. The connection is that, on page 9 of the report, Paragraph 31, which we have adopted, states that it would be desirable "to extend protection of geographical indications from wine and spirits to other agricultural products" produced in our territory as well. Now then, I like gorgonzola and I am glad that gorgonzola is going to be included in this protection, and so I voted for the Schwaiger report. Bon appétit!
. (EL) The World Trade Organization talks in Seattle were marked by huge popular uprisings, demonstrating that the very principles of the WTO are anathema. The demonstrations, which were attended by demonstrators from all over the world, were a decisive factor in bringing down the talks. At the same time, the opposing positions and antagonisms within this world imperialist system cause difficulties and delays which the popular movement can turn to its advantage.
The WTO, which was set up in order to speed up the full liberalisation of trade, is one of the mainstays of the new world order. Not only does it support globalisation, it endeavours to give it the form and substance of law, which is why we do not believe that the governments of the European Union will defend the interests of their people during the new round of talks. On the contrary, they will endeavour to claim an even bigger stake for the European monopolies, in competition with the two other imperialist centres, the USA and Japan.
The much-aired European agriculture model defended in the Schwaiger report is born of a compromise which prejudices small and medium-sized European farms and Mediterranean farm produce. Its direct outcome will be lower farmers' incomes, less farming and higher unemployment. Agricultural production in Greece and other countries is being sacrificed in order to protect industrial produce from central and northern Europe and ensure that it gains a stronger foothold on the international markets.
The rules which govern international economic relations and trade should serve the interests of the workers, leave fundamental social rights be, help less-developed countries to develop, respect the environment and serve the right of every nation to exercise its own controls and decide on its own future.
Contrary to what is maintained in the Schwaiger report, the WTO will not be democratised by having elected national delegates attend. Democratisation presupposes respect for and the protection of the rights of the workers. The WTO, by its very nature, cannot operate in this way because it is an imperialist structure and it is concerned solely with maximum profits for big business and the safest and most flexible ways of moving money around, especially money from trade and the stock exchange, without hindrance.
The MEPs of the Communist Party of Greece voted against the Schwaiger report because most of it goes along with the plans of big business on unbridled neo-liberalisation, with its attack on the achievements of workers and the rights of nations throughout the world.
The movement against 'globalisation' and the WTO, its disparate and multi-faceted nature notwithstanding, is an initial counterattack on the dictatorship of the monopolies and their financial interests. It sends out a message of resistance and counterattack to the millions of workers, unemployed and small and medium-sized farms and to all the victims of the capitalist world order which the WTO wishes to impose.
With the European agriculture model, we have a common agricultural policy in mind. That does not, however, mean that we accept the shape of current agricultural policy, which is producer-driven, large-scale and based upon heavy subsidies. Nor can we support duties affording protection against the developing world.
On the other hand, we should like to see a common agricultural policy. However, we think there would be risks in each nation' s devising its own agricultural subsidies. A new common agricultural policy must be small-scale and be based upon rural development and environmentally-minded agriculture. It is an area which must be characterised and permeated by long-term sustainable development, for example when it comes to the environment and the economy.
In the end I voted against the Schwaiger report despite its good qualities, because the debate we held yesterday, and in particular Commissioner Lamy's replies to my three questions, left me very dissatisfied.
In reply to my first question - and is it not dangerous to negotiate the Built-In Agenda separately? - Commissioner Lamy said that the ongoing negotiations in Geneva on agricultural trade and trade in services are not really negotiations but just preparatory talks. Perhaps that distinction is valid from an abstract point of view, but in practice I do not think it holds water.
The Commission's reply to my second question - should we not redefine the negotiating mandate in the light of the trend of events and public opinion? - was negative: it stated that the Commission would stick to the mandate defined at the time of Agenda 2000. In any case, the European Parliament has just underpinned that position by explicitly rejecting two amendments calling for the Blair House Agreement to be renegotiated.
In his reply to my third question - before opening new negotiations, should we not first define more clearly how the negotiators are to be monitored? - Commissioner Lamy referred mainly to the framework agreement between the European Parliament and the Commission. That is certainly a matter of some significance, but basically my question concerned scrutiny by the Council, which sets the Commission's negotiating objectives, and by the national parliaments, which in my view have the final say. Confusion continues to prevail with regard to these aspects.
I very much regret that the Protocol, which was still part of the preliminary draft for Nice in November, was not incorporated, at least the part concerning scrutiny of the way negotiations are conducted at the WTO. It stated that the Presidency and the Member States may accompany the Commission to WTO meetings, that the Commission must forward all the documents at its disposal without delay, that it has a binding obligation to respond to the wishes of a Member State to open a consultation procedure, that the common position upheld by the Commission is established by the Council, and that the Council may at all times address negotiating directives to the Commission. I believe it is essential to observe these rules, in one form or another, in order to ensure proper scrutiny of the WTO negotiations.
. (NL) Free trade is about more than removing borders or doing away with old-style protectionism. More than anything, it implies that the price of a product outweighs all other considerations. Whoever can deliver at the cheapest price, gains that segment of the market and drives away the more expensive producers. With ever lower transport costs, it is possible to haul any cheap raw material and any cheap end product from anywhere. The competition is forced to choose between cheaper deliveries or going under. Those in favour of this mechanism claim that it makes producers more ingenious and effective and that the consumer benefits. That is why there should be unlimited competition, ultimately at world level, if possible. Despite this, there are sound reasons for raising production costs and for protecting production from cheaper competitors. The reasons are: safety at work, proper pay for employees, ruling out child labour, effective distribution of employment across the region, care for the environment, preventing animal suffering, discouraging unnecessary traffic, and providing facilities and services which may not be money-spinners logistically speaking, but are useful and desirable nevertheless. That is a task for the democratically elected government, but WTO agreements render this task secondary to blind market forces. Although the rapporteur' s proposal is inadequate in my view, I will not vote against something which can help curb this trend.
(The sitting was suspended at 1.40 p.m. and resumed at 3 p.m.)
Final agreement on the reform of the system for international transfers of footballers
Ladies and gentlemen, please be seated. There are not many of you in the Chamber yet, in fact only just enough to make up a football team, which brings me to the subject of this debate.
The next item is the communication from the Commission on the final agreement on the reform of the system for international transfers of footballers.
Madam President, you will recall that on 7 September 2000 I informed Parliament of the Commission' s position concerning the reform of FIFA rules governing international transfers.
On that occasion, I announced the Commission' s intention to enter into discussions with FIFA and other interested parties, led by my fellow Commissioner, Mario Monti, and with the collaboration of Anna Diamantopoulou, in order to bring FIFA regulations into line with Community law with due regard for, firstly, the specific characteristics of sport and, secondly, the autonomy of sporting organisations.
Indeed, the Declaration on the specific characteristics of sport, adopted by the European Council in Nice in December 2000, fully supported this approach.
Today, following intense discussions between the Commission departments, FIFA and the other interested parties, I am pleased to be able to announce the result we have obtained. This outcome, Madam President, ladies and gentlemen, respects the principles which I have just outlined and to which we are all committed.
In this entire business, the Commission has frequently been accused of failing to understand sport or, worse still, of wishing to destabilise football. Yet the outcome of the discussions proves that such accusations are unfounded. Indeed, I believe that these discussions have provided a further opportunity to demonstrate that Community law and the specific characteristics of sport are perfectly compatible. I therefore see no need to amend Community law. In this instance, the Commission has shown itself to be sufficiently flexible to incorporate the specific characteristics of sport within existing texts.
The discussions have led to clear progress in at least three key areas. Firstly, a goal which the European Parliament has always sought, protecting young players moving within the European Union, guaranteeing them an appropriate general and sporting education. These principles will be included in a code of conduct drawn up by the football federations, and I attach special importance to this point since in my opinion it is far more effective to support the work of these young players rather than to impose restrictions on their movement, which would, in any case, not be compatible with the principle of freedom of movement.
Let us not forget that, in football, many are called but few are chosen, and not every player is destined to be a football star. We must therefore ensure that they are given vocational training as well as sports training. With these provisions the Commission hopes to send a clear message to all those young players who put a lot of effort into football: although they will not all make it at the professional level, they will all be treated with due consideration in human terms and in terms of their individual development.
The second component involves encouraging and compensating the effort made by clubs to train young people, thereby giving their sports activities a social dimension, which, moreover, is a characteristic of the European dimension of sport. In order to achieve this, FIFA has undertaken to introduce rules dealing with: firstly, compensation for training costs incurred up to the age of 23, on the basis of real costs, in line with the Court' s judgment in the Bosman case, and secondly, the creation of a solidarity fund which will be sustained by a 5% levy on each compensation payment for transfer. This fund is intended for the training clubs, who will thereby receive a share of the player' s added value.
It is now up to FIFA to apply these principles in detail. The Commission will, within its sphere of responsibility, ensure that the incorporation of these principles into FIFA' s rules is effectively achieved, and I am sure, Madam President, that the Commission will not be alone, but will be supported in this monitoring work by both the Sports Ministers and the Members of Parliaments who have made commitments at national level. We are convinced, then, that it is possible to find a balance between a player' s mobility and the necessary compensation of the training club within the limits laid down by the Court in the Bosman case.
The third point is the introduction of elements of stability into sporting competitions in order to ensure their equity and regularity.
These are the mechanisms intended to achieve this. Firstly, unilateral termination of a contract will be authorised only at the end of a season. This means that a club' s fans have some guarantee of seeing the same team play throughout the season, because this is the team that they have bought their season tickets to see, not another team, which may perhaps have lost its best players.
Secondly, the imposition of disciplinary measures on players and clubs who terminate their contracts during its first two seasons without just cause or valid reasons.
These principles are supported by other important points, such as fixed periods for transfers or the duration of contracts of between one and five years.
Ladies and gentlemen, in the course of our discussions, we met with FIFPRO, which represent the players. Some of their requests were met. For instance, FIFA rules will no longer prohibit players from going to court, but also a special Court of Arbitration will be set up, based on equal representation, which will be able to settle disputes concerning training fees, transfers and disciplinary measures. I attach particular importance to arbitration being independent and based on equal representation. The creation of an arbitration body of this kind to which matters can be referred by both players and clubs should resolve disputes fairly, quickly and efficiently. I should like to point out, too, that throughout this affair, the Commission has emphasised that the discussions between it, FIFA and the other interested parties in no way affect the compatibility of FIFA' s revised rules with national laws in force, and in particular with employment law. It is FIFA' s responsibility to ensure that the rules are applied in accordance with national legislation from which they cannot, of course, depart.
FIFA has announced that the principles thus agreed will be implemented by a revision of FIFA rules at its world congress in Buenos Aires in July. The Commission has urged FIFA to seek close dialogue with the other interested parties with a view to such implementation, most particularly, of course, the players.
In the Commission' s opinion, the discussions on transfers have clearly shown that dialogue at all levels is becoming a necessity and that all possible avenues for organising dialogue should be explored, including collective agreements at the European level. Indeed, Mrs Diamantopoulou offered her assistance in supporting ongoing dialogue at European level.
To conclude this statement I would remind you that, after the first two years, FIFA will draw up a report on the application of this system. We will then have quantitative and qualitative information from which we can learn.
In the meantime, I believe we must be very pleased with the outcome of these discussions, not, Madam President, that it was always very easy to arrive at an outcome. On more than one occasion, concluding a discussion was delayed due to the pressure brought to bear by some Heads of State and Government, which was considerable pressure, but pointless and, above all, harmful. Be that as it may, the Commission held its ground and was ultimately able to demonstrate that it is not necessary to amend the terms of the Treaty in order to respect the specific characteristics of sport; it therefore stood firm while keeping strictly to its own sphere of responsibility. As a result of this outcome, my fellow Commissioner, Mario Monti, will not need to propose that the Commission adopt a negative decision concerning FIFA transfer rules.
Madam President, I would like to thank the Commissioner, Mrs Reding, for being here today. We are, of course, all pleased that a compromise has finally been reached, and I have, in fact, always agreed with you that the Commission clearly does not want to destroy football. I got a few bloody noses at home for supporting you to such an extent, but by now I think that even the rather rude Mr Beckenbauer will have recognised that you are not trying to destroy his beloved football. That is why I am pleased about the compromise, but I would like to ask you one thing now. Putting to one side for the time being those who for a wide variety of reasons will gain from this compromise - young sportsmen and women, small sports clubs, large sports clubs - are you not worried that this compromise, which treats sportsmen and women up to the age of 28 differently from those older than that, could lead to a violation of the principle of equality? Are you not worried that in the end there will be even more Bosman judgments, by which I mean that courts exercising civil and criminal jurisdiction may take a different view to that represented by this compromise? Are you not concerned that this could lead to us being buried in a veritable avalanche of court cases?
Mrs Pack, we cannot prevent any citizen taking a case to the Court of Justice. If any citizen, whether or not they are a footballer, whether or not they are a club member, decides to take a case to the Court, then he is perfectly free so to do. We even insisted that this freedom be explicitly stated in the compromise because the Court of Arbitration, which is to be specific to the world of football, will, of course, be used to settle any disputes that arise, but we would like to see these disputes settled within the footballing family, and not necessarily in the public arena. Nonetheless, citizens' freedoms require that if a person does not find any solution within the footballing family, he can then refer the case to either national or European Court.
Madam President, I feel much happier after Mrs Reding' s speech, because it seems the Commission has made an effort to bring together those three principles, namely the principle of recognition of Community law, the principle of the autonomy of professional organisations and the principle of the specificity of sport.
I was also relieved to hear the last statement to the effect that access to national jurisdiction - or, if appropriate, to Community jurisdiction - remains open.
I should just like to ask the Commissioner for further clarification. Is there not a risk that transferring the competence for applying the rules to FIFA and to other professional organisations might lead to the possible transfer of legislative powers from the European institutions to non-governmental organisations such as FIFA, FIFPRO or UEFA?
A Declaration was added to the Treaty of Amsterdam, stipulating that sports federations have a certain autonomy. The Commission' s action was fully compliant with this Declaration. On the basis of the Treaty provisions and also taking into consideration the views of the Heads of State and Government as expressed in Nice in the Declaration on the specific characteristics of sport, the Commission has established a framework together with FIFA, while acknowledging an element of autonomy for sporting bodies and the procedure they are now going to use to settle details. In that context, the agreement proposed by FIFA has not been signed by the Commission, yet the Commission in the letter which Mr Monti, as lead Commissioner in this matter, sent to Mr Blatter stated that if the fine principles contained in the FIFA proposal are put into practice then the Commission may not have to issue a ban.
Madam President, Commissioner, from an Irish point of view I welcome the compensation clause and the solidarity fund because Irish football clubs are the cradle for many young footballers who go on to play in the English premiership and beyond. I would like to ask the Commissioner a couple of questions about that.
First of all, I assume the solidarity fund is a general fund. Is there any chance that a portion of the transfer fee for under-23s might go directly to the amateur club which nurtured their skills? You also need to look at the footballing academies in England to which young footballers are taken from Ireland at a very young age. Will there be some compensation for them?
The scandalous exploitation of young African footballers is a problem which I would ask you to look at again, because it does not seem to me to be addressed by the ban on inter-club transfers. Agents will still find a way of getting round that. I recognise that this was a difficult compromise which does address the problem - the potentially disastrous consequences of absolute freedom of movement - while at the same time recognising the need to respect the new law.
Madam President, let me thank Mr Cushnahan for his support. We have indeed succeeded in providing more than a solution to the problem of Community law pure and simple; we have also guaranteed stability for young people and also solidarity and protection. Regarding the solidarity fund, there are two solidarity systems in place to compensate the training clubs. Firstly, at the time of a transfer, training costs are reimbursed for the club responsible for training the young player, and that is applicable up to the age of 12. There are two reasons, however, why these allocations cannot be too high. Firstly we must adhere to the Bosman judgment. Secondly if training fees were too high, then it would be too difficult for young footballers to be transferred from one club to another, all but the very best players. However, we have to also protect footballers and young teenagers, so training fees must not be too high.
The second component is the solidarity fund. This solidarity fund will be sustained by a 5% levy on each compensation payment for transfer. In this respect it is the player' s value and not the money invested in training him which will count. There will therefore be a duplicate transfer system for clubs offering training. My hope - and this has been my objective in negotiating - is that the money will get back to the clubs at grass roots level which are so necessary in giving European sport a social dimension. Such clubs play a prime social role in our villages and small towns and they must be given the opportunity to continue this work.
We preferred not to prevent the free movement of young African players or, as you said, youths from third countries so as not to hinder the free movement of European youth, but we did seek to impose some conditions on the way that third-country nationals were treated by clubs offering training. The problem arises not in their travelling but in the way they are treated in the host country. The code of conduct is intended to ensure that the clubs offering training actually take proper charge of these young people and do not train them simply as sportsmen but offer them an all-round education and preparation for life, for of course not everyone who has received sports training will become football stars or even have a professional career in the game. Of course, the young people that are accepted into the European Union, even if they come from third countries, will benefit from equal treatment. According to this code of conduct, not only will no distinction be made between young people from European countries and those from candidate countries, but young third-country nationals that have entered the European Union legally will also have the opportunity to be treated on the same terms. You may rest assured that the Commission will carefully monitor the framing and implementation of this code of conduct. I am sure, ladies and gentlemen, that you too, as Members of the European Parliament, in your work at grassroots level, will note the way in which the code of conduct has been implemented.
On the subject of the free movement of young people from third countries, FIFA has stated that this was not within our remit since we had power to regulate only within the European Union. Outside the European Union and associated countries they intended to purely and simply ban the transfer of youths of less than 18 years of age. This is a unilateral decision by FIFA which must therefore apply to citizens from third countries.
Thank you, Madam President, and congratulations to Commissioner Reding on the result of this protracted football match. This is something we can certainly all be satisfied with. I can think of just one moot point which I should like to ask the Commission to explain. Do the new rules result in the same legal status for players under 23 years of age, as was applicable before the Bosman verdict, should a dispute arise between clubs about an amount by way of compensation? Might players be in danger of not being able to change clubs, even if the contract has expired? What legal protection do players have in such a situation? Are they in danger of being tied for a period during such a legal dispute?
. (FR) Ladies and gentlemen, the age limit of 23 years only applies to training, because we had to set age limits and FIFA suggested these to us. Players undergo training between 12 and 23 years of age and training costs are paid in the event of a player under the age of 23 transferring clubs. It is considered that training is completed by the age of 23.
With regard to the length of contracts and the possibility of terminating a contract, from the outset we always said that pacta sunt servanda; in other words, if an adult signs a contract, the contract is binding. A contract is not there to be terminated, it is there to be observed, not forgetting that the rules of the sport also apply. If, during a championship, clubs start to buy players left, right and centre, they are upsetting the balance of the championship. Furthermore, if, during a championship, players rightly or wrongly leave their team, this is not simply a personal matter for them - it also destabilises the team. All these considerations, which are specific to the sport, led us to put in place measures to ensure the stability of contracts.
So, whatever a player' s age, a contract cannot be terminated during the championship, nor can it be terminated outside of the championship if the contract extends beyond it, except for very specific reasons, such as a player being injured or a change in the team' s system. It will be a matter for the court, the Court of Arbitration, to judge who is right. If a player terminates his contract in the first two years and does not have a specific reason, disciplinary measures will be imposed. As far as possible, we have tried to limit these disciplinary measures, because, at the beginning, sports authorities were considering measures lasting one or even two years, which would have totally destroyed the career of a professional player. That is why we agreed to have disciplinary measures lasting four months, which could be extended to six months for repeat offenders or for someone who has already tried this trick several times before.
In order to ensure the stability of teams and the championship, therefore, we agreed on these measures, which are to be put in place not by the Commission, but by the national, European and international federations. I must inform you that we did not want disciplinary measures to be taken solely against players, because clubs often sell their players for purely commercial reasons rather than reasons related to sport. So disciplinary measures will also be taken against clubs and against agents who encourage players to leave their clubs, thereby affecting the stability of their contracts.
Thank you, Mrs Reding. I would like to quickly reiterate that the rules of the game are to keep the questions and answers as short as possible.
Madam President, I was a huge fan of the Commission' s attempt to put a check on the present transfer system which has, in my view, resulted in absurd situations. That is also why, unlike my fellow MEPs, I am disappointed about the outcome of the negotiations which is now before us. Of course, the proposal contains some sound points, such as compensation for training costs. I am still left wondering about this, because the Commissioner' s response to my previous question was, in my opinion, not satisfactory. If the cost of training is paid, even at the end of a contract, even at the time when a club wants to be rid of its player, this will be at odds with the Bosman judgment. After all, either the compensation will be too low, in which case it is not a true reflection of the actual cost of training, or it will be very high and will clash with the Bosman judgment which stipulates that, at the end of a contract, no remuneration of any kind may be paid to the club.
However, Commissioner, my biggest disappointment concerns the very essence of the present transfer system, namely the existence of transfer fees. You have to admit that the Commission has not been able to change this aspect. It will be possible, in future too, for the club and player to agree in their joint contracts on transfer fees which are unlimited and which can rise to the same absurd heights as they do at the moment. I think that you should be generous enough to admit that the Commission has suffered a huge defeat in this respect, and that the essence of the present system remains intact. In my opinion, FIFA' s proposal is nothing but a cosmetic change to, and, in some respects, an improvement on, the current system, but the essence of that system, the existence of transfer fees, remains in place.
Madam President, Mr Lagendijk is correct. We did not change the transfer fee levels, because this matter was not referred to us. We did not receive any complaints about this, only complaints regarding the international transfer system, which is why we intervened.
The current situation is that no compensation is paid at the end of a contract - the Bosman judgment stipulates that training compensation should be paid on the condition that the compensation is in line with real costs. These are the terms of the Bosman judgment and this is what the agreement with FIFA seeks to put into practice.
Madam President, can I welcome the forbearance and patience shown by the Commissioner's staff during the last seven months. Many of us do not understand why this could not have been done in seven minutes, because it is clear that we have principles.
Like many of my colleagues I am interested in the impact on clubs in the north-west of England, which is, after all, the home of football.
We still have no answer on the issue of training compensation. Clubs in my region are concerned that the money they invest in buying players will not give them a return on their investment and, as Mr Cushnahan said, they will not be interested in running football academies and in investing in the local community if they cannot see a return on their investment. So far I cannot see how training compensation is going to deliver that.
In today's Times newspaper UEFA and FIFA are clearly indicating that this will lead to lower transfer fees, which has a knock-on impact, particularly for smaller clubs in my area.
Commissioner, you have a review clause, which will be tried for two seasons - do you then intend to act to ensure that there is a free and good flow of transfer of money between clubs or will it be left to governing bodies to act in this area?
Now that we have closed this chapter, Commissioner, can I also extend an invitation to you to visit the north-west to see one of the premier teams play football. They would be very happy for you to visit us in the north-west.
. (FR) I shall gladly accept your invitation, as, believe me, before I made any decisions with regard to this matter, I visited some small clubs and training centres. What is one thing in theory is completely different in reality. I saw this on Monday, just after the agreement had been reached. On Tuesday, I met the English Football League and representatives from clubs in the second division. They were concerned and asked me to explain the terms of the agreement. In response, they told me that they felt completely reassured.
Of course, we must see how things turn out in practice in the clubs. Rest assured, we shall be monitoring this very closely. I must also inform you that the criticism made by the Football League was not directed at the Commission, but rather at the UEFA management and those running European football in general, who said that they had never been consulted. The Football League never discussed the matter with UEFA and yet I believe that, in a democracy, which is also called upon to play a role within our sporting federations, discussions between the main parties should be the order of the day. On this point, I must also inform you that my colleague, Anna Diamantopoulou, who is responsible for the free movement of workers, has been taken aback by the lack of talks between clubs and players, for example. She suggested that she might assist, so that discussions on collective European negotiations may be held in the future. Transparency must also play a part in the world of sport.
Commissioner, you mentioned the ongoing evaluation that you will be making over the next two years. I wonder whether it would not have been wiser to have carried out an assessment of the economic impact on small clubs before you travelled down this road. Many of the smaller clubs in my region, who cradle players for the obvious talents of the north-west clubs in the UK, are particularly worried about this.
There has been a lot of talk about football here today, but you mentioned sport and this is specifically a sports remit. Other sports have transfer fees and I wonder which other sports you have discussed this with.
I find it very interesting that players now have different rights depending on their age - 23 being the case in point here. I was wondering for Commissioner Diamantopoulou whether this sets a precedent for other European employment legislation.
Finally, Commissioner, you mentioned the changes to FIFA rules and regulations. The calculation behind the effective training costs was recently posted on the FIFA website. FIFA state it would be impossible to do this for individual players so they want to do this by league and type of club. This recommendation means that the smaller the club, the smaller the amount of money the club will receive in compensation for training costs. The categories are a category-one club of a top level, with a high quality training centre; category two: still professional but on a lower level - second division clubs in the UK; category three: all types of third-division clubs, as in the UK; category four: amateur players - Vauxhall Conference and other amateur footballers. Are we not building another type of discrimination into football, which we really did not need in the first place?
. (FR) Mr Heaton-Harris, I do not wish to interfere in the affairs of the UK. I think that because the UK football authorities are autonomous and because this autonomy has been fully acknowledged, they should deal with this matter. The Commission' s opinion is that this should be dealt with in a transparent fashion and that all parties such as rich clubs, less wealthy clubs, prominent, young and average players, should all be involved in the discussions. I certainly hope that transparency and democracy come into play.
To come to the issue of training costs, we consider this issue to be quite straightforward. These costs cannot be excessive otherwise they would constitute a barrier to free movement and they would clearly be in total contradiction of the Bosman judgment. That is why a ceiling will be imposed on the costs. My second point, which reiterates what I said in my introductory speech, is we believe that solidarity is an extremely important factor. Training costs and the solidarity funds, therefore, must be cascaded downwards, precisely in order to protect the smaller clubs. I made this point very clear and it is also part of the Nice Declaration. With sport, we have a social responsibility, particularly towards the majority at the bottom of the hierarchy.
Madam President, I believe that this agreement has enabled us to do two things. We have been able to support the majority at the bottom of the hierarchy, as well as those at the top. We took a gamble, which was not easy, but we hope that this great achievement will work out just as well in practice, which will be the next test.
Commissioner, you concluded your first speech by commenting that this agreement demonstrates that it will not be necessary to change the Treaty to take account of the special features of sport and of football. In order words, you said that the Commission too recognises the special character of sport. Now, my question is this: that being so, why was it that before Nice the Commission did not press for the special character of sport to be included in the Treaty alongside culture, and in fact seemed to be opposed to including this in the Treaty? The fact is that they are not the same, because there may still be some uncertainty here. The ruling by the Court of Justice on some of the points that were settled and on others that still have to be resolved is still vulnerable and, in fact, the specific character of sport in general and of football in particular will not be safeguarded until they are clearly and specifically recognised in the Treaties. So I would like to ask you if the Commission still maintains that it is neither necessary nor helpful to have a clear reference in the Treaty to the special character of sport.
. (FR) I first worked on this matter in the summer of 1999, when I was European Commissioner for Sport. Since that time, the Commission' s entire policy has taken the specific characteristics of sport into consideration. Furthermore, only in December 1999, a Commission statement on the social dimension of sport was submitted to the Heads of State and Government at the Helsinki Summit. And nothing has changed since then. We have done more about the specific characteristics of sport than merely make a statement we have put words into practice. We should, nonetheless, be well aware that any future Treaty will include an article on the specific characteristics of sport.
However, ladies and gentlemen, this will not mean an end of the right to competition, free movement, or any of the fundamental rights enshrined in the Treaty, because people in the sporting world are not above the Treaty. So, I hope this is perfectly clear. It would be very useful for me, as Commissioner for Sport, to have the specific characteristics of sport included, because I could at last! create a programme specific to sport, which I alone am currently unable to do. I always have to consider aspects such as education, health and culture as well; in other words, all the other components that are included in the Treaty. We have, then, always respected the specific characteristics of sport. To make an exception for sport, which is what some people would like to see, and which would mean that the rules of the Treaty do not apply to sport, is something to which I am firmly opposed.
Madam President, I too am pleased that the negotiations have culminated in an agreement, and I believe that it is indeed positive that another evaluation is planned in two years' time to check whether we have actually promoted what we set out to promote. I am particularly pleased with the compensation for training, the code of conduct for young players and the solidarity fund. I have a question regarding the latter. The Commissioner says in that connection that she hopes that this will benefit the smaller clubs. I would like to find out what guarantees are being built in so that the solidarity fund will actually benefit the smaller clubs and the training clubs, and can actually contribute to the social function of the sport. I am thinking of the composition and criteria for allocating funding, for example. Is anything known about this yet?
. (FR) We have FIFA' s clear and distinct commitment that this will happen. We have their assurance that the money will be cascaded down, right down to the club who nurtured the player from the age of 12, and we have their assurance that 5% of the transfer fees will be put back into the fund. Naturally, we shall be checking that, in practice, everything is carried out in accordance with these assurances, and if there is a problem, we shall certainly make our views known.
Madam President, I would like, if I may, to extend this line of thinking a little further because there are two very important decisions to mention. The first is solidarity between the richest clubs and the less wealthy clubs and the second is the protection of young people through a code of conduct. In my view - and, furthermore, I intend, during the Belgian Presidency, to present a proposal on this issue to the Ministers for Sport - these measures could be extended to cover other sports, because the protection of young people concerns all other sports as well as football, and the same goes for solidarity between the clubs in the premier division and the small clubs who put in the initial work. We can use these arguments to lobby other sporting authorities and disciplines so that they take steps in the same direction.
Madam President, I wish to begin by congratulating Commissioners Reding, Monti and Diamantopoulou. We have all come a very long way since last August. The partnership has been invaluable in proving that we can come to some agreement on this issue. The principles that have been established, especially around the specificity of sport, are extremely important.
However, my worry remains with the players' associations. I know that the Commissioner may say that this is a matter for the sporting families, but ultimately we will have to sort it out, because if the players' associations either refuse to come on board or the players take action, then ultimately the agreement may be in tatters.
First, what will Mrs Reding be doing to bring the players' associations on board and, secondly, are there any particular problems that she thinks we could resolve as far as the players are concerned?
. (FR) As I have already explained, we would prefer clubs and players, which are the two sides involved in this matter, to sit around the table and begin negotiations. Mrs Dimantopoulou has also recently written to the clubs and the players to ensure that, finally, this social dialogue can get off the ground.
Secondly, the Commissioners responsible for this issue met the players' associations on a regular basis because we thought that it made sense for the great footballing family to come together. Unfortunately, this has not always been how it works in practice. That is why we talked with both parties throughout the developments in this matter.
I would also like to inform you that our constant concern was to protect the rights conferred on employees by the Treaties, even if sport does have specific characteristics. Furthermore, in order to ensure that sport operates properly, a professional football player cannot be treated in the same way as a steelworker. Everyone understands this. Furthermore, some aspects of the agreement are obvious; for example, the protection of young people refers specifically to young players. The disciplinary measures were toned down considerably compared to what had been asked and was expected at the beginning. That is a benefit for sportsmen and women. Who then benefits from the stability of the championships and teams? Sport is the prime beneficiary, then the fans and spectators, but professional players benefit as well. Indeed, would they still benefit from playing if sport were destroyed?
With regard to the Court of Arbitration, we insisted that the court be made up of equal numbers of players and club representatives. I believe that this is a major step forward for players, and I hope that the offer made by my colleague, Mrs Diamantopoulou, will be accepted so that, in this area as well, we see the beginnings of a genuine social dialogue.
Madam President, I would also like to thank the Commissioner for all the effort she has put into these negotiations. I have two short questions. The first is, over what period is the training compensation system going to be worked out and the code of conduct developed? I ask because I believe it is very important to have a set schedule and a set time frame here. My other question is about the transfer fee level, which is still unlimited. So the question arises of how the solidarity fund will work, if it is really going to benefit the very smallest clubs. You mentioned 5% of the transfer fee, which would then be shared out. However, the key question is how this amount will be distributed and if it will then really benefit the clubs on the bottom rung of the ladder.
. (FR) You are asking when all this will be put into practice. The FIFA world congress takes place in Buenos Aires at the beginning of July, and FIFA will then be aiming to incorporate into its rules all the broad principles that were collectively agreed. These broad principles must be put into practice when applying the new rules of world football.
To deal specifically with the question of transfer fees, I have already answered a question on this subject. We did not receive any complaints about the levels of transfer fees. I have my own view on this, and, no doubt, you do as well. The autonomy of federations should, however, enable this to be settled fairly easily, for example, by setting minimum and maximum levels. There could be rules, for example, to specify that only clubs that do not have a huge deficit would be allowed to make transfers against payment, but it is not up to the Commission to regulate everything, everywhere. There are very distinct responsibilities and national and European federations have a fair share of responsibilities to shoulder in the system.
Furthermore, I would like to reiterate that what we have just decided is not a substitute for national law. The rules in national law, and particularly the rules in employment law, could be changed in Member States to take account of the specific characteristics of sport. We noticed that some Heads of State and Governments were extremely committed to football! Therefore, if this commitment is put into practice on the ground, in the Member States, this will apply to football and to sport as a whole.
Madam President, Commissioners, I welcomed the conclusion of the agreement on the transfer of footballers with great satisfaction. The terms of the agreement appear to be positive. It was certainly a matter that needed regulating.
In particular, I welcome the fact that the Commission has succeeded in emphasising the aspects related to solidarity towards small sports clubs as well in an agreement which is economic and legislative in nature, valuing their enormous dedication to training young people.
I would also like to thank Commissioner Reding and Commissioner Monti, who, this very morning, together with the Italian sports writers' association and the supporters' association, allowed me to put forward the idea of establishing a European sports committee and maybe subsequently a European sports agency, which would have the task of promoting healthy sporting activity and dealing at European level with different issues related to culture, education, the free movement of persons, non-discrimination and the fight against violence, racism and doping.
To sum up, we have set off along the right road but we must tread the path resolutely, as, I am sure, Commissioner Reding will do. So what will the next the stage be?
. (FR) Yes, Madam President, Mr Mantovani is perfectly correct in saying that we must not only solve the problems posed by Community law but we must also consider the bigger picture and understand that sport is an extremely important social activity, and symbolises the cultural activity of a whole society. With this in mind, then, I propose we take advantage of the opportunity provided by the Olympic Games to be held in Athens, because these games will revisit the original Olympic ideals of fair competition and fair play.
In a statement on sport that I will be sending firstly to the Commission and then to Parliament, I will therefore propose that 2004 be declared the European Year of Sport and that, in this way, school children be introduced to this other aspect of sport, which is distinct from the business side of things, in other words, the sport of fair play, the true values of our society. As part of the Youth Programme for example, young voluntary workers could also be asked to become involved in the Olympic Games. I can inform you now that I had a meeting with the Chairman of the Athens 2004 Organising Committee, to ask if the torch, which is symbolic of the Olympics and their values, could travel through Europe before finishing its journey in Athens so that the torch could become a catalyst in every European country for discussions on the true values of sport, which might enable these values to be put into practice almost everywhere.
Madam President, I am pleased that there has been an agreement. Obviously everybody is looking into the detail now and although we were very excited when we first got the agreement, I think a lot of people would agree that it is going to be quite difficult to find out whether it is going to benefit some of the smaller clubs - in particular, academy clubs - as much as we hoped. I know this has been touched on, but Stoke City in my constituency has an academy club as good as Manchester United and my fear is that it will get less money because it is not in the premier league.
I would like the Commissioner to say whether she is going to look again at whether all clubs could be treated on the same level. I know FIFA has recommended it. I understand that a Hungarian player who has had his transfer put on hold is probably going to mount a legal challenge. What would happen if that legal challenge is successful? Would we then have to go back to the drawing-board?
. (FR) Madam President, the agreement that has been reached does not, to any extent, prejudge legal challenges before the Court of Justice. It is, of course, obvious that neither the Commission nor this House would ever allow themselves to interfere in the judges' work. It is fortunate that democracy is founded on the division of powers. It is therefore up to the judges in the Court in Luxembourg to decide on their course of action.
I would however like to mention that, last year, the judges issued a ruling in two cases that had important implications for sport. The rulings that were issued show that the Court in Luxembourg takes into account the independence of federations as well as the social dimension of sport. I am referring to the Lehtonen and the Liège rulings. With regard to the Balog ruling, we have to respect the judgment of the Court.
With regard to the omnipresent fear that the system of the richest clubs transferring money to less wealthy clubs will not work properly, I, unfortunately, can say no more about this. There was a demand for this system. It has been decided how the system will work and we will only know if it works when it is implemented.
Madam President, I also expect the Members of Parliament who are involved in this issue to inform the Commission when, in their constituency, they notice that the system is not working as it should under the terms of the agreement between the Commission and FIFA. I believe that we should work together more closely on this, because what we all want is to protect the social dimension of sport, to protect smaller clubs and to protect young players. So let us all keep an eye on how this works out in practice.
Madam President, this has been a very hard and long process, and it is not over yet. This can now be regarded as a precedent, and this obviously leads to the question as to how then all the other ball games and individual sports will be treated in the future, and how the rules that apply to them might possibly change, as each sport is obviously different and limits on age and training vary greatly between them. Can this now be regarded as setting a precedent for all of them? Similarly, I would like to ask how training is evaluated and its cash value determined; what is the definition of voluntary work, and what sort of cash value could be worked out for it? And thirdly, can we in future also apply our own rules to sports events that are purely national and are not played or enjoyed anywhere else except in just the one Member State, or are we to await this precedent?
. (FR) Mrs Matikainen knows a great deal about sport, since she competed at a very high level and she is quite right in saying that this could be regarded as a precedent. I certainly hope that this is the case. That is why I will, of course, be asking for other sporting disciplines to participate in the tenth European Sports Forum, which will be given as much impetus as required, and to which Members of Parliament will also be invited, and where all sporting disciplines will be represented.
It is true that we have not discussed voluntary work as much as we should. We have discussed huge transfer sums, but not the hundreds of thousands of people who give their private lives and free time to work with young people and their sports clubs. That is what constitutes the social dimension of sport. How could sport in Europe exist without these people? You are quite right, Mrs Matikainen. I think that when we discuss information for young people in schools and clubs, we will also discuss the subject of voluntary work, because these activities are an integral part of the social dimension of sport in Europe.
Mrs Matikainen, with regard to the calculations, the sporting federations must agree on realistic sums. We shall never be in a position to evaluate voluntary work, because it would have to be paid, then sport would be out of the reach of villages and small towns and only professional sport would remain. That is not what we want. On my own behalf, therefore, and, I believe, on behalf of everyone here, I would like to say a big thank you to all voluntary workers.
Thank you, Mrs Reding.
The debate is closed.
I would like to thank all the Members who spoke, as well as the Commissioner for her detailed and thorough answers.
Evidence in civil and commercial matters
The next item is the report (A5-0073/2001) by Mr Marinho, on behalf of the Committee on Legal Affairs and the Internal Market, on the initiative of the Federal Republic of Germany with a view to the adoption of a Council regulation on cooperation between the courts of the Member States in the taking of evidence in civil and commercial matters [11808/2000 - C5­0519/2000 - 2000/0823(CNS)].
Madam President, it was not by chance that the Committee on Legal Affairs and the Internal Market approved - with only one vote against - this report on the initiative of the Federal Republic of Germany with a view to the adoption of a Council regulation on cooperation between the courts of the Member States in the taking of evidence in civil and commercial matters. It approved it not because of any bias against the use of government or State initiatives when it comes to creating a European area of justice, as anyone not quite paying attention might imagine given what happened this morning. Quite the contrary - I believe that apart from the areas of immigration and asylum, that is, ultimately, apart from the area of the free movement of persons, initiatives like this one are, of course, welcome.
What such initiatives cannot do, and this is what concerns Parliament, is to make up for the inconsistencies between the Member States which lead to such a legislative mire, with each Member State doing its own thing with initiatives to suit its own taste, without a genuine Community vision and ignoring their joint responsibility. They are also overlooking the need for a serious and coherent body of legislation, which the Commission is proving it is possible to achieve - and I am looking at Commissioner Vitorino now - in one of the most sensitive areas. That area is a model for coexistence in Europe and the fundamental freedoms associated with it, in this case freedom of the individual.
Having said that, with particular reference to the area covered by this report, in which the proper functioning of the single market implies a strengthening of the European social area, anything new - even in the Member States - which helps to eliminate and reduce cross-border disputes and litigation is, of course, to be welcomed, and I believe that tomorrow's vote will reflect that.
What is the ultimate aim of this German initiative? It involves giving a court in any Member State the ability, during any legal proceedings concerning certain civil and commercial matters that have taken place in another Member State, to use its best endeavours to obtain evidence essential for progressing the main proceedings in the court of the requesting country. Up to now, international cooperation on the taking of evidence has been governed by the Hague Convention of 1970, the scope of which is limited since it only applies to those Member States that have ratified the Convention. As far as I know, only eleven Member States have done so.
This means that without a legal instrument covering the Union's 15 Member States and those that may join subsequently, not all members of the public taking legal action through the courts will have the same legal remedies; it will depend on whether or not their country or the requested country has ratified the Convention. Under this new regulation, all courts will be covered by the same law, and all EU citizens will benefit from the same protection given that this Community instrument will facilitate direct contact between courts in different countries. Ultimately, this will remove obstacles to the creation of a European legal area, either by creating a standard European form to be used by the courts in the requesting States in the language of the requested courts, so as to facilitate communication between the two, or by creating a central authority in each country which will receive and forward requests originating from another State for the taking of evidence from a national court, or by establishing the principle that the entire request must be responded to, and obliging requested European courts to execute this request within six months, at the end of which, if they have not complied, they will have to provide an explanation to the requesting court.
The amendments that I have made to this initiative by the Federal Republic of Germany include imposing a duty on the central authorities to produce legal guidance on the official languages recognised by each court in each of the Member States and a duty to provide information on accredited legal translation agencies.
Lastly, in view of these innovative arrangements, which will greatly speed up the proceedings of courts in all the Member States, which seems to me to be one of the key aims of the German initiative, I have proposed that only in exceptional circumstances should the direct contact between courts envisaged in the regulation be superseded by traditional consular channels, which I believe are inevitably cumbersome, bureaucratic, somewhat remote from events and in many ways responsible for the delays in litigation in cross-border disputes or proceedings.
Some Members from other groups did not fully grasp this last point and therefore voted against this amendment. The objective, as I saw it, was merely to emphasise a certain concept of Europe which I espouse: a Community with its own law, but more than just a diplomatic Community or one based on international law. I have therefore tabled this amendment again in the hope that the majority of Members will now understand this point of detail, which is, in fact, more than just a detail.
Mr President, Commissioner, Mr Marinho, I am very pleased that this report is before us today. I would like to thank you very much for preparing a subject which at first seems very technical, but which, as you quite rightly stressed, has a very substantial part to play in creating a citizens' Europe, because cross-border business is on the increase. We have a European single market, we have a single European currency, and we will soon have the coins and notes of that currency in our pockets. Because of e-commerce, we will see exponential growth in cross-border contracts, and it is a sad fact that problems sometimes arise with contracts, resulting in legal disputes.
The taking of evidence is generally at the heart of any legal dispute, as matters of law are often easy to settle, but there are often widely varying interpretations when it comes to the facts. If it is necessary to determine the facts of a case which took place in another Member State, then the present situation as regards mutual legal assistance is simply anachronistic, and involves using the Hague Convention through diplomatic channels, making matters very complicated and time-consuming, and also unreliable. A court case often comes to a standstill quite simply because the facts of the case cannot be established, and quite simply because the resources for mutual legal assistance are not available. That is why it is so important that the Federal Republic of Germany has brought forward this proposal, and that is why my group is so firmly supporting this initiative, because it provides for greater certainty, swifter administration of the law and, last but not least, greater justice for the citizens of the European Union.
This legal instrument will also help to counter a trend which I view with increasing scepticism. By that I mean the tendency to resort to extrajudicial dispute resolution, that is to say bringing in a neutral arbitrator instead of going to court, or letting some kind of board of arbitration make a ruling. This is actually a trend that runs counter to the idea of the constitutional state. This is a trend, and I am happy to say so in this Chamber, which also runs counter to parliamentary democracy, because our system is, in fact, designed on the assumption that parliaments make laws and an independent judiciary apply those laws. Anything that represents a deviation from these procedures is at odds with the original concept of the constitutional state which all of us here have in our sight.
If we can make cross-border legal relations easier, then we also make it easier for companies and individual citizens to operate within systems guaranteed by the State. The single market needs an efficient legal system, failing which all our efforts to create competition and increasing prosperity in the European Union will come to nothing.
By way of conclusion, I must confess that it makes me feel somewhat uneasy that we keep having to consider initiatives from Member States here. I can be particularly forthright in saying that in this particular case, because this initiative emanates from my own country. I find it embarrassing that we in the European Parliament are not in a position to present such initiatives, and this report should also make us think once again about whether the European Parliament should not have a right of initiative, particularly in this area, which is such a sensitive one in the public's eyes.
Mr President, I too would like to thank the rapporteur for his work on this report.
The regulation with which we are dealing applies solely to civil and commercial matters where a court in one Member State can request evidence on the performance of judicial acts from another competent court in another Member State of the European Union. The regulation provides for the establishment of central authorities which are not responsible for the actual transmission of documents but which will respond to requests for supplying information from requested agencies. We must recall that the Treaties of the European Union incorporated judicial cooperation in civil matters in 1993. This is certainly a matter of common interest for Member States and it does indeed complement the workings of the internal market. The establishment of an area of freedom, justice and security confers on members of the judiciary an essential role to play in the effective workings of the Union.
This matter may be highlighted to an even greater extent with the advent and introduction of the single currency next year. While I certainly support judicial cooperation within the EU, I do not support the establishment of a European Public Prosecutor. I do not support the establishment of such a body because I believe that the rights of our citizens should be fully protected. In Britain and in Ireland we have a different legal system - the old common law system - to that which pertains in the majority of other Member States. The problem for a European Public Prosecutor is simply what is the legal basis for such a prosecution. Do you apply the rule that a person is innocent until proven guilty - which exists in the common law system - or do you apply another legal basis which exists in other Member States of the Union? I do not believe that this square can be circled.
Judicial cooperation is important because it complements the workings of the internal market and the single currency, as already stated. Europol is effective and Europol must be supported in ensuring that crimes such as trafficking in human beings, cyber-crime and so on can be dealt with within the European territories. However, I believe that the establishment of the Public Prosecutor's Office is a step too far. It is unworkable and it would be an unwelcome move which would not command support among the citizens of the European Union.
However, I support the regulation which is before us today. I believe the implementation of this regulation concerning the service of judicial and extra-judicial documents in civil and commercial matters will certainly improve and accelerate cross-border proceedings.
Mr President, ladies and gentlemen, cooperation in the taking of evidence is a specific example of judicial cooperation in civil matters referred to in Article 65 of the Treaty establishing the European Community.
By virtue of this specific reference in the Treaty, this question was included by the Council in the Vienna Action Plan, in the conclusions of the Tampere European Council, and it was subsequently covered in the Commission's scoreboard for the establishment of a common area of freedom, security and justice. As mentioned by the rapporteur, whom I would like to congratulate on his excellent report, this question was addressed in the 1970 Hague Convention on the taking of evidence abroad in civil or commercial matters, which has to date only been ratified by 11 of the Member States of the European Union.
The increase in the mobility of persons within the common area of the European Union is one of the factors that has made an important contribution to the growth in the number of law cases with cross-border implications. For example, when it comes to taking evidence, legal proceedings taking place under the jurisdiction of one Member State increasingly involve taking evidence from witnesses resident in another Member State. This is why it has become necessary to adopt clear and effective rules on cooperation between courts in the Member States with a view to facilitating the taking of evidence in such situations. These rules will no doubt represent a significant step forward in the work currently being done to improve access to justice, either on the part of individuals or of companies, and also in pursuing the wider objective of creating a European legal area in civil matters.
Accordingly, this regulation will enhance the value of European citizenship and of protecting and guaranteeing our citizens' individual rights, and it is also of not insignificant economic importance, in that by facilitating the taking of evidence, it will make swifter and more effective administration of justice more economically viable, and in particular administration of justice more in line with the necessities of a new economic reality, of the single market, the single currency and electronic democracy.
In view of these considerations, the Commission welcomes the German initiative for a regulation in this field. Furthermore, the Commission does not have any bias against initiatives by Member States, especially when such initiatives are in line with the priorities defined by the Tampere European Council. The German initiative also gives us an opportunity to move forward and modernise the rules of the 1970 Hague Convention, with the added value of adopting a Community instrument that can be uniformly and directly applied to the legal system of each of the 15 Member States.
This is an initial phase, the central objective of which is to create the mechanisms needed to strengthen mutual confidence between the legal and judicial systems of the 15 Member States. This initial phase should, once the effects of implementing the regulation have been assessed, open up the way for more ambitious objectives, and in particular those which would make it possible for the requesting court to ask for a special procedure to be employed by the requested court in performing a judicial act, together with the option of the requesting court being associated with the performing of the judicial act by the requested court.
We therefore welcome the support the rapporteur has given to this initiative. Furthermore, the Commission is in sympathy with the general points he has raised, and with the general approach of the amendments he has proposed. I can assure you that for our part we will closely monitor and assist the discussions on this initiative in the relevant Council committee, with a view to producing a text which precisely reflects the concerns expressed by Parliament in the Marinho report.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Fight against fraud
The next item is the debate on the report (A5-0078/2001) by Mr Bösch, on behalf of the Committee on Budgetary Control, on the European Commission' s 1999 Annual Report on protecting the Communities' financial interests - the fight against fraud. [COM(2000) 718 - C5-0066/2001 - 2001/2036(COS)].
Mr President, ladies and gentlemen, 1999 was a year of great progress in fighting fraud. After the old Commission resigned, it was only a few weeks before agreement was reached on the legal texts establishing the new European Anti-Fraud Office, OLAF. Parliament, the Council and the Commission had to and were therefore able to demonstrate that the EU was capable of taking action in the fight against fraud, corruption and mismanagement. Full implementation of what was agreed over two years ago has, however, proved to be somewhat more difficult than originally assumed. The first annual report by the OLAF Supervisory Committee accordingly quite rightly sounded the alarm.
Although the new Director, Mr Brüner, has been in his post for over a year now, he has so far not been able to put together a new management team for OLAF, and this is chiefly because the Commission has involved him in an administrative trench war over the procedures for recruiting the new management. Of course, one of the questions here is the independence of OLAF and its Director. The Commission's position on this is inconsistent. When it comes to appointing new members of the management team, the Commission wants to precisely supervise and be involved in every single step. But when it comes to taking back staff that do not meet the new job specification for OLAF, then the Commission behaves as if this were not its concern at all. And yet it was the Commission that simply transferred the entire staff of the previous UCLAF task force to OLAF en bloc, thus creating the majority of the problems which the Director of OLAF is now having to tackle.
Mrs Schreyer, this transfer took place despite explicit warnings from this House. Parliament then slammed on the emergency brakes and held back the additional posts earmarked for the current year. It is now the responsibility of the Commission to eliminate the obstacles I have described. It only makes sense to remove the present reserve if this condition is met.
Mrs Schreyer, you personally and the Commission as a whole have come to the conclusion that without a European Public Prosecutor the fight against fraud will remain a half measure. The detection and clearing-up of fraud and other offences adversely affecting the Union's interests must be followed by prosecution and punishment. We will really have egg on our face if it turns out in one or two years' time that what I hope will be a very efficiently operating Anti-Fraud Office has exposed significantly more cases of fraud and irregularities than in the past, but that there is a problem with punishing those responsible.
It is significant that the Commission's annual report is full of statistics, but it does not contain any information on the number of people actually convicted following cases of fraud. I am sure that if this statistic were available it would tell a sorry tale. However, these people will not be punished unless there is a prosecutor representing the interests of Europe's taxpayers, and that applies above all to the institutions of the European Union itself. And they can only be credible if it is visibly demonstrated that the much-vaunted zero-tolerance policy is more than just empty words and is being put into practice. This requires a public prosecutor, and, as Parliament has already demanded on various occasions, one that is exclusively responsible for the Union's institutions. This was proposed by the five independent experts in their second report on the reform of the Commission in September 1999. Furthermore, the OLAF Supervisory Committee has since then on several occasions, and in the clearest possible terms, called for what might be called for the appointment of an internal public prosecutor.
For the avoidance of all doubt, let me say that a public prosecutor of this kind could not, as the law currently stands, himself appear as a prosecutor in the national courts; his role would be to support and advise the relevant national public prosecutor's offices. It would also be his job to supervise OLAF's internal investigations within the institutions, and he would thus work in partnership with the Director of OLAF. The Director of OLAF currently has to make contact with the Secretaries-General of the institutions if OLAF wishes to carry out internal investigations, and it is therefore easy to suggest that his investigations are not truly independent. This problem would to a large extent be solved if there were a public prosecutor for internal matters.
There would be no automatic extension of such a public prosecutor's powers beyond the Union's institutions. That would require an amendment to the Treaties. Such an amendment failed in Nice because of opposition from several Member States. However, the Commission cannot just sit back and do nothing, now of all times. It must now demonstrate that it really is serious about fighting fraud and is doing everything possible, displaying originality and political courage, on the basis of the current Article 280. One thing must be made clear, however: discussion papers, green papers and white papers are not enough. There are plenty of those already. What is needed now is a concrete proposal for a regulation to be adopted by the Council and Parliament under the codecision procedure. In other words, the Commission must exercise its right of initiative. We need another great leap forward.
Mr President, ladies and gentlemen, one and a half years after the Prodi Commission took office, we still remember its fine-sounding but pompous announcements about zero-tolerance towards fraud and corruption, together with the promises made by the retread Commissioner, Mr Kinnock, to make this Commission the best administration in the world. Unfortunately, even one and a half years on, there is still an alarming gap between the rhetoric and the reality of the Prodi Commission. In view of its failure to catch up on the backlog of old cases and to prevent new cases of fraud, I feel bound to ask the Commission why it is not seizing this opportunity to make a truly fresh start.
Unfortunately, there is no sign of a new wind blowing through the Commission, apart from the hot air emanating from the tonnes of papers on reform generated by Commissioner Kinnock. And those reforms are already in danger of failing because of internal resistance from officials. Real problems in the fight against fraud and corruption, such as the overdue reform of the disciplinary procedure, are not being tackled. The Commission has high-handedly ignored all Parliament's suggestions in this field, and it is giving exactly the same treatment to Parliament's requests for a European Public Prosecutor's Office to be set up and for the independence of OLAF, the European Anti-Fraud Office, to be guaranteed.
Cover-ups, camouflage and deceit should not form the Commission's strategy for the fight against fraud. The Fléchard case, which dates back to the beginning of the 1990s, is an example of how not to do things. The arbitrary and unlawful decision made by the Delors cabinet in January 1994 ultimately led to a situation in which this company was able to play an important role in a fresh fraud scandal concerning traffic in adulterated butter between 1995 and 2000. It has not been possible to clarify or predict the extent and consequences of this scandal either in financial terms or as regards the significant risk to public health. In my view, the way it handles this case is the most important yardstick for the Commission's attempts to improve matters. I say that because this case in no longer just about the significant financial losses that the Community has suffered through fraud, but it is also about the health risk to the public both in Europe and beyond. So swift and consistent action is needed more than ever.
The Commission cannot, as has so often happened, hide behind the need to protect companies' commercial interests. Instead, it should strike a balance between those commercial interests and the protection of public health.
As in all democratic European States, budgetary control is one of the most important rights and duties of the Members of the European Parliament. So the Commission should not resort to artifice to obstruct that control. Those with nothing to hide have nothing to fear from such control. If on its own authority the Commission withholds documents classified as confidential, or gives them to some Members but not to others, that amounts to a blatant infringement of fundamental constitutional principles such as equal treatment and non-discrimination.
The framework agreement of 5 July 2000, which was worked out with excessive haste, and which is supposed to legitimise such actions on the part of the Commission, needs to be measured against these democratic principles and is bound to fail that test.
I would particularly like to thank Mr Bösch for his report and I look forward to continued fruitful cooperation across party lines in this highly important area.
Mr President, Commissioner, the main subject in the 1999 annual report on OLAF is, of course, the dismantling of the criminal organisation responsible for adulterating butter and fraudulently obtaining public funds, an organisation based in Naples but with influence at the heart of Europe.
In addition to congratulating the rapporteur on his excellent report, I think that a special compliment is certainly due not just to OLAF but also to the Italian and French judicial organisations whose joint work led to this organised crime network being broken up. According to the latest information available, the scheme for adulterating butter set up by a number of Camorra families in Naples produced 130 000 tonnes of totally or partially artificial butter. I think that makes this the biggest fraud ever committed against the EU's common agricultural policy.
The first question that comes to mind here is how it is possible that a policy that is supposed to help rural communities and farmers can end up systematically financing major agro-industrial complexes, and that those complexes frequently turn out to be no more scrupulous in respecting the Community budget than they are towards consumers and the farmers in whose name they are financed. The second question that needs asking here is how it is possible for a fraud on this scale, which was meticulously planned and put into operation over three years, and involving astronomical Community subsidies, to go undetected, and for the Commission to have been incapable of detecting anything at all. After the persistent revelations of fraud concerning the use of subsidised powdered milk for feeding calves, of bogus butter exports and revelations regarding adulterated dairy products, the Commission still seems unwilling, despite this huge scandal, to carry out a thorough review of its entire system of intervention in dairy products.
The pan-European nature of this fraud, which involved major dairy product companies in countries such as Belgium, France, Italy and Germany, means that it is unacceptable for the policies needed to combat food adulteration to be permanently left in the hands of the Member States. This also makes it more urgent for the Commission to adopt direct measures to combat the adulteration of products such as olive oil, wine and dairy produce. The Commission has refused to divulge names, to arrange special surveillance or to take preventive measures against the innumerable dairy product companies involved, on the grounds of legal confidentiality and the presumption of innocence.
However, I am bound to say that the Commission's discretion in this case is very much in contrast with the way it dealt with the widow of an adviser to an ex-Commissioner. It is demanding that she should now pay back 18 months of her late husband's salary. If there are dairy product companies that are incapable of distinguishing tens of thousands of tonnes of concoctions made from animal waste, oil and chemical products from real butter, how can consumers be expected to have any confidence in their ability to guarantee the quality of their own products? What is also at stake here is whether we are all equal in the eyes of the Commission, or whether when it comes to major companies and big interests, some are evidently more equal than others.
Mr President, I would like to start by congratulating Mr Bösch: my group believes that, with him, this report is in capable hands. Despite this, we have still tabled a few amendments to his report. We remain adamant about the fact that this Parliament is not a court of law and that it does not need to pass judgment on certain cases. We must first wait and see what those reports bring and then judge whether the Commission has acquitted itself of its task expertly. That is why the jury is still out on the butter fraud, a case which is indeed probably very extensive, on the flax fraud in Spain and possibly in other countries too, on New Zealand butter and on Stockholm. We will wait for all the reports and will study the Commission' s behaviour in those situations, before passing judgment.
We endorse Mr Bösch' s observations with regard to OLAF' s role. The Director will need to avail himself of his rights and will, as far as we are concerned, be backed by Parliament. Independence is a great good. We also endorse the remarks about the European Public Prosecutor, although I must admit that a minority in my group feels differently about this. We believe that it is necessary, with a view to protecting financial interests, that the Commission table proposals along these lines as soon as possible, and we have quoted, in an amendment, 1 June 2001 as the ultimate deadline in this connection. Closer cooperation is obviously needed between the Commission, the Member States and the European and national courts of auditors. It is probably wise - and we have tabled an amendment to this effect as well - if the Commission were first to define what exactly is considered to be fraud and what is an irregularity. That discrepancy will need to be done away with. We can support Mr Bösch' s late amendment on Switzerland. Switzerland is a key country in Europe when it comes to combating fraud, and we do well to bear this in mind. It is unfortunate that the Swiss population feels so lukewarm about Europe, a fact which we will also need to take into consideration.
On a final note, we do not believe that Parliament should have unlimited access to all documents from OLAF. The nature of OLAF' s work is such that certain aspects must remain confidential and perhaps even secret.
Mr President, ladies and gentlemen, Commissioner, first of all, I would, of course, like to congratulate Mr Bösch on his sound and accurate report. Allow me to comment on the sore points.
First of all, OLAF' s necessary independence. That means indeed that the OLAF Director will be given full autonomy and far-reaching powers to conduct investigations within all European institutions. This also means that the Commission will refrain from intervening in appointments in any shape or form. Can Commissioner Schreyer tell me how the Commission has reacted to Paragraphs 3 to 6?
Second sore point: the European Public Prosecutor. We know that a change in the Treaty is needed for this. An attempt which was made, partly on the Commission' s initiative, failed in Nice. We will therefore need to continue putting pressure on the Member States. It is true that what we are asking now is not as far-reaching. Pursuant to Article 82, we want the OLAF regulation to be supplemented with a clause which provides for the appointment of a public prosecutor with powers limited to punishable offences committed by the members and staff of the European Union in respect of the budget. What are your thoughts on the matter, Commissioner Schreyer?
Third sore point: the cooperation between Member States. The tobacco case in New York versus Reynolds and Philip Morris is indeed a good illustration of how the European Commission actually acts vis-à-vis tobacco giants. I am delighted that quite a few Member States, including my own country, have offered their support. In this way, we can finally extricate mafia practices from the world of the tobacco giants, practices which cost the Union many billions of euros every year.
Fourth sore point: the disclosure of information. I was one of the people who rejected the framework agreement between the Commission and Parliament. I refuse to go into any further detail and I completely concur with Mr Bösch' s requirements.
Finally, I regret that this entire House is haunted by a nationalistic and jingoistic ghost which is quick to take offence. We should be able to spell out in this report what went wrong in Spain in the flax case and in Italy, Belgium and Germany in the case surrounding butter which was tampered with. Consequently, my group will not be supporting the amendments which play down these matters or disguise them.
Mr President, Commissioner, the Committee on Budgetary Control is presently debating the granting of a discharge to the Commission for 1999. It is a difficult matter. The EC Court of Auditors has not seen fit to recommend it. Parliament will be taking on a huge political responsibility if it grants discharge; before it does so it must have guarantees that fraud will be prevented and its perpetrators discovered.
There is some unfinished business which speaks against granting a discharge. The Commission knows what it is. The Committee on Budgetary Control has expressed in detail what it sees as matters of confusion to the Commission. The most important matter is the Fléchard case, whose political roots extend back to the early 1990s. Any examination of the case must stretch all the way from the Delors cabinet up until Mr Prodi' s Commission. There are fake export documents, there is fake butter, minutes of meetings have been lost, payments were ordered but the debts were waived, and cooperation was continued with those who were guilty of fraud. There are still some matters that are being hushed up. This will not do. Mr Bösch is right. This is the moment of truth for Mr Prodi' s Commission.
Mr President, butter, flax, cigarettes and employment agencies are becoming synonymous with fraud in the European Union. Millions in European money have been paid out erroneously or, as in the case of cigarette smuggling, have not been collected in revenue. This is not a matter of fraud within the EU institutions but at Member State level. Rapporteur Bösch is right in pointing out that the solving of these serious fraud cases forms OLAF' s test case for efficiency. I must add that these fraud cases cannot be solved completely without the cooperation of the relevant Member States. In order to enforce this cooperation, the Commission must put sanctions in place. I therefore find it completely justified that the Netherlands is not receiving any money from the European Social Fund for the time being, until such time as it can account for the unauthorised spending of those monies down to the last euro. In fact, what sanctions are prompting Spain to clear up the flax fraud?
Businesses involved in fraud should be blacklisted so that they do not qualify for European subsidy again. They seem logical measures to take, but not to the Commission. That is how the company Fléchard is starting to form part of a European soap: to be continued!
OLAF' s efficiency is being threatened by a lack of staff. If the fight against fraud is one of President Prodi' s key goals, he, along with the Commission, has a duty to solve the delay in the recruitment of qualified staff promptly. In this connection, the Commission should avoid any conflict of interest. Commissioners who might be involved in the flax and butter fraud, should not have a say in the appointments of officials who are about to investigate their roles.
As elected representatives of the people, this Parliament has a supervisory task. It is unfortunate that the Commission is forever putting spanners in the works. To the Commission, transparency is an opaque word. Clarity is what this Parliament wants and it should therefore be authorised to examine the OLAF reports.
Mr President, the increasing frequency of fraud offences within the Union and the Commission's behaviour are a scandal. The financial losses associated with adulterated butter alone could exceed EUR 45 million. What is more, it is evident that we are dealing with people who are repeating the same offence. On the Commission's recommendation, one firm, which is now again under suspicion, was let off a EUR 17.6 million fine. We must therefore, as a matter of urgency, give our full backing to the work of the European Anti-Fraud Office and ensure that it is properly set up as soon as possible. However, it is also important for the authorities in the Member States to support the work of this new body, but if you look at the reports in detail, you cannot always be sure this is happening. So sanctions should also be taken against those Member States which are not supporting OLAF's work, in the form of fines imposed by the Commission, which would also provide some financial compensation for fraud offences allowed to occur.
Mr President, this report is all part of the changeover from UCLAF to OLAF. As other speakers have said, we would like the transition to proceed more quickly. We need an independent OLAF able to operate efficiently.
I must congratulate Herbert Bösch on his excellent report. He has certainly made the point, in the text presented to us, that the fight against fraud is not an element in partisan infighting or in the internal politics of Member States. Instead, he made it clear that we are all equally involved in uncovering fraud at its source and calling its instigators to account. All the parliamentary groups are united in wishing to recover the money and improve administrative checks. We do feel we are making progress in the fight against fraud. That is our message to the citizens and we must ensure it reaches them. True, the Nice Summit did not produce any response to our request for a European Public Prosecutor. Such a prosecutor would have been most helpful to us in uncovering this year' s major fraud, which involved the adulteration of butter. Incidentally, that not only concerns defrauding Community coffers. It is also an indication of how much more we still have to do regarding food safety.
So, what we have before us today is a good report. I should like to reiterate that we are all determined to combat fraud and recover the money. I feel we should call on the Commission to let us know what it has in mind in the specific case of the European Prosecutor. Perhaps the opportunity missed at Nice could be retrieved through some specific proposals. The cooperation of national prosecutors is not enough. Just as it has been shown in some cases that the national authorities know how to coordinate their work, so it is necessary to have someone within the Commission able to take the lead.
Mr President, ladies and gentlemen, I would firstly like to congratulate the rapporteur on the work that he has carried out. I would, however, also like to stress the pitfalls that might have been encountered along the way, as Mr Bösch has had to deal with the vague desires harboured by various members of the Committee on Budgetary Control, who wanted to refocus the report on previous cases and Treaties, which are also dealt with in other documents.
In relation to this, I do not share the view of the speakers who say that the Fléchard case is the main case in the discharge. It probably is if you consider the time and energy that the Commission and ourselves had to spend on it, but it is definitely not in terms of importance.
I shall, however, focus my attention on the problem of fraud and irregularities.
In a previous report, the Committee on Budgetary Control stated that the slightest fraud of the Community budget must no longer be tolerated. Whilst this call for zero tolerance is extremely laudable, we cannot disregard the fact that putting this into practice requires very significant resources in terms of personnel which is going to be difficult to achieve, given the huge numbers of schemes currently underway, and given the great diversity of the territories in which we have a presence.
In this report, it was proposed to remove the distinction between fraud and irregularities, which would be justified by the fact that, when these are detected, we do not know whether the cases in question are likely to lead to criminal prosecution.
I would like to express my concern about this position, for which I have two reasons. On the one hand, we must ensure that our fight against fraud does not anticipate the conclusions of inquiries that various bodies are undertaking. On the other hand, we would be running the risk of discrediting the European Union' s policies within the European Union itself if we announce levels of fraud in criminal cases that are much higher than reality shows them to be. Quite the contrary, I think that we must make a concerted effort to present the fairest possible picture of these criminal acts, since it is impossible to treat problems related to small administrative mistakes and large scale organised fraud in the same way. I support what Mr Mulder has just said regarding a classification of irregularities.
In the same spirit, we must focus our work on cases of fraud that require us to become immediately involved in following them up because of their scale and topical interest. In relation to this, several speakers have mentioned the case of the adulterated butter. The Commission must be in a position to help us to achieve our aim. I would say, however, that I regret the attitude of the Commission, which sometimes takes too long to answer or provides unsatisfactory answers to the European Parliament' s requests. The European Commission and the European Parliament should work together more closely in combating fraud. This does not mean, however, that the European Parliament has to give up its power to penalise the Commission when it does not fulfil its duties, particularly with regard to protecting the European Union' s financial interests. This cooperation is needed because it involves our credibility in the eyes of the citizens of Europe who have put their trust in us.
Mr President, the Commission' s report under discussion illustrates how extensively EU resources are divided up. At the same time, it shows how large a part the Member States play in administering the EU budget, as they use up 80% of all expenditure.
Mr Bösch has drafted a creditable report and I would like to thank him for it. The report also shows clearly how important it was to establish OLAF in 1999. In my opinion, it would be important in the fight against fraud to bear in mind certain principles. Firstly, let us speak of the principle of legality. It is vital to comply with the law when using funds and investigating irregularities, and the final outcome should not be anticipated before a legal decision comes into effect. Administration has to be simplified; there is an end to how much increased bureaucracy and supervision will improve the way funds are spent. Personal responsibility has to be increased - in this respect, the Commission' s reform has been vital - and cooperation between the European Union and the Member States must be improved: that, too, will be vital in the future.
Mr President, if we create new bodies, then those bodies should be able to function efficiently. In the EU, the institutions are located in different places and they are also subject to relocation. That is why it makes sense to locate new institutions in places where they are geographically close to other EU institutions which they will have to cooperate very intensively with in the future. Now, it seems to me that the European Public Prosecutor's Office will certainly have to cooperate with the European Court of Justice and that it should also have close contacts with the European Court of Auditors. The same also applies to OLAF, which will have to work in very close cooperation with both the European Court of Justice and the European Court of Auditors. I therefore believe that these bodies should be located either completely or at least in part in Luxembourg, so as to ensure geographical proximity and also efficiency for these bodies.
, Chair of the Committee on Budgetary Control. (DE) Mr President, I would first like to congratulate Mr Bösch on his report - he has done a really excellent job. And his conclusion that there have not yet been any appreciable improvements in the fight against fraud also coincides with the OLAF Supervisory Committee's view. Furthermore, the Commission itself says several times in its own report that there were no significant changes in 1999 as compared with previous years, and that the total of unlawfully used funds in fact increased in some areas, for example in the Structural Funds. Let me emphasise once again that we are talking about taxpayers' money here. We must do our best to protect it.
If we are to reach the zero-tolerance limit promised by the Commission, OLAF, the European Fraud Investigation Office established in 1999, must first and foremost be given greater independence. This involves recruiting its staff without interference from the Commission, for example. I support Mr Bösch's suggestion that the appointments committee should be chaired by an independent figure. And the Director himself must set out in advance a clearly structured programme of work. One thing that is clear is that we do not just want the old UCLAF to continue under the new name of OLAF. Unfortunately, an opportunity was missed in Nice to strengthen OLAF by creating a European Financial Public Prosecutor's Office and putting it under judicial control.
Despite all Parliament's requests over the years and the commitment demonstrated by Commissioner Barnier and Commissioner Schreyer in particular, this subject was not even on the agenda at Nice. I therefore have some questions for the Commission now, as to whether, in accordance with Paragraphs 9 to 12 of the Bösch report, it will submit proposals by 1 June 2001 for what we might call a European Public Prosecutor's Office with restricted jurisdiction.
I would also like put this question to the Commission: not all the Member States have yet ratified the Convention on the protection of the European Communities' financial interests and this is preventing it from entering into force. Could you please tell us which countries have not yet ratified it and what the Commission can do to remedy this intolerable situation?
Another point: what is the Commission doing to overcome varying national interpretations of Community law on the recovery of own resources, as described in Paragraph 7(1) of its report? And lastly, there is the recovery of unduly paid funds, for which there are no figures in the Commission's report for 1999. Can the Commission tell me how much the Commission has claimed back and received as compared with the losses calculated, especially in the case of own resources in the EAGGF and in the Structural Funds?
Mr President, Commissioner, I feel the rapporteur deserves to be congratulated on the report. I believe he has incorporated very positive elements into it and endeavoured to steer a course avoiding both exaggeration and indifference.
In order not to look the other way, I shall focus on one of the matters covered in the report - that of flax - and put some figures to the House. For instance, according to the figures, in my country, Spain, flax was grown on 3 376 hectares during the 1994-95 season. However, by the 1998-99 season it was already being cultivated on 100 000 hectares. The initial subsidy in 1994-95 amounted to ESP 411 million, whereas by 1998-99 it had risen to ESP 10 000 million.
After the Spanish authorities reported the fraud, the area used for the cultivation of flax decreased as if by magic. Those 100 000 hectares were reduced to less than 1000. As a result, the subsidy fell to below ESP 100 million.
Despite all this data, the head of the Ministry of Agriculture at the time maintained it was all part of an opposition campaign. True, she recently changed her mind and stated that had not been the case, but that essentially the opposition was to blame.
I should like to focus on the type of liability the House might invoke. In the first place, there is penal liability as it applies to individual owners of processing plants. They were privy to special information - I am not referring to information about the regulations, which was in the public domain, but information on how they could be got round. These persons had at their disposal the capital required to set up the companies. Most importantly, they were sitting pretty, holding high office in the Ministry of Agriculture.
It is therefore appropriate to invoke strictly penal liability for them and for the producers who also played the game. Parliament and the relevant institutions should do precisely that.
There is another type of liability: specific political liability. This means establishing whether any of the players directly involved in the fraud had been appointed to public political office by an institution in Spain. It has to be said that such was indeed the case. One of the highest-ranking officials within the Ministry of Agriculture, the Chair of the European Agricultural Guarantee Fund, was closely connected with flax processing companies.
Lastly, there is also administrative liability. If this does apply, we should call the Commission and national and local authorities to account. We should not, however, create confusion and adopt the course advocated by Mr Bösch, insisting that liabilities be itemised in detail.
Mr President, so many words have been spoken in praise of Mr Bösch that it is hard to know what to say. I think he knows how highly I rate his work. I would therefore like to comment on a few points that have been mentioned in the debate.
The first point is that we welcome the fact that the OLAF report on the Fléchard case was submitted last week, something that has not yet been mentioned. This is a positive point that should be take into account in further discussions. This report does not establish or seek to establish what the European Parliament's view on this case is. That is part of the budget discharge process, which will be on our agenda in a month's time.
Nevertheless, I would like to take this opportunity to give the Commission some sound advice. It would certainly be very helpful for the discussions on the budget discharge if the Commission could reconsider the views it has already expressed on this case, and take advantage, for example, of the opportunity presented to it next week by the meeting of the Committee on Budgetary Control. That could certainly assist the subsequent deliberations in the context of the budget discharge process.
There are also two other points in some way connected with misunderstandings. Mr Mulder mentioned one misunderstanding, and I think Mr Seppänen's speech was a case in point: there is some confusion between irregularities and fraud. We must make it clear in this report, on the basis of the amendment tabled by Mr Bösch himself and supplemented by Mr Mulder's amendment, that we do not want to see these categories being muddled up. I would like to clarify this in the light of one particular example: Mr Seppänen's speech. In it, he literally referred to the Fléchard case as an irregularity, and then connected it with the Court of Auditors' failure to give a positive statement of assurance concerning the Commission's budget management. If we do this we are mixing things up and run the risk of giving our visitors in the public gallery the impression that even a bookkeeping error would be classified as fraud. No one can have any political interest in doing that. We must make sure that these two things are not confused.
The second possible misunderstanding is not a misunderstanding amongst ourselves, but rather a misunderstanding outside this Chamber, regarding the flax affair. As I understand it, the decision-making process in one Member State was described by the Committee on Budgetary Control as if responsibility had been shifted from national to regional level. On behalf of my group I would like to say that regardless of the internal organisation of the individual Member States, we want to ensure that responsibility towards the European Union at national level for the correct implementation of EU programmes is respected.
Mr President, ladies and gentlemen. I would like to thank Mr Bösch for his report. It takes as its starting point the Commission's Annual Report on protecting the Communities' financial interests and the fight against fraud, which the Commission presented on 13 November 2000 and which also contains statistics on cases of irregularities and fraud reported by the Member States, as they are obliged to do.
A few months earlier, the Commission had presented an extensive strategy report in which it set out an approach to fraud prevention at a wide variety of levels and which contained a wide variety of instruments ranging from checks on legislation, in order to make it less susceptible to fraud, to a proposal for a European Public Prosecutor which the Commission put forward in Nice and which was unfortunately not accepted by the Heads of State and Government at that stage.
In that report, the Commission also set out the overall and central role played by the European Anti-Fraud Office, OLAF, and I would first like to address the points made by honourable Members during the debate and also in Mr Bösch's report as regards OLAF.
In 1999 the Council and Parliament created the legal basis for OLAF, and that is, of course, also the basis for action by the Commission on this. In accordance with this legal basis, OLAF was set up as an office which administratively speaking is part of the Commission, that is to say OLAF's staff are Commission officials and are subject to its statute. This also means that if, for example, problems or irregularities arise regarding the behaviour of Commission officials within OLAF, the Commission would be held responsible. In view of this, the Commission has said that, exactly as with the other institutions or other departments of the Commission, it wishes a transparent procedure to be in place for appointing those in senior management positions in OLAF. This means that an Advisory Committee first scrutinises the applications and then makes recommendations to those making the final decision. In the case of OLAF, the Director makes the final decision on the recruitment and appointment of staff. The Advisory Committee is constituted so that members not directly linked to the Commission and those from OLAF itself are in a clear majority. The Court of Auditors, the European Court of Justice and the Supervisory Committee are represented on the Advisory Committee, and I believe that the solution we have now found is a very good one. I would like to remind you once again that this solution is in the interest of transparency in the appointment of senior management, but that the Director or Director-General of OLAF has the final say on appointments.
I hope that a solution will very soon be found as regards further recruitment at OLAF, as I can only repeat that it is certainly not only in my own interest but also in the interest of the Commission as a whole for OLAF to fill all the posts that have actually been agreed as quickly as possible. I think it would also be in the interest of the various parties concerned if they could enter into a dialogue, as the Supervisory Committee has now set further conditions so that the rectifying budget can finally be brought in and this issue resolved.
I would like to briefly cover one point that you touched on in the report and which has also been raised here several times, namely access to OLAF's reports. The legal basis for the establishment of OLAF clearly provides that it is the Director or Director-General of OLAF who makes decisions about reports and not the Commission. Furthermore, the legal basis also stipulates that OLAF must, of course, take account of data protection, professional secrecy and also the investigation procedures, and this is clearly a key point. The Commission accordingly has some doubts as to whether the demands made in the report can be reconciled with the legal basis. Of course, it is also a matter for debate within the European Parliament whether, for example, if OLAF carries out an investigation within Parliament, this report should be transmitted to the Committee on Budgetary Control, to the Committee on Legal Affairs and the Internal Market, or to the President. As I see it, this touches on questions affecting all the institutions and I think that this should really be debated and discussed in an appropriate interinstitutional forum such as the trialogue.
As regards OLAF's fitness for purpose, or rather the work done and successes chalked up so far, I would say that uncovering the fraud that we now refer to as the butter case, that is the butter adulteration affair, is one of OLAF's success stories. This discovery was partly possible because OLAF was able to make its information available to the Member States carrying out investigations, and accordingly, at least as OLAF understands it, this helped to ensure that those involved were investigated in a relatively short time.
But the issue of when OLAF can report depends on when OLAF receives authorisation from the Member States, who have the prime responsibility for investigation, to make a report. I say this because all OLAF's work is dependent on close and successful cooperation with the Member States. This is crucial for strengthening OLAF overall, and in particular as regards making it a platform for information exchange.
As regards the Fléchard case dating back to 1991 or 1994, the Commission will also explain its position to the Committee on Budgetary Control and it will, of course, respond in reasonable time to the questionnaire that has been drawn up.
With reference to the butter case, I would like to say once again that it is the subject of legal investigations being carried out by the various Member States affected. On the Stockholm affair, which you also mention in your report, I can tell you that this is also before the courts. I very much hope, and, of course, this is in the Commission's interest as well, that the Swedish courts will very soon come to a conclusion.
Concerning the issue of a European Public Prosecutor with limited jurisdiction, as opposed to the full concept, our investigations indicate - and this is also OLAF's legal view - that there is no legal basis for this, and that a treaty amendment would be needed to achieve this also.
You also mentioned the subject of what I might call legal supervision of the work of OLAF itself. This question is certainly still open. The Director-General of OLAF has undertaken to make a manual available very shortly so as to make it transparent what rules OLAF follows when it makes a decision about carrying out or closing an investigation.
I would also like to point out that since the last debate here the Commission has brought an action against two tobacco companies regarding alleged involvement in international smuggling, an issue that has been mentioned here. I am, of course, pleased that you support this in your report, Mr Bösch. The Commission has also introduced a more effective early warning system within its bookkeeping procedures, so as to alert the various administrative offices as quickly as possible if, for instance, there are plans to enter into a contract with a party already known for irregularities.
With regard to Mrs Theato's question about the signing of the Convention on the protection of the financial interests of the European Community, some Member States have still to sign it. I can name three Member States that have not yet ratified the Convention, namely Belgium, Luxembourg and Ireland, for example. However, not all the other Member States have ratified it either. For that reason, and we have already had occasion to discuss this in this Chamber - the Commission will now be being bringing forward a proposal for a directive designed to transfer the provisions of this Convention into a directive, so as to put greater pressure on the Member States to incorporate in their national law a uniform definition of the offence of fraud against the interests of the European Communities. I hope that will happen in April. The Commission is working with OLAF on a Green Paper concerning the establishment of a European Public Prosecutor's Office, because we do not intend to give that idea up and will now be seizing the opportunity for a more open and wide-ranging debate. Our objective is quite clear, and that is that when the Treaties are revised again in 2004, we hope to have such broad-based support that the Heads of State and Government will no longer be able simply to ignore this proposal.
Thank you, Commissioner.
The debate is closed.
The debate will take place tomorrow at 12 noon.
Public access to environmental information
The next item is the debate on the report (A5-0074/2001) by Mrs Korhola, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on public access to environmental information [COM(2000) 402 - C5-0352/2000 - 2000/0169(COD)].
Mr President, it is the custom to start with thanks and I, as rapporteur, have every reason to do that now. The directive on public access to environmental information was already an excellent and ambitious proposal when it left the hands of the Commission. Along the way we have enjoyed excellent cooperation, and it has been easy for us to understand each other' s objectives. Furthermore, the representatives of the Council - I refer to both those of France and Sweden - have been encouraging and well-informed about the matter. I am also grateful for the attitude adopted by the Committee on the Environment, Public Health and Consumer Policy. I was delighted that all twenty-five of my amendments were adopted by the committee; moreover, there were some important additions contributed by committee members.
This is a report which is significant, not just for the individual citizen, but also for the Community' s environmental policy. Access to information is an important horizontal instrument in EU environmental policy, and the revision of the directive has taken a long time. The proposal for the directive has three principal aims: to benefit from the experience gained under the old directive dating from 1990 and to correct the shortcomings identified in it, to incorporate the relevant parts of the Aarhus Convention into the new directive, and to adapt the old directive to developments in information technology.
I think that one of the most important factors in my own report is first the obligation to establish registers. It is a precondition of the viability of this directive. A member of the public must be able to know what documents are available and what authorities are responsible for what. I noted with satisfaction that Mr Cashman, in his own report on transparency, calls for exactly the same thing.
I also focused on some details relating to the refusal to disclose information. If the request for information is denied on the grounds that it is incomplete the applicant must nevertheless be told when the information will be available and which authority is responsible. Another clarification regarding the refusal to disclose information concerns the exceptions in Article 4(2). An exception to these exceptions is emissions in connection with commercial and industrial confidentiality, which always have to be disclosed. I tabled an amendment that recommended the disclosure of information on emissions even when there was some other kind of data protection involved. The adverse effects of emissions do not depend on the nature of the work that produced them; from the point of view of public health and safety, it makes no difference whether the source is a public or commercial one.
I deemed it necessary to introduce a whole new article on the quality of environmental information. Quality is obviously a major factor when assessing the significance of the directive. In my study of the directive it hit me that no comprehensive harmonisation of emission measurement procedures had been called for in this connection. It does actually make a difference whether we measure emissions from a pipe or in a butterfly net a kilometre away. In other words, there must be information given on the methods used in taking measurements.
One awkward question in this directive concerned the definition of an authority: do the rules apply to the authorities in the conventional sense or do they also include a body that has been delegated to carry out an official task, such as a company which maintains possession of information legally entrusted to it by virtue of an agreement it has made with an authority? We have now found a format that, hopefully, will be appropriate for most Member States.
There has been a good deal of consensus regarding this directive. When I have rejected amendments, I have done so mainly because of considerations of style. This is a framework directive, and its purpose is not to wish the world all that is fine and good about transparency. As a legislative text is may also be more effective if it remains narrow in scope.
Some members of the committee wanted to tighten up the time limits set for the authorities to respond. The Commission' s proposal shortens the time limit to a month and, if the volume and complexity of the information required so demands, two months. In all cases, however, a reply is required as soon as possible. I still consider this to be a realistic objective, although, in some cases, shortening the time limit might even have a negative effect on the quality of the response. I do not therefore support the committee' s proposals for a more stringent attitude.
Viewed generally, we can imagine this directive will set a standard for Member States regarding the transparency of environmental information. The amendment I tabled in Article 8(2) is based on the notion that the same standard should also apply to the EU institutions. In this way, this directive will positively promote transparency throughout the EU.
Mr President, one major contribution which the Committee on Citizens' Freedoms and Rights made to this report is the emphasis on access to environmental information as a right, not a concession. We also contributed the clause which says that the standards for Member States should also apply to the EU institutions. The contribution from my committee on practical arrangements incorporated in the final report includes a number of amendments which I am glad were taken up by the Environment Committee. I am talking for instance about the inclusion of nuclear fuel and energy and of financial as well as economic analyses, the establishment of accessible registers or lists of available information, the idea that the applicant cannot be charged more than a reasonable cost, which is the actual cost price of collecting the information, and the insistence that there must be a harm test for exceptions, i.e. harm must outweigh the benefits of disclosure.
But as far as the scope of the proposal is concerned, I am rather disappointed, if not surprised, at the suggestion that the UK Government, British Labour and Conservative Members sought to exclude private companies whose activities affect the environment. This is the kind of loophole that allowed the previous Conservative government to exempt the privatised water companies. Those amendments failed but I am concerned that the amendment which did go through on Article 2(2)(c) might limit the scope too much. One of the purposes of the new proposal was to close up these previous loopholes which allowed privatised utilities to escape the obligation. The Commission text clearly covered privatised utilities. Does the Commissioner think the amendments on Article 2(2)(c) that were adopted by the Environment Committee ensure that privatised companies which supply gas, electricity, water and so on will still be under the obligation to supply this information?
Mr President, I have asked for the floor because I feel that not only does Mrs Korhola deserve to be congratulated on her excellent work, but we should also be promoting something more fundamental than the mere fact of environmental information.
I believe that what we are debating is a far-reaching study. This is because it affects citizens' law and the development of European citizens' rights, over and above States, regions and any other party with an interest in wielding power.
Exercising power by controlling information is as old as the hills. We must therefore ensure that control of information is not taken over by those in power and that the citizens have the right to be informed.
Secondly, I believe that where the environment is concerned, one of the main problems stems from the fact that as a consequence of the principle of subsidiarity environmental protection is solely in the hands of the citizens. The citizens need to be informed and the Commission must make a particular point of doing so in areas where subsidiarity applies. That will enable the citizens to defend their own rights and insist that their governments take the necessary action. The Commission must therefore make a great effort to obtain the relevant information for areas where subsidiarity applies. It must also strive to lay down the ground rules for information and insist that all countries be obliged to provide information at both State and regional level, regardless of how they conduct their policy.
Recent disasters are making it clear that the citizen increasingly has the right to manage the risks he is exposed to. He is also entitled to express his views, and request and demand commitments to safeguard his own interests in areas such as health.
Consequently, in the interests of proper application of the principle of subsidiarity and its implementation we should not place power out of the citizens' reach. Information is every citizen' s right. He needs to fully understand the relevant system, including any weaknesses. He will then be in a position to support it, make decisions pertaining to its finance and many other things.
Mr President, Commissioner, information is a basic principle of democracy. Free access to and the dissemination of transparent environmental information are the basic right of every citizen who cares about the quality of the environment in which he or she lives and works. The accessibility of the environmental data held by the authorities is crucial to raising public awareness and securing the trust and democratic involvement of our citizens.
Numerous shortcomings were identified during the application of Directive 90/313 and it therefore needs to be revised. In the light of the signature of the Aarhus Convention and progress in information technology, the Commission has submitted a new proposal for a directive which covers most of the aforementioned points. However, amendments have been proposed which seek to extend the Commission proposal even further. For example, the definition of public authorities must include agencies and legal persons acting on behalf of the public authorities. The directive relates to environmental information and must include information in all accessible forms, such as written, visual, aural etc.
Any person or organisation may request environmental information without needing to prove a legitimate interest. As regards the deadline by which the administration must respond to a request for environmental information, I think that a period of two weeks is long enough, so as to ensure that interested parties can use the information before it is out of date.
I think it is very important that there should be no commitment as regards the provision of information and no exceptions in relation to particularly important issues, such as gas emissions, discharges, dumping and other releases into the environment. It is also essential, every time the public authorities refuse to disclose information, irrespective of whether or not this is based on an exception, that they give adequate reasons for their refusal. The directive stipulates that the public authorities may make a charge for supplying information. I think that this charge should be limited to the actual cost of reproducing the information, so as to facilitate the greatest possible public access to the information.
Finally, I should like to thank the rapporteur, Mrs Korhola on her comprehensive report which will, I think, represent an important step towards active public involvement in dealing with environmental problems.
Mr President, Commissioner, Mrs Korhola has done a very good job. The Commission produced a good proposal, and it has been improved since the Committee on the Environment, Public Health and Consumer Policy went through it. I hope that it will be improved still further following the vote in Parliament.
Clearly, our present and future environmental problems must be solved at all levels. Some issues are European and some are national but, to be honest, the vast majority will be local. It is only democratic that our citizens should be able to exercise influence, and it goes without saying that they should be entitled to all the information they need in order to perform their civic duties in society. That is why we should like to see Amendments 6, 16 and 30 adopted by Parliament tomorrow. These amendments set a limit of two weeks, and in difficult cases of four weeks, within which authorities and companies are to answer questions. This corresponds to Parliament' s position in what is known as the Cashman report on public access to documents in the European Union.
It is also important that Amendments 19 and 20 should go through, stating that authorities are responsible for helping the individual citizen or organisation to obtain information. Quite simply, they must be given help in asking the right questions in the right places, both orally and in writing, and in finding answers to these. That is a service which authorities should obviously be required to provide in a democratic country.
Mr President, I wish to join with the others in thanking the rapporteur in connection with this debate. I can say that we have here a model example of a committee really seeing its work through to the end and bringing to Parliament a virtually unanimous decision on a proposal in which differences of opinion, such as there are in this case, have been limited to a minimum. I would like to point out that we are actually talking about a very important review of the subject, which the Aarhus Convention set in motion.
The rapporteur has now drafted a report that concerns the implementation of the first task of this Convention, which relates to the right of the public to have access to environmental information. The following tasks are then the right of the public to participate in decision-making and the right of the public to acquire rights in situations in which they are being treated inappropriately. It should be emphasised that this is not a matter of our wanting the authorities to show good will to our citizens, but that this is a question of an inalienable fundamental right, and our citizens must be able to exercise that right without being asked to justify why they want the information concerned.
I myself was closely involved in the preparation of Mr Cashman' s report, and when I was familiarising myself with Mrs Korhola' s report I was wondering whether Mr Cashman' s report should not have a paragraph added to it stating that environmental and health-related information cannot be kept confidential even when it is classified as a trade secret. It may be that a lot of environmental and health-related information will be withheld from the public if such a line is not drawn.
Mr President, I too must join in the chorus of congratulations and say, on behalf of the GUE/NGL Group, that we support the report and think that a good proposal has been made better.
To be entitled to access information on environmental issues is not only a right but also an issue of power. Where many environmental issues are concerned, the public' s interest in a good environment is often pitted against strong private financial interests. The right to information is basic to the ability to shape opinion and influence policy. That is why it is also a matter of democracy that people should be able to acquire insight into environmental issues in good time.
The proposal we are now discussing is largely based upon the Aarhus Convention, which we consider to be an unusually positive and far-sighted example of international cooperation in this area. The legislation we are now discussing does not cover the institutions of the EU, but these will be referred to in a later proposal. In view of the negotiations concerning public access to documents - in accordance with Article 255 - it unfortunately looks as though the result of these negotiations may be significantly worse than what was established in the Aarhus Convention where the environment is concerned, and such a result would in actual fact be quite unacceptable.
When it comes to future regulations, it is also important that other institutions, too, should be fully covered by the Aarhus Convention, for example the European Investment Bank whose activities have quite a big effect upon the environment in different ways.
Mr President, it is good that we have so many environmental reports here today. Indeed, what I have to say on the Korhola report is linked to the Oomen-Ruijten and the Myller report and it is very timely indeed that this debate is taking place, especially when we are marking the tenth anniversary of the Earth Summit which was held in Rio in 1992. I use the words 'marking' very carefully because I do not think we can celebrate the tenth anniversary of the first Earth Summit.
The fact that the United States and the European Union could not recently come to an agreement on the permitted level of future gas emissions is certainly an unwelcome development. I hope that the US and the European Union can strike a proper agreement that will ensure a sustained reduction in the level of greenhouse gases. The fact of the matter is that the greater the reduction of greenhouse gases, the greater the effect it has on climatic change which in turn will have a devastating effect on coastal communities and island communities, not only in Europe but world-wide.
I am fully aware of the preparation of the European Union for the world summit on sustainable development which is being held in South Africa in the year 2002 and I support the four lines of action which have been drawn up by the European Commission in preparation for this world summit. The European Union will seek to protect natural resources that lie at the root of the economic development, to strive for the promotion of eco-efficiency, promote sustainable use of water, land and energy as well as try to ensure that the vicious cycle of poverty and environmental degradation is broken and this is best achieved under the framework of the United Nations.
Ten years after Rio, expectations have not been met. The pressures on the environment have worsened and poverty continues to win ground in the world. We ought to redouble all our efforts so as to be sure that next year's world summit is up to the challenge of ensuring that development takes place in a sustained manner and also in a manner which protects existing communities.
The Community Fifth Environmental Action Programme protects people from the adverse effects of air pollution. Since it is clear that the long-term goal set out by the Fifth Environmental Action Programme would not be attained easily, the Commission has rightly decided on a step-by-step approach setting out its so-called interim environmental targets for the year 2010. The Environmental Committee will continue to play an important coordinating role in this regard and I would congratulate the rapporteur on the report.
Mr President, recommending transparency and improving public access to environmental information are aims that have my full support. The report by Mrs Korhola, however, contains several pitfalls for everyone to clearly see. I particularly regret the fact that it is not more ambitious. I equally regret that this text only addresses the public' s access to documents and not the access of Members as well, who carry out work as part of their mandate.
As evidence of this, I would like to give an enlightening example, which I myself experienced. In February 2000, I had the impertinence to request the annual publication of the scientific, technical and financial balance sheet of the Life programme, which receives a package of EUR 613 million. In August 2000, when I still had not received anything, I contacted the Director-General for the Environment and the Secretary-General of the European Commission to find out some information on the Life programme - which saved Lake Grandlieu by the way - which appears to be stamped with the words 'official secret' . To my absolute astonishment, they sent me just a few trivial pieces of information, telling me that the project' s detailed summary of expenditure contained personal details, which meant that I could not see it.
I would like to know how communicating the purchase price of plots of land bought exclusively with public money constitutes a violation of an individual' s private life, rather than the legitimate monitoring of public funds that any self-respecting Member should be undertaking? It is also impossible to have access to the scientific studies carried out under the much-vaunted Life programme, for the simple reason that the Commission does not have them in its possession, which is the last straw. The Commission suggests that I contact the author of the document directly, who is in no way obliged to help me, and who, moreover, has not done so, which is hardly surprising, since the programme revealed a genuine ecological disaster.
It is in order to avoid this kind of abuse that we shall vote in favour of this text which is a step in the right direction. However, how can we ever expect to achieve any sort of transparency in the use of Community funds?
Mr President, ladies and gentlemen, I would like to start by congratulating Mrs Korhola and the Committee on the Environment, Public Health and Consumer Policy for the improvements they have proposed to the text presented to us. And I would also like to congratulate them on having accepted the majority of contributions that we approved in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, whose draftsperson was Baroness Ludford.
Parliament has, quite rightly, been in the vanguard of the movement to create greater openness and transparency in the activities of public authorities, including access to documents. Access to environmental information should be regarded as one of the essential pillars of an effective environmental policy, because it helps to make the public more aware of environmental issues, thus improving environmental protection and the quality of the environment. It does this by facilitating more effective checks on whether Community environmental legislation is being fully and properly implemented, and, lastly, because it allows the public to play a greater part in environmental decision-making likely to affect their own lives.
This proposal for a directive is intended to replace the 1990 directive. In doing so, the most important objective is to adapt the directive to developments in information technology, thus creating a second-generation directive that reflects changes in the way information is now generated in our society.
By way of conclusion, I would like to emphasise two aspects: the first is the issue of the deadlines within which public authorities are obliged to provide information requested. This has to be done as quickly as possible and at the latest within one month. The second issue is the fact that we have limited the scope for exceptions. Whilst it may be acceptable, in order to protect legitimate interests, for there to be arrangements exempting certain information from the disclosure requirements, it is nevertheless fundamentally important for these exceptions to be rigorously defined and strictly interpreted so as not to undermine the general principle of access so that the directive can indeed fulfil its objective.
Mr President, I agree with the views expressed by my colleague Jonas Sjöstedt. However, I should like to speak in support of Mrs Korhola' s report, which was adopted unanimously by the Committee on the Environment, Public Health and Consumer Policy. In particular, I shall speak from the point of view of the Committee on Petitions, and concerning the citizens' role in the observance of Community law.
I sit on the Committee on Petitions, and I have to say that 40% of the petitions originate from citizens and non-governmental organisations ensuring compliance with Community environmental law. They would be unable to operate if they did not receive the necessary information within the set time periods. In our experience, the difficulties many petitioners encounter with regard to these petitions are twofold. Not only do they experience difficulty in understanding Community law - which is often complex and difficult to grasp - but they also have difficulty in obtaining from local, regional and national administrations sufficient information to enable them to submit their petitions to the Committee on Petitions in the approved manner. The same applies to complaints to the European Commission, as the Commissioner is well aware. It is therefore essential that this directive be adopted and transposed into the Member States' own law as quickly as possible. One of the difficulties experienced by the earlier Directive 90/313/CEE was precisely the delay in transposing it into the Member States' own legal systems and the unsatisfactory manner in which it was implemented during all those years.
This latest revision of the directive is certainly intended to bring us into line with the Aarhus Convention, whilst also taking account of the study of the outcome of the unsatisfactory implementation of Directive 90/313/CEE.
Mr President, the overall aim in amending Directive 90/313/EEC on access to information on the environment is to enable the Community and Member States to comply with certain provisions of the Aarhus Convention on access to information, public participation and decision-making and access to justice in environmental matters.
In Ireland, we have already incorporated the general provisions including, of course, the original Directive 90/313/EEC, in our national regulations and our freedom of information legislation.
I should like to raise a few points with which we might have difficulty. In general I agree with the provisions of Amendment No 15, relating to Article 2(2) and the definition of 'public authority'. I have no substantive problems with that amendment, but I am concerned that some parties might attempt to revert to the original proposal from the Commission on 2(2)(c), which refers to "the operation of services of general economic interest which affect or are likely to affect ...". If this were to be agreed - if, in other words, we revert to the original Commission position - it would be very difficult, if not impossible, to transpose into national regulations. It would probably result in bodies which are not public authorities being brought in to have a level playing field, competitively speaking. In Ireland, for example, Telecom Éireann, which is now eircom, would be included as a former public authority. We would then have to bring in private-sector telecoms and other telecom operations. This does not fit in with the interpretation of Aarhus, so it could present problems.
The time limit proposed in Amendment No 16 on Article 3(2)(a) is unreasonable. As this directive applies to all documents in the environment area, in many cases the files might be in storage off-site and perhaps not computerised. The Commission proposal to deliver "as soon as possible or, at the latest, within one month" is reasonable. It is a 50% reduction on the current position and is in line with existing Irish freedom of information provisions.
Finally, I have problems with Amendment No 24. There must be discretion on the provision for charges, subject, of course, to publication and including time for searches, particularly when there are repeated requests for information. I would urge that we go down that road, leaving discretion on the publication of charges.
Mr President, ladies and gentlemen, the best results within the environmental field are achieved when everyone involved is given the opportunity to participate in the process. Improving the general public' s access to information on the environment leads to increased environmental awareness. The citizen must therefore be made central to environmental policy if we are successfully to be able to make the adjustments required in order to guarantee sustainable development. The importance of public participation in shaping and implementing environmental policy was emphasised as early as at the time of the Rio Declaration. Without access to information on the environment, it is difficult for people to participate and bring pressure to bear. That is why this proposal for a greater right to information on the environment is so important.
In 1998, the Member States signed the UN/ECE Convention on Access to Information, Public Participation in Decision-Making and Access to Justice in Environmental Matters - the Aarhus Convention. This Convention is a major step forward in implementing Principle 10 of the Rio Declaration and in continuing the process of transparency that began with Directive 90/313/EEC on the freedom of access to information on the environment. Before the Community can ratify the Convention, the Community' s current legislation must be adjusted. That is also one of the main aims of this proposal. Another main aim is to remedy the shortcomings identified in the practical application of Directive 90/313/EEC, adopted in 1990.
One of the most important features of the Commission' s proposal for a new directive is that it would provide the right to information on the environment instead of freedom of access to information on the environment. A more detailed definition of information on the environment is also provided and a closer deadline set before which authorities have to supply information. The exceptions are also clearly defined, and it is proposed that authorities should actively supply the public with information on the environment and that they should only be able to refuse to supply such information if disclosure might adversely affect private or public interests protected by the exceptions.
Since the issue of public authorities was raised, I am able to say that the Commission has approved Mrs Korhola' s amendment defining 'authorities' . This is entirely in line with the Aarhus Convention. When public services too are privatised, as is now happening in the United Kingdom, it is up to the responsible national authorities to ensure that information on the environment is still supplied to people.
The Commission' s proposal covers the most important obligations under the Aarhus Convention and, in certain respects, goes further. The proposal nonetheless allows the Member States to decide how these obligations are to be put into practice. The Commission' s proposal has definitely been improved in the course of the last few months, and I should like to thank Mrs Korhola and the European Parliament for the good work that has been done. Thanks to this, I am convinced that it will be possible to adopt a common position at the Council' s meeting in June.
A number of Parliament' s amendments are aimed at adapting the Commission' s proposal to precise wordings in the Aarhus Convention. In general, the Commission is able to approve these changes. However, we cannot approve those changes which deviate significantly from the Aarhus Convention. We think that certain amendments would lead to unduly detailed regulation of the issues included in the proposal. I want to emphasise that this is a framework directive. The main objective is to establish basic conditions for ensuring public access to information on the environment. I therefore believe that the Member States ought also to be granted a certain flexibility in transposing the directive into national legislation.
One issue which came up during the debate was that of how we are to deal with registers. The proposal provides for the possibility of setting up registers in the Member States, but this is not an obligation. No rules are laid down for compelling the Member States to set up registers.
Finally, I just want to say a few words about public access to information on the environment held by the EU' s institutions, since this issue has also been touched upon in the debate. I am currently investigating various alternative ways of ensuring that the Community' s institutions also fulfil the obligations under the Aarhus Convention and I intend to come back to you on this matter as quickly as possible. Naturally, we must first wait until the proposal being discussed right now has been dealt with. We in the Commission cannot now approve the amendments affecting this particular issue because they fall outside the scope of this directive aimed at the Member States.
I also want to say a few words to Mr Bernié concerning the Life programme and different Life projects. I personally believe it is incredibly important that we should supply information and be completely open when it comes to the Life project. We nonetheless come up against the problem of the Member States' saying that this is information which they themselves have produced and which they do not therefore agree to the Commission' s handing out. It is precisely this problem that is dealt with in the discussion of Article 255. These are issues to which we must return by proposing how we are to adapt the EU' s institutions to the Aarhus Convention, and I promise you that we shall return to this matter as quickly as possible.
To summarise, the Commission is able to approve the whole of Amendment 3 and partly approve Amendments 1, 11, 15, 19, 21, 24, 25, 26 and 28. The Commission is able in principle to approve Amendments 13, 17, 19, 20, 21, 23 and 24. The Commission is unable, however, to approve Amendments 2, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 16, 18, 22, 27, 29 and 30.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Commission)
The next item is Question Time (B5-0018/01). We shall deal with questions to the Commission.
Part I
Question No 47 by (H-0191/01):
Subject: Labelling of meat with place of origin During February, a Eurobarometer opinion poll showed that support for the EU's plans for enlargement eastwards was in serious decline in several Member States. In the three most populous Member States - Germany, France and the UK - a majority of respondents were opposed to enlargement. These findings come at the same time as mad cow disease is at its height in most Member States. When the EU enlarges to include more members, the geographical area from which our agricultural products originate will expand considerably. It will then be even more difficult than at present for the public to know where a particular product comes from.
In order to help overcome the lack of confidence in meat producers, can the Commission envisage proposing the introduction of compulsory labelling of meat products with their place of origin, either on a national or regional basis, so as to improve information to consumers?
Mr President, ladies and gentlemen, in July 2000, when the European Parliament and the Council approved a compulsory labelling system for fresh and frozen beef and veal marketed in the Community, that represented a first step towards greater transparency and the restoration of consumer confidence. Today, as we experience a second serious crisis in beef and veal production, the compulsory labelling system can start to prove its worth, because every piece of beef or veal is now retraceable, and it is clear where the animal was slaughtered and cut up. And from the beginning of next year, this information will be supplemented by an indication of the place of birth and the place where the animal was reared.
With regard to the labelling rules for beef and veal products, which cover all types of food preparations containing beef or veal, the Commission must adhere to the timetable laid down in Article 21 of Regulation (EC) No 1760/2000, which means that it is required to present a report to the European Parliament and the Council by 14 August 2003 on the labelling of these products, including any appropriate proposals it sees fit to make.
In the framework of the general labelling provisions, however, the Commission is working on a proposal regarding the indication of the meat and offal content of all foodstuffs. This proposal would be another major step towards greater transparency in relation to meat products.
I would thank Commissioner Fischler for that answer and note that, on the issue of meat' s place of origin, the places in which the animals concerned were born and bred will, as from next year, have to be stated. In that case, will the name of the individual farm be stated, or just the name of the district? I ask this question in view of the lack of confidence in agriculture felt by more and more consumers. That applies especially with regard to the meat industry here in Europe at present. It is therefore important that this information concerning the origin of meat and other agricultural products should be available as soon as possible.
Allow me to inform Commissioner Fischler about a company in my home district of Mora in Dalarna. The company, which is called Siljanet and whose innovator is Anders Lindberg, has introduced a form of data labelling for which a patent has now been applied and which enables meat to be traced back to the individual farm. It was showcased at a conference on 6 March in Brussels.
Mr President, if I may reiterate the point somewhat more clearly, why is this distinction made? The provisions that entered into force on 1 September of last year relate to indications on the label providing information that can be ascertained at the abattoir. Every animal has a numbered ear-tag, and if I pass the tag on with the meat, the meat can be retraced to the animal. Secondly, the place of slaughter is obviously a piece of information I can provide at an abattoir, and I can also state where the carcass was cut up.
The other problem that has been acute since 1 January 2001 is that we also wish to indicate the places where the animal was born and reared. I cannot establish that information at the abattoir, however, unless the animal comes to me with its life history, so to speak, and for this to work properly we need a suitable form of computerised registration. This is where we have the problem, and it is also the reason why the second part of the system has to come into general use at a later date. The fact is that not every Member State has been keeping the requisite data for long enough to have every animal' s place of birth stored in a computer.
Even on 1 January 2002, this data will still not be available for every animal, but it will be possible to make a very precise distinction by that date. High-quality meat and meat bearing a seal of quality will have the required information on its label, normally in the form of a code rather than a printed name. From that point, no other meat will be marketable as quality meat. That is the procedure.
Question No 48 by (H-0193/01):
Subject: Aid for the livestock sector in countries affected by BSE In recent years, cases of animals affected by bovine spongiform encephalopathy have been discovered in various countries after the United Kingdom had exported animal meal to them at a time when sale of the product had already been banned in the UK.
At the time when it occurred the European Union granted the United Kingdom substantial aid to tackle the crisis. Now that other States are experiencing cases of mad cow disease, pubic opinion expects similar Community aid to that offered to the country which was at the origin of the disease. Otherwise, we shall again be faced with the paradox, described by President Prodi when presenting the Commission' s work programme for 2001 to the European Parliament, of a Europe that is ever more necessary yet which is seen as ever more remote.
What funding did the European Union provide for the measures taken to resolve the BSE crisis in the United Kingdom and what percentage of the expenditure did this aid represent?
What funding is available and what percentage of the expenditure will the European Union provide to cofinance measures to assist the countries affected by this new BSE crisis?
Mr President, ladies and gentlemen, in order to address the problems posed by the first BSE crisis, when the export of beef and live cattle from the United Kingdom was banned, Britain introduced the so-called 30-month rule, whereby the meat of all animals slaughtered over the age of 30 months was destroyed. A calf-processing premium was also offered for the early slaughter of calves, not only in the United Kingdom but also in France, Portugal and Ireland.
In the four years from 1996 to 2000 in which the 30-month rule has applied in the United Kingdom, the cost to the EU budget has been EUR 1 275.4 million. This amount is equivalent to 70% of the purchase price of these animals, since 30% of the purchase price and the entire cost of disposal were to be met by the UK. In each case, 80% of the amount was paid when animals were slaughtered, and the remaining 20% was paid on presentation of evidence that any meat-and-bone meal produced from the carcasses of these animals had been burned. It should, however, be noted that the entire cost of slaughter and safe disposal was the responsibility of the UK.
The calf-processing premium has been funded in full from the Community budget. For the four Member States I mentioned, where these premiums were made available, the total expenditure amounted to EUR 326.6 million, of which 235.4 million went to the United Kingdom. The Community action to tackle the first BSE crisis, however, also included full funding of public storage and an early-marketing premium for calves as well as additional direct aid amounting to EUR 1 309.9 million. This direct aid - the early-marketing premium and the grants for public storage of more than 700 000 tonnes of meat - benefited all the Member States.
To tackle the present crisis, the Commission has not only provided EUR 238 million for interventions and 700 million for the destruction strategy but has also recently presented the Council and Parliament with a proposed package of measures for the beef and veal sector, comprising both intervention measures and other special market measures designed to reduce the production of bovine meat in the period from 2001 to 2003.
In addition to the sum of around EUR one billion that has been voted for the 2001 budget, this entails further expenditure of 157 million in the year 2001 as well as additional expenditure of 1 145 million in 2002 and 181 million in the 2003 budget. The Community will also meet 70% of the cost of the buy-out operation and the special arrangements; all other costs must be met by the Member States. The storage of intervention stocks will be fully financed by the Community as hitherto.
Thank you for the information you have just given us, Commissioner. Given the exponential growth of Community expenditure in this sector, do you believe that the various Member States affected by the second BSE crisis will actually be able to meet these requirements with the resources likely to be available to the Commission in the years 2002 and 2003?
Mr President, annexed to the package of measures we presented a fiche financière, which shows quite clearly the items of expenditure that will be incurred and how we intend to finance them. In this respect, the funding is guaranteed from our point of view. We expect to remain below the limit agreed in Berlin for the 2002 budget too, especially in view of the development in the euro/dollar exchange rate, which was not foreseen in Berlin, and because our export trade, especially in wheat, is continuing to flourish, while expenditure has been lower than anticipated in some other areas. This means that we are able to take up the slack that has developed in these areas in order to help the pressurised cattle farmers while still operating within the ceilings that were adopted in Berlin.
There is a great deal of concern in Galicia, Commissioner. This is an Objective 1 region affected by BSE where a model plan to combat the disease is being strictly implemented.
Commissioner, I should like to know whether, under the measures you referred to, direct aid to farmers is already being provided or will soon be. In particular, since I have been asked to query this, have any specific measures been authorised or are there plans to do so concerning heifers aged between 9 and 24 months? Also, are there plans to adjust the special premium for the slaughter of steers, changing the criterion from age to weight: 185 kilos? These are the requests I have received and they would be useful in the context of combating this disease.
Mr President, I am sorry that we always have a bit of a delay, but translations take a little longer than speakers' speeches. Let me say the following in answer to the questions from Mr Varela Suanzes-Carpegna: first of all, we are already spending all available funds on the points in our proposal. In the 2001 budget we have no additional funds available for use as direct aid to farmers, for example. This is also quite a different situation to the first BSE crisis, because at the time of the first crisis the old agricultural guidelines were still in force, and they were far more liberal. Expenditure is now governed by the considerably tighter limits that were adopted in Berlin and reaffirmed at the summit in Nice. In other words, the Commission is not at liberty to exceed the prescribed limit.
As far as the Objective 1 areas are concerned, operational support is not an option here; the most that can be done is to provide support in connection with investments, agri-environmental schemes and suchlike. For that reason, I cannot see any possibility of paying special income-support grants to farmers from Objective 1 resources.
Thirdly, I should like to point out that, in view of these circumstances, one option does, of course, remain available, but only within the framework of the rules on state aid. Within that framework, national support may be provided by the Member States. However, the provision of such support is subject to the proviso that aid awards must be notified and must not exceed the limits laid down in the rules governing state aid.
) Mr President, I just put two very specific questions to the Commissioner. He dealt with one, but has not replied to my question concerning premiums for beef. Perhaps it was not conveyed through the interpretation. I should like to repeat it if I may. Will the Commissioner authorise specific measures for heifers aged between 9 and 24 months and will he adjust the special premium for the slaughter of steers, changing the criterion from age to weight, namely 185 kilos? He has not provided an answer to these queries.
Mr President, there is only one slaughter premium. The slaughter premium is regulated in the common organisation of the market and is the same for all animals. For that reason, I cannot give you a more detailed answer - at least not to the question that was conveyed to me in the translation.
Question No 49 by (H-0137/01):
Subject: 1996 Convention on the Protection of Children The 1996 Convention on the Protection of Children is widely regarded by those of us who are involved in child protection as a very valuable instrument which will make an essential contribution in a wide variety of areas of child protection. It is paramount that any new development of a system of child protection within the EU should not impede the implementation of the 1996 Convention.
Given that certain questions of competence in this field have been raised at EU level, can the Commission give assurances that Member States may proceed to ratify the Hague Convention of 19 October 1996 on Jurisdiction, Applicable Law, Recognition, Enforcement and Cooperation in respect of 'parental responsibility and measures for the protection of children' without delay?
Following the entry into force of the Treaty of Amsterdam, which resulted in the transfer of the area of judicial cooperation in civil matters to the first pillar, the Council adopted in May 2000 the Brussels II regulation on jurisdiction and the recognition and enforcement of judgments in matrimonial matters of parental responsibility for children of both spouses. This regulation sets out rules on jurisdiction, automatic recognition and simplified enforcement of judgments in matrimonial matters and matters of parental responsibility for children.
As a result, in these areas, accession to the 1996 Convention on Parental Responsibility, to which you refer, has become a matter of Community competence. This means that in these matters that I have mentioned, Member States can no longer proceed to ratify the 1996 Hague Convention on Parental Responsibility on their own.
The Commission is fully conscious of the need to reinforce European Union action in this area, both internally and externally and, as the honourable Member suggests, to do so without delay. To this end, the Commission plans this month to adopt a working document on the mutual recognition of decisions on parental responsibility. It is in this context that Community accession to the 1996 Hague Convention on Parental Responsibility is at present being considered.
Would the Commissioner be in a position to say whether there is universal support for the ratification of the 1996 Hague Convention? Just in case there is any confusion, this is not the Hague Convention on Parental Child Abduction - that dates from 1981. I am talking about the next one.
I understand that there may be some problems concerning ratification by some Member States. If there are, could you tell us (a) what the problems are, and (b) which Member States are concerned?
We have to clarify that conclusion of the 1996 Convention lies partly within the exclusive competence of the Community, because the rules in the Brussels II regulation are also affected, and partly within the competence of Member States, because the Convention has a much broader scope that goes far beyond the limits of parental responsibility deriving from the Brussels II regulation.
The working document that the Commission is producing this month will have two main targets. The first one is the follow-up to the Brussels II regulation, which we have talked about on a previous occasion, because we recognise that it is necessary to go beyond the Brussels II regulation to guarantee parental responsibility at Community level. But on the other hand, there is scope for Member States to adopt the Convention and therefore we think they should do it without delay.
We must recognise that it is necessary to clarify the way the Union can accede to the Convention, to improve the conditions under which Member States can ratify the parts of the Convention that do not fall under Community responsibility.
I do not have any indication of Member States having specific difficulties with the 1996 Convention but I know that only one Member State - the Netherlands - has ratified it up to now.
Mr President, the Commissioner has made it very clear that the Convention in a sense falls into two parts: those parts covered by Community law and those parts covered by the Member States. But, as Mrs Banotti has indicated, the Convention is a holistic document and it would be wrong if some Member States had only part of it applied to them through the Community law method and did not ratify the other part. Now I know it is partly at the Commissioner's responsibility, but will he, in pushing forward the ratification of the Community part of the 1996 Convention, also make it clear to Member States that it makes sense for them to ratify the rest of that Convention at the same time so that there is no disparity between the Convention and the way it is applied in different Member States within the Community.
I totally agree with such an approach but, as the honourable Member will recognise, it will be extremely helpful if we clarify first of all the conditions under which the Community as such can accede to the Convention. There are some legal problems because the drafting of the Convention only provides for Member States to be part of the Convention. So we need to incorporate the fact that the communitarisation of the subjects of the Convention give the Commission and the Community exclusive external competence. Once we clarify that, it will pave the way for Member States to ratify the rest of the Convention with the full support of the Commission because the Commission is committed to solving its own problem without delay.
Question No 50 by (H-0149/01):
Subject: Bank transfer costs Does the Commission believe that bank transfers in the Union, within the euro area, should cost the same as national transfers, as has repeatedly been called for by consumer associations?
Does it consider that the costs currently charged to senders and recipients of transfers involving large sums of money are excessively high and out of step with the single currency and the single market?
What legislative or negotiated measures will the Commission implement to ensure that bank transfers in the euro area and on Union territory cost as little as possible?
I wish to begin by thanking the honourable Member for his question. The Commission shares his concerns. It is our political goal to have the fees of cross-border and domestic transfers converge so that it will be no more expensive to transfer money abroad than to transfer it within the borders of a single country.
This statement and objective has been repeated by the Commission on numerous occasions. For example, in the communication entitled "Retail payments in the internal market" of January 2000; in my reply to Parliament on the Peijs report of 26 October 2000; and further in the Commission's round table conference entitled "Establishing a single payment area" of 9 November 2000.
I should like to stress that it is intolerable in a single-currency zone that charges for cross-border transfers exceed those for domestic transfers by several orders of magnitude. However, the determination of charges and fees should be left to competition and market forces: European legislation should not aim at price regulation.
The introduction of the euro has only limited effects on transfer costs. The reason is that the convergent costs of currency are only one element of the total transfer costs. In fact, the currency convergence costs represent about 20% of the total. The remainder - the other 80% - of the persisting high fees for cross-border transfers are mainly due to insufficient automation and standardisation. There the Commission supports, and indeed promotes, the initiative aimed at changing and improving the present situation.
The Commission will continue to monitor the situation and keep pressure on the EU banks for the establishment of more efficient cross-border retail payment systems.
Commissioner, I am aware that you have spoken more than once on the subject of my question. However, I am taking it up on behalf of consumers' and users' associations. Mere talk will not placate them. The way to earn their gratitude is usually by resolving the problems. They have raised this concern on a number of occasions yet they continue to be informed that their consumers are lodging complaints about current practice which it is indeed difficult to accept. This is because transfers do not only generate a high cost at their point of origin. They also do so at their destination, inasmuch as banks make unjustified charges when the transfer is initiated and the recipient bank makes unjustified charges at the same rate on receipt of the money. Current practice does not therefore seem to be in line with the aims of the single currency, due to enter into circulation on 1 January 2002.
What specific negotiating action could the Commission undertake in this connection, to give some satisfaction to consumers?
I reiterate and stress that the Commission shares the anger of consumers. As I said in my first reply, it is not acceptable that cross-border payments are so much more expensive than payments made within the borders of any one country, so the concerns of the honourable Member are shared by the Commission.
However, I must repeat that the Commission is not in the business of regulating prices: the Commission cannot tell banks what to charge. The Commission can urge the banking industry and national administrations to intensify their efforts in the following areas: standardisation, infrastructure of payment systems and simplification of reporting obligations.
To begin with the last point, the Commission has been able to achieve a certain success in avoiding the necessity to report operations under EUR 12 500. Parliament and the Commission are at one in wanting to increase that cut-off point to EUR 50 000 per transfer. I made that clear when I spoke on the Peijs report. So in the matter of the simplification of reporting obligations, the Commission has been able to achieve a step forward.
On the matter of standardisation, there is IBAN, the international banking account number, and the BIC, the bank identifier code. Both of these codes should make the transfer of money simpler, faster and cheaper. The Commission is actively working on familiarising the general public with both the IBAN and BIC in order to make them use them for so-called straight-through processing and therefore cheaper transfers.
As far as infrastructure is concerned, the Commission is again active on this front and has introduced a new low-value payment system - a particular system for small payments - called Step 1 by the Euro Banking Association. That has been in operation since 20 November 2000 and ought to contribute to more efficiency and therefore lower prices.
In addition to that, some sectors have established their own systems, but only members or partners of those organisations have access to those systems.
So I would assure the honourable Members that we share their concerns. It is not the business of the Commission to regulate prices - price control is a thing of the past. The matters which occupy the Commission's mind are, as I have said, standardisation, the infrastructure and simplification of reporting procedures and obligations. The Commission is active in improving the situation. No doubt, also as a result of competition, prices will go down. But at the moment they are far too high, and that is not acceptable.
Mr President, I agree with the Commission that it is not its job to fix prices. However, it is its job to ensure there is proper competition in the EU market. It is not true to say that the banks are operating a price ring and deliberately keeping the prices high because with globalisation there are fewer and fewer banks, which means less and less competition. What measures is the Commission taking to ensure that the banks are not applying anti-competitive prices as a way of keeping their bank charges so high?
Mr President, I am not at the moment in a position to agree with Mr Titley's statement that there is less and less competition in banking. That is something that would require further research. However, it is certainly the business of the Commission to see that fair competition prevails. As Mr Titley will appreciate, it is my colleague Mr Monti who deals with competition. I know that Mr Monti has made certain investigations, but they were more concerned with the exchange of currency. There are two different aspects involved here: first the cost of transferring money, which was the original question put to me, and secondly the cost of currency exchanges. The Commission's investigations on this have not yet reached their conclusion. The latter will, of course, be a thing of the past for the twelve "Euroland" Member States as from 1 January 2002.
Question No 51 by (H-0226/01):
Subject: Safeguarding jobs in the merger between Aceralia, Arbed and Usinor The three steel companies Aceralia, Arbed and Usinor have announced in Brussels that they are to merge in order to form a new company which will control 60% of the European steel market. According to the chairman of the new company, Francis Mern, "the merger will create synergies which will enable EUR 300 million to be saved in the first year, a figure which will gradually increase to EUR 600 million by 2006 thanks to improvements in costs and productivity and an appropriately sized workforce." These words have prompted concern amongst trade-union organisations. On the very day of the merger, Usinor announced the closure of the blast furnace in Charleroi. In Spain, too, there is much concern regarding the possible loss of jobs in Asturias, the Basque Country, Aragon and the Valencia region.
In the light of the undertakings given at the Lisbon Summit as regards full employment, what action is the Commission intending to take in order to ensure that the new company keeps steelworks open and safeguards the jobs of the existing workforce?
Part II
Questions to Commissioner Verheugen
Mr President, it is true that we live in an era of industrial change and reconstruction. It is true that every day there are new acquisitions and mergers and that sometimes restructuring is synonymous with job losses. This can have tragic consequences for the social fabric of any region, but particularly those regions where there is little potential for job creation.
The Commission appreciates that citizens and workers need to feel secure in this difficult time. We believe that the cornerstone of successful adaptation to change is dialogue at all levels, based on full and transparent information.
The basic ideas that the Commission intends to highlight are as follows. The first one is that decisions and corporate restructuring are both a prerogative and a responsibility for the management. This means that, when considering action that will have social consequences, companies should always actively try to find less negative and less damaging solutions.
Secondly, when dismissals prove to be inevitable, everything possible must be done to assist with the redeployment of those concerned. This requires forward planning, timely preparation and effective management of these processes. Thirdly, nothing is more important than the social dialogue. There must be timely, effective and comprehensive information and consultation with workers' representatives and this must, of course, be before initiatives are launched or publicly announced.
Worker participation is not only a basic right but also a necessity if corporate restructuring is to be accepted. Under the existing European legislation, employee representatives in merging companies may be informed and consulted on the potential social consequences of the announced measure. There are concrete European directives which have been transposed into national law relating to collective redundancies, transfers of undertakings and European works councils.
But it is not for Europe to intervene at this stage as regards compliance with the directives. They have been duly transposed into the national law of the Member States and any conflict or litigation arising from the application of the rules should be assessed by the relevant national authorities.
In my first point I concentrated on the social dialogue and the implementation of the existing European legislation. My second point concerns the three enterprises concerned by the merger in particular, because they have considerable experience with restructuring and dealing with the social consequences and social dialogue and social partners. In particular, if social measures were to be taken to assist the workers affected in order to redeploy them, to provide them with temporary income support or remove them from the labour market by early retirement before the ECSC Treaty expires on 23 July 2002, the Commission could, at the request of the government concerned, provide additional aid under Article 56 of the Treaty. This is the aid commonly known as readaptation aid.
Mr President, I should like to express my thanks to the Commissioner for her extensive explanation. I fully share much of what she says. Like her, I believe that dialogue is necessary and that the directives concerning workers' rights and European works councils should be implemented.
You will, however, understand my concern when I tell you that I live in Asturias. Asturias is a region that has undergone restructuring in coal, in mining, in arms manufacturing and in shipbuilding. There have been dialogues and agreements with the workers, and there have been retirements and early retirements, which is what one of the chairmen of these three companies that we are talking about today is proposing for the Charleroi steelworks, for instance, which seems to be one of the first that will close.
My specific question, Commissioner, which probably already has an answer, is this: given that the Lisbon agreements talked about full employment, is it not awful to use public funds to create jobs in this way while continually losing jobs through company restructuring, privatisations and mergers? The problem in Asturias, where there have been retirements and early retirements, is that young people today have no prospects because more than 30 000 jobs have been lost.
Of course I share with you the concerns we have just mentioned because it is an area with big problems. But you know that the entire area - Valencia and Asturias - belongs to Objective 1 of the framework support. Within this framework the government of Asturias can possibly make some changes to the proposed programme for the next six years and maybe they could acquire some money, according to the regulation on implementation of the European framework programme and according to the governmental rules. There is a need to combine the Social Fund, the employment strategy and the finance of the employment strategy and the implementation of the European and national - in that case, Spanish - laws.
What we are trying to do in this case is to find a combination of actions within the framework of this information and consultation. This would mean that we can organise training courses and we can finance them; we can support people in organising their own self-employment activity or small SME. In some cases - and this is one of the cases in which it can be permitted - we have the early retirement system.
So we must find this combination and address the situation. Obviously we cannot prevent companies from merging or making acquisitions.
Mr President, you too were born in the region of Asturias and so you are naturally concerned about matters involving our region.
A supplementary question for the Commissioner: do you believe that the main role for the Commission in this issue of creating or aiding large companies is to create a sufficiently efficient and competitive economic environment? I mean, we believe it is much simpler to guarantee employment through providing companies with an efficient enough environment to allow them to compete with companies elsewhere than to maintain a restrictive social policy that often works against the interests of the workers themselves.
Your question is the fundamental question of how we can combine economic and social policies. This is the main problem we face in Europe: how to combine competitiveness and cohesion.
As far as this merger is concerned, this is a field with many problems. We have major acquisitions and mergers across Europe. The only way to address this is not through legislation or restrictions concerning jobs. After every merger or restructuring in the industrial field we must see not only the number of jobs lost, but also the number of jobs saved. In some cases mergers, modernisation and acquisition are very important for the future of the sector. So what we have to do now is to address both: to support the competitiveness of our companies and to see how we can address the implications of these mergers in our societies. This is what I have just explained.
In this case there are three main elements. You can use the ECSC Treaty. We only have one year now to use it. The Asturias can be subsidised under the Treaty. Secondly you can use the European framework. And finally, you can use national money in order to organise or to implement social policies in the area.
Question No 52 by (H-0134/01):
Subject: Incorporation of the occupied territories of Cyprus as part of Turkey The Turkish Government has decided to implement a plan to incorporate the occupied territories of Cyprus as part of Turkey. Measures envisaged under the plan include giving Turkish Cypriots and Turkish settlers Turkish citizenship, the settlement and distribution of land in the occupied territories, bringing the 'Turkish-Cypriot land register' under Ankara's control, etc. These measures - which have also been confirmed in a Turkish newspaper interview by the Turkish Interior Minister, Mr Tzem - have been contemplated at the same time as the national plan is being drawn up under the EU-Turkey partnership which requires Turkey to take a positive approach to the Cyprus problem.
Does the Commission consider that the decision to incorporate the occupied territories of Cyprus as part of Turkey is consistent with the decisions taken at the Helsinki and Nice Council Summits, the relevant points of the EU-Turkey partnership, and UN resolutions?
Mr President, the Commission is informed that Turkey has approved a financial protocol worth USD 350 million over the next three years in favour of the northern part of Cyprus. This money is budgetary support, designed to enable the northern part of Cyprus to implement the budgetary consolidation plan that was announced last year. The decision on the financial protocol was taken on 12 January 2001 at the fourth meeting of the so-called Association Council of Turkey and the northern part of Cyprus.
Other points discussed at the same meeting relate to measures for the facilitation of trade. These measures are likewise intended to contribute to the economic support of the northern part of Cyprus. Mr Gürel, a Minister of State in the Turkish Government, stated before the meeting that the aim of these measures was to overcome the economic crisis in the northern part of Cyprus. He did, however, repudiate suggestions that Turkey sought to incorporate the northern part of Cyprus as its eighty-second province.
The Commission expects the Turkish side to make every effort to contribute constructively to the attempts to achieve a comprehensive settlement of the Cypriot question that are being undertaken in the framework of the UN peace process. If the stalled UN talks are to be reactivated, both sides must demonstrate genuine willingness to resume their dialogue and to engage in substantive negotiations. The Commission will continue to give unstinting support to the efforts of the United Nations Secretary-General and of all interested parties to achieve a lasting peace settlement.
This applies both in political terms and with regard to the provision of the requisite information on the aspects of established Community law and practice that should be taken into account in any settlement of the Cypriot problem. The Commission takes every opportunity to reiterate its position to the interested parties. The Cypriot question is one of the subjects of the intensified political dialogue between the European Union and Turkey that the European Council launched at its Helsinki meeting in December 1999.
I thank the Commissioner for replying in his mother tongue, because we sometimes get the impression that, whereas we have a multilingual Parliament, with all due respect to the English language, we seem to have an English-speaking Commission.
However, I do not particularly thank him for the reply which he has given me. I think that he underestimates the matter; we have a clear statement by Mr Cem on the prospect of incorporation and the threat of incorporation of the part of Cyprus occupied by the Turkish army as part of Turkey as we approach integration and I should like to ask the Commissioner, who spoke as if both sides had the same responsibilities: Cyprus, the Republic of Cyprus, is the first of all the candidate countries when it comes to chapters completed and approved. What is going to happen? What is going to happen? Cyprus is just about ready for integration, technically speaking, but the political problem has still not been resolved. Are both sides equally to blame? Do both Mr Denktash and the President of the Republic of Cyprus bear the same responsibility? What initiatives does the Commission intend to take? Turkey needs to take a clear stand on this matter.
May I assure the honourable Member that the Commission does not underestimate this in any way - quite the reverse. The Commission does not have the information that the honourable Member clearly possesses. Only a few days ago, I had extensive talks with the Turkish Foreign Minister, and he did not mention this plan, of which you have evidently read or heard somewhere. Nor have I heard from any other member of the Turkish Government that an annexation of northern Cyprus is planned. I am not aware of any such plans. If it were to happen, it would be a breach of international law and would have the appropriate consequences. I have frequently made public pronouncements to that effect, and I am saying it again here.
You asked what happens next. First of all, we shall continue the negotiations with Cyprus with no loss of momentum. It is an important principle that our accession negotiations with Cyprus should not suffer because the political conflict has not yet been resolved. At the same time, as I said, we are supporting the peace process with all the resources at our disposal, and we assume that the two processes - the peace process and the enlargement process - will support and reinforce each other. At the moment, as you know, the peace talks have stalled. But without betraying any secrets, I can tell you that very strenuous efforts are being made in many parts of the world, in many capitals, to get these talks moving again.
Let me take the opportunity presented by your question to appeal earnestly to the representatives of the Turkish community in Cyprus to return to the negotiating table and to be prepared to contribute, through UN proposals, to a substantive and lasting settlement of the problem.
Thank you, Mr President. I just want to inform Commissioner Verheugen that, last autumn in Mr Morillon' s report on Turkey, the European Parliament called upon Turkey to withdraw its occupying troops from northern Cyprus. That proposal from myself was adopted by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and by Parliament. I wish to entrust Commissioner Verheugen with the task of requesting clarification from Mr Cem, the foreign minister, concerning what he said and what are his and the Turkish Government' s intentions, for I consider the information that has emerged on this subject at today' s Question Time to be very serious.
Mr President, may I thank the honourable Member for making that point. The position of Parliament on this question is no different to those of the Commission and the Council. I have very frequently discussed this point with all those whom it concerns, but at my next meeting with the Turkish Government, which is only a few weeks away, I shall gladly take up your suggestion and raise the issue again. I can certainly assure you that nothing will change our view that the continued occupation of the northern part of Cyprus by Turkish troops is an infringement of international law.
Question No 53 by (H-0220/01):
Subject: Transitional arrangements for Poland and the Czech Republic What is the Commission' s position in the present debate concerning the transitional arrangements for Poland and the Czech Republic in the fields of freedom of movement, freedom to set up in business and freedom to purchase land?
Mr President, let me say to the honourable Member that the accession talks proceed from the principle that the candidate countries recognise the so-called acquis communautaire, the established body of Community law and practice, which is non-negotiable, and that they will apply it from the moment of their accession. Transitional arrangements whereby the application of part of the acquis is postponed can only be authorised in properly substantiated cases. In the strategy paper on enlargement which the Commission adopted on 8 November of last year and which President Prodi and I presented to Parliament on the same day, the Commission has laid down principles governing the treatment of requests for transitional arrangements.
The Member States have endorsed these principles, and they now form the basis of our work in this area. They may be summarised as follows: transitional arrangements should not relate to the nature of the acquis but only to the postponement of its application for a fixed period; they must not cause any significant distortion of competition; they must include a clear implementation plan, including details of any necessary investments; in areas connected with the internal market, transitional arrangements must not be too numerous and must be of short duration.
Freedom of movement, freedom of establishment and free movement of capital are fundamental elements of the single market. Under the agreed negotiating timetable, the European Union has undertaken to formulate a common position on this chapter by the end of June of this year, if the information provided by the candidate countries so permits. Deliberations to that end, which include the examination of some requests for transitional arrangements, are currently taking place on the basis of the aforementioned principles. This also applies to Poland and the Czech Republic, and may I add that one element of our negotiating mandate is that proposals for transitional arrangements can also be made by the Commission if such arrangements are in the interests of the entire Union.
Mr President, Commissioner, as you know, I believe transitional phases should be as few, as short and as flexible as possible, and in that respect I very much welcome your reply. However, I should still like to ask you about two specific points. Firstly, do you consider it conceivable that there might be no transitional phases at all for these two countries in the three areas in question? Secondly, may I ask whether you find it conceivable that, if there are such transitional phases, one side' s temporary derogation from freedom of movement in respect of certain groups of people will be balanced by the other side' s derogation from freedom of establishment for particular groups of people?
Mr President, I can answer the second part of the honourable Member' s question with a categorical no. Not only do I regard such an arrangement as inconceivable; it would quite simply be non-negotiable as far as we are concerned. We should resolutely resist any such attempt from the outset, but I have to say to you in all honesty that I cannot imagine that anyone at all would try to do something so utterly contrary to the spirit of the enlargement process.
What do I find conceivable? I find it conceivable that we shall be able to define interests of both sides that need and merit protection in the three areas to which you referred and that, having defined these interests, we shall indeed arrive at a highly flexible, highly refined and highly specific system of transitional arrangements. But at the present time I cannot make any precise predictions. You know that the discussion process and the decision-making process on these issues have only just begun. Our talks are still in their infancy. I do expect, however, that it will only take three or four weeks until the first decisions emerge.
Mr President, Commissioner, we are forever discussing transitional periods and the related problems. Can you imagine our introducing the notion of pre-accession transition periods, starting to iron out the problems now by means of bilateral agreements between countries and developing an incentive system to that end? In other words, for the key areas, which we all know and which are constantly being cited, we should devise a system of incentives that would enable us to solve these problems in advance, before these countries accede to the Union.
Let me say to the honourable Member that the Europe Agreements are in force with all these countries, and these agreements allow all Member States and applicant States to conclude bilateral arrangements on freedom of movement. The Member States, however, have made very minimal use of this facility - if I am correctly informed, only Austria and Germany have done so - which compels me to conclude that there has never been a compelling need to conclude such arrangements. Since the Europe Agreements are still in force, governments are naturally free to go on concluding bilateral accords.
Question No 54 by (H-0238/01):
Subject: Local organisations and enlargement In the information campaign for enlargement in both the accession countries and Member States, how does the Commission intend to promote enlargement to local organisations, such as councils, schools and so on? For example, are any measures such as twinning proposed?
Questions to Commissioner Reding
I beg to inform the honourable Member that the Commission, in its communication strategy for enlargement, strongly advocates the involvement of local players such as communal authorities, town councils, members of regional assemblies, schools, chambers of commerce, craft and trade associations, unions, churches, societies and voluntary organisations as credible representatives of civil society.
The communication strategy will be implemented on a decentralised basis. Our delegations in the capitals of the candidate countries will select cooperating partners there as part of a strategy designed to satisfy national and regional information requirements. Local operators should, of course, take precedence in the selection of partners.
The underlying principle is that, because of the time constraints and the inherently restricted character of this project, we cannot create any completely new structures. Nor do we have enough money to avail ourselves of the instruments of mass communication, which means that we cannot buy advertising space or write scripts for publicity spots on TV. It is therefore entirely logical that we should use the existing communication structures in those societies as vehicles for our message. Each of the institutions and organisations to which the honourable Member referred is a suitable vehicle in my eyes.
I am especially grateful to the honourable Member for asking this question because it gives me an opportunity to express my gratification at the commitment to this communication strategy that has been shown by the Members of this House and to state that the campaign in the Member States is currently suffering - and in truth has not really started in earnest - because the amount allocated to this project under the budget heading PRINCE has not yet been released. May I therefore also appeal for your help in ensuring that the funds allocated to the information campaign are released as quickly as possible so that we can make a start now on the actual implementation, since time is gradually slipping away from us. It would be a bit late to tell people about enlargement after the accession Treaties have been concluded.
As I said, the Commission is not planning an advertising campaign but is focusing on information, communication and scope for popular involvement. At the heart of the effort, of course, are the major issues such as the preservation of peace, the extension of the stability zone in Europe and common access to the peace dividend after the end of the Cold War.
We shall speak about the economic benefits of sustained growth in an area of Central and Eastern Europe stretching from the Baltic down to Istria. We shall speak of the efficient use of the division of labour that will develop smoothly in the enlarged single market, which is now assuming continental dimensions and which must compete successfully on a global scale with the Far East and North America. We shall speak about the application of EU standards in the candidate countries - environmental standards, transport-safety standards, competition rules, provisions relating to internal law and order, food-safety standards and the many, many other benefits accruing to citizens of the Union.
Another important subject is the use of human capital, of the unique historical and social experience acquired by the people of the candidate countries, to enrich the future integration process. Let me sum it up in one sentence: our aim is to create awareness of the fact that we have a historic opportunity to overcome, now and for all time, the division that was imposed on Europe.
I thank the Commissioner for a very thorough answer and ask him three questions.
First, does he agree with me that we have got to sell enlargement to, in particular, the people of the European Union? If we do not sell enlargement we are likely to run into difficulties with ratification.
Secondly, how do these organisations get access to funds? Do they have to go through the national offices of the Commission? Is there information available on how they do that?
Finally, he did not cover my point about twinning. Is it possible to have projects which twin, for example, schools in Member States with schools in the accession countries and also to twin local authorities in Member States with local authorities in accession countries, to discuss the implications of enlargement and what it means for the candidate countries? Would it be possible to bring forward proposals such as that?
In answer to the honourable Member' s first question, may I say that it is indeed a matter of the utmost urgency that the people of our Member States should be made more aware of the enlargement process. As you will know, this is one of my pet subjects, and my team and I have been working especially hard to achieve progress. Things have certainly improved in this area, but the general level of public awareness is not yet satisfactory, and the subject is not one that sells itself automatically. People must be told what is at stake, and we must address the anxieties, concerns and fears that are associated with enlargement and tell our people quite openly and clearly what we are doing to ensure that the contingencies they fear will not materialise.
Secondly, applications to take part in this project must indeed pass through our offices in the national capitals, because the whole project is decentralised, as I said before, and because we naturally wish to tap into the synergetic potential that exists in our Member States and in the candidate countries. We are not the only ones, of course, who are active in this field. Responsibility is spread somewhat more widely. Others must also play their part in the communication process, and so it is only reasonable that we should devote part of our effort to the quest for coordination and cross-fertilisation. That, then, is why the project is decentralised, and if you know of any organisations or groups that would like to be involved in this campaign, the right answer to give them is that they should contact the office of the European Commission in the relevant capital.
As far as the twinning of towns, schools, local councils, etc., is concerned, I believe these arrangements fall into the category of 'existing communication structures' . My personal view is that town-twinning arrangements can be an extremely useful instrument in this context, because they enable us to operate through existing contacts and avoid the need to establish these contacts from scratch. I also believe that exchanges between local politicians and schools are extremely valuable. Our delegations and offices in the national capitals have been fully briefed on the eligibility of these schemes for support from the campaign budget.
Mr President, Commissioner, I only wanted to ask a supplementary question regarding the extent to which the Euroregions are incorporated into your strategy and the extent to which the candidate countries themselves will receive funding to enable them to obtain information from us about their own situation, because I believe our task is not only to inform these countries but also to enable them to converge with us. I believe there are projects such as the planned Europa Centre at As in the Czech Republic and many others. I wanted to ask whether this sort of thing is included in your plans.
My reply to the honourable Member is yes - the Euroregions are naturally included. Indeed, they are an absolutely essential component, because we already have very close-woven information and communication networks at our disposal there. I do not believe it would be wise for the Commission to provide the applicant States with money for their own public-relations activities. I must say quite plainly here that I believe this would mean overstepping boundaries that we should not overstep, particularly in terms of interference. This money is political money; its use is a very sensitive issue. No country should accept funds from an external source if they are granted for purposes of information or public relations. The candidates have never asked us for funds for this purpose, but you know that they do engage nonetheless in these activities.
Thank you, Commissioner. As time is running short, I would ask you to refrain from asking supplementary questions unless it is absolutely necessary. Mrs Reding has agreed to answer Questions Nos 56, 57 and 58 together when their turn comes.
Question No 55 by (H-0188/01):
Subject: Exploitation of African footballers What action has the Commission taken with regard to the continued exploitation of young African footballers by either European soccer clubs of soccer agents?
. (FR) Mr Cushnahan has asked this question because he is aware that exploitation of young African footballers by clubs or by agents has received broad media coverage and that this exploitation stems from several problems which must be treated separately.
With regard to football agents, the Commission' s departments are still working on a process based on the rules of competition and the discussions that have taken place have led FIFA to change the ways in which the profession is organised. These new rules came into force on 1 January 2001.
Some Member States also chose to pass legislation in order to supervise more closely the activities of football agents. Raising the moral standards of the profession is a concern shared by the public authorities and by the authorities that represent football. We should not, however, blame the whole profession for the improper behaviour of some of its agents.
The second problem is that of commercial transactions which involve young players. The Commission was recently given the opportunity to show its concern about this matter. The Helsinki report on sport, as well as the European Sports Forum, which was held in Lille in October 2000, pinpointed this problematic issue. Furthermore, a whole workshop in Lille was devoted to the subject of protecting young people. For reasons of competence, however, it is up to the Member States to pass legislation if they consider this to be necessary. One Member State has already done so.
Generally speaking, all the issues concerning the exploitation of young African footballers are the subject of in-depth consideration by public authorities and, in the Nice Declaration, made in December 2000, the European Council expressed, I quote, its "concern about commercial transactions targeting minors in sport, including those from third countries, inasmuch as they do not comply with existing labour legislation or endanger the health and welfare of young sportsmen and women. It calls on sporting organisations and the Member States to investigate and monitor such practices and, where necessary, to consider appropriate measures." This is in line with the approach that we are committed to, and Mr Cushnahan, you know very well that I gave an answer on this subject in the debate on football transfer rules. It is also in line with the new rules on the protection of young people that FIFA would like to be granted.
As the Commissioner is under pressure of time, I will forego my right to ask a supplementary. I appreciate the Commissioner giving me a very full and detailed response today on this and other questions. I just want to thank her for that.
As they deal with the same subject, Questions Nos 56, 57 and 58 will be taken together.
Question No 56 by (H-0219/01):
Subject: Impact of European Year of Languages on regional and minority languages 2001 is the European Year of Languages, which has just been officially inaugurated. What impact does the Commission believe the Year of Languages will have on regional and minority languages and how does the Commission intend to follow up the Year of Languages to create a lasting impact on the position of those languages?
Question No 57 by (H-0239/01):
Subject: Multiannual programme for minority languages A whole range of minority organisations and representatives had hoped that the Nice Summit would result in a situation in which cultural matters would in future be decided on by qualified majority, so that decisions in favour of minorities or minority languages could no longer be blocked by individual Member States, as has frequently been the case in the past.
Can the Commission say how it assesses the present situation (after Nice), with specific reference to the situation of minority languages and a multiannual programme intended for these languages?
Question No 58 by (H-0245/01):
Subject: European Year of Languages 2001 Given that in the European Union 2001 has been designated the European Year of Languages, the aim of which is to promote learning of the Community's official languages together with Irish, Luxembourgish and other languages specified by the Member States, and bearing in mind that the preamble to the Charter of Fundamental Rights states that the Union "contributes to the preservation and to the development of these common values while respecting the diversity of the cultures and traditions of the peoples of Europe" , will the Commission say which languages have been put forward by the Member States for inclusion in initiatives in connection with the European Year of Languages?
Questions to Commissioner Barnier
I shall try to answer all three questions at the same time. They are not all identical but they are along the same lines.
It is too early to know what the impact of the European Year of Languages will be, so soon after its inauguration. I can inform you, though, that already the whole of Europe is involved in an extensive debate. There is an extraordinary fascination surrounding this event in our regions, universities and amongst the general public and it is not just for official languages, but for all languages, which is very significant. Furthermore, several events and projects that have been funded for 2001 will fuel this debate and will even focus exclusively on regional and minority languages. We expect there to be further contributions, from the European Parliament, which has commissioned a study into regional and minority languages, from the Committee of the Regions, which is preparing an own-initiative opinion on this issue, as well as from the Commission, which has begun a study into the economic and practical aspects of protecting languages.
At the end of 2001, the situation will be much clearer, thanks to all these initiatives, all these discussions, studies and research projects, enabling us to consider our options, instead of the various legal, political and practical commitments, which will shape the action we take in this area. It will, therefore, only be at the end of the European Year of Languages that the Commission will be able to draw conclusions from all these activities and to determine what initiatives can be taken to safeguard linguistic diversity in Europe.
To turn now to the subject of linguistic diversity, it is wonderful to see that the Member States have included all languages in the decision that has been made on the European Year of Languages. Not one was excluded. The issue was dealt with entirely openly in all the Member States. I think that this is very important and is a marvellous thing, and I would also like to reiterate that linguistic diversity is highlighted in Article 22 of the European Charter of Fundamental Rights. This linguistic diversity has been put into practice in the Member States for the European Year of Languages.
Thank you for your answer, Commissioner. Clearly, it is too early to draw any conclusions, but I believe some progress could certainly be made both on cooperation concerning language learning methods and on the preservation of unusual languages.
I know that the Commission is aware of the current difficulties when it comes to cooperation on preserving minor languages and I hope that the Commission is able to use some of the experience that has been accumulated in order to maintain and develop those cultures and languages that belong together.
During this European Year of Languages, I have been travelling extensively within Europe and I always begin speaking in Luxembourgish, in order to demonstrate that there are no minority or majority languages. There are only mother tongue languages, which shape individuals and their environment. Rest assured, then, that as a Luxembourger, I shall fight for linguistic diversity in Europe, for all languages to be respected and for progress to be made in the teaching of all languages.
Furthermore, thanks to the Socrates-Comenius project, there are already possibilities for cooperation, and I can inform you that many schools are taking advantage of the opportunities provided by the Comenius project to put the spotlight on learning regional languages.
I have two slogans for the European Year of Languages: 'mother tongue plus two' and 'learn your neighbour' s language' . In a Europe made up of regions - and I am pleased that the Commissioner responsible for a Europe of the regions is sitting beside me - we must learn the language of our neighbours, especially in cross-border regions in order to have a successful Europe of the regions. Therefore, the ideas of learning your neighbour' s language, your mother tongue plus two and regional languages are all contained in this slogan.
Mr President, first of all I should like to congratulate the Commissioner for her commitment in this area and to thank her for that. She has tackled this issue with an enormous amount of dedication and enthusiasm. But unfortunately, the perception of the Luxembourg people is not shared throughout the Union, and there is still a great deal to do in this respect. That is why I was particularly disappointed that it was not possible at the Nice Summit to bring this matter into the realm of majority voting. We must resolve the various minority situations before they develop into problems. We need a preventive strategy. We have 60 minority situations in the European Union today. In the continent as a whole there are a total of 300.
Even though the unanimity principle continues to apply, making certain policies difficult to pursue, perhaps a way could be found by means of structural support. Could I ask the Commissioner for her opinion on such an approach?
To answer Mr Ebner' s question, I would like to say that, of course, the people of Luxembourg are completely trilingual, but other people can also master three languages. All they have to do is follow the example of Luxembourg, where children start learning several languages at the age of five or six, and this is a successful formula.
So, on the subject of unanimity and majority, cultural questions always require unanimity. With fifteen Member States, it is therefore fairly difficult to take decisions that represent a step forward. That is also why the European Year of Languages falls under the umbrella of education. I very consciously placed this event within the sector including education, training, linguistic diversity and the learning of several languages, because this area affects most people.
Commissioner, first of all I should like to thank you for your answer and very briefly request that, since the Commission is the Guardian of the Treaties and the Treaties state that the Community must contribute to the enhancement of the cultures of the Member States and to respect for regional diversity, it should ensure that those Member States within which several languages that also have official status coexist can take part in organising the events planned for the European Year of Languages. That is, you have said that no State had excluded any language from taking part. That in itself is good news, but it is not enough for them to be able to take part. It is very important that representatives of the peoples that use these languages should also be able to take part in the body that is to organise the events, as stated in the report we approved at the time, in order to guarantee their presence and enhancement.
I can reassure Mrs Ferrer that Catalan has not been omitted. That would have been absolutely incredible because the legal bases of the European Year of Languages stipulate that the languages recognised in a Member State, even if they are not official EU languages, should be part of the European Year of Languages.
I tried to ensure that Europe' s linguistic diversity was represented in the range of projects that were selected, and I am very pleased to see that things are getting off the ground and that, perhaps due to the European Year of Languages or perhaps because the time is right, we are adopting a more flexible approach to the language issue. Furthermore, fewer problems will arise if we tackle the language issue through learning, through the learning of many languages, than if we approach this from a regionalist point of view.
My second answer is that it seems, for now, that we are holding all the cards. Mrs Ferrer will remember that I quoted the Charter of Fundamental Rights, which makes linguistic diversity a requirement. Well, this will be a strong component in the future development of our linguistic policies in Europe.
Thank you, Mrs Reding, for your answers and for confirming that Catalan will enjoy a strong presence in 2001.
Question No 59 by (H-0132/01):
Subject: Progress and quality of major projects in Greece Can the Commission provide a new estimate, on the basis of current data or developments, of the date for completion of the major projects under construction in Greece? Does it consider that the deadlines for completing the work will be met within the financial estimates for each project? Is any more recent and detailed information available regarding the quality control of these projects (a possible improvement in their quality) and penalties against firms and organisations? What is the outcome of the cases already forwarded to the public prosecutor (including the list of projects exhibiting highly substandard work)?
To go back to the previous debate, I would like to say to Mrs Ferrer and other speakers that I saw the importance of Catalan when I visited Barcelona on Friday.
If you agree, I shall now turn to the question that Mr Papayannakis asked me about major projects undertaken as part of the Community support framework in Greece, and in Athens, in particular. Mr Papayannakis, the term 'major projects' has a very precise meaning in the rules on the Structural Funds, since it refers to a project which is granted a budget of more than EUR 50 million. Since there are quite a number of projects of this type in Greece, which receive cofinancing from the Cohesion Fund or the Regional Fund, mainly in the transport, environment and energy sectors, it is difficult for me to give a very accurate and thorough answer now, in a matter of minutes.
Mr Papayannakis, I would like to reiterate that granting a project Community cofinancing does not alter the fact that national authorities are still responsible for carrying out the project. Furthermore, the information at the Commission' s disposal is, of course, initially provided by those same authorities. Rest assured that we certainly do take an interest in how the projects and their costs are progressing. Our overriding concern, moreover, is to ensure that the financial resources granted by the Community to Greece enhance progress and the quality of life of the Greek citizens and this concern applies to all Member States.
With regard to major projects in Greece, there are three types or categories, rather; the first includes those that have already been completed, and here I am thinking of the Athens underground system and Spata airport, which is due to be inaugurated in May. Some of these projects have also been undertaken with or on the basis of concession contracts. I could have mentioned other projects within the first category but the second category includes projects that are ongoing and that are also being undertaken with concession contracts, such as the Athens ring road and the Rio-Antirio bridge. The Athens ring road should be completed at the end of 2003 and the bridge completed in 2004. There are, of course, other projects that I do not have time to mention, which have, in general, also been undertaken with concession contracts.
It is difficult for me to give a deadline for the completion of the work, Mr Papayannakis, as there are many projects and therefore many deadlines that will fall due over a period of time. Does this mean that we shall no longer exert pressure to ensure that progress is made with these or other projects, such as the extension of the Athens underground? Certainly not. I would like to repeat that, in accordance with the new rule for the Structural Funds, of which you are aware, Mr Papayannakis, we should remember that expenditure on programmes, which are part of these major projects, must evolve in line with the programme, and the Member States risk financial penalties if this does not happen.
I would therefore like to reassure you, Mr Papayannakis, and inform you that the Commission' s departments will closely monitor the rate of progress and the changes in costs of these programmes and projects within the European Union as a whole, and in Greece in particular. With regard to Athens, because I, like you, am committed to successfully preparing for the next Olympic Games, in 2004, I am also extremely anxious that the projects financed by the European Structural Funds and which will contribute to the success of the Olympic Games, run smoothly.
Lastly, I shall briefly touch on the subject of quality control. Not long ago, on 29 January, the Commission' s departments requested detailed information from the Greek Government on the independent checks that had been decided for the cofinanced projects in Greece. As soon as I receive this information, Mr Papayannakis, I shall be able to pass this on to you.
The European Anti-Fraud Office has also said that it has not yet received any communication from the Greek authorities pursuant to Regulation No 1681/94 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the structural policies and the organisation of an information system in this field.
Mr Papayannakis, these are the details that I can give to you today.
Commissioner, I would like to thank you very much indeed. However, the reason for my question was firstly so that you would provide a list of what is currently expected. I have a list here from five years ago which provides some deadlines. This list was drawn up by your predecessor, Mrs Wulf-Matthies and the deadlines specified at that time have not been met. I would therefore like to know what is happening.
The second point obviously relates to quality. We have constantly called for a blacklist of companies or individuals whose work was of a poor quality, so that they can no longer tender for contracts. This is a very important point. With regard to the cost - the comparative cost - I would like to know how much it costs per kilometre to build an underground system in Barcelona, Athens or Paris for instance, so as to be able to judge the state of Europe' s finances.
Commissioner, I should like to end by saying that I am not very committed to the Olympic Games. In actual fact, I am rather against them. Since, however, we have scheduled this train, a train that is unforgivably delayed, I would like an explanation.
Mr Papayannakis, I have no problem with finding out the cost per kilometre of the underground system in Barcelona, Athens, or in any other city. This information will, of course, be relative, because in the case of the Athens underground system, for example, you know as well as I do that many archaeological sites and remains were discovered during construction and considerable excavation work was also carried out. Therefore, when you encounter these complications, although they are not always strictly negative, they do involve extra costs. The reasons differ depending on the location. Having said that, it will not be a problem to do the research you mentioned into comparative costs, with the help of my departments.
I shall now refer back to the list that you mentioned and which was drawn up, as you said, by Mrs Wulf-Matthies. If you look at this list objectively, all the projects, the major projects, have been started and some of them have been completed. I mentioned them earlier and I do not wish to go back to them. With regard to the Athens sewage system, the water supply system or the gas pipeline, I do not think the reality is all black or rosy or, for that matter, green. No doubt there have been delays. Mr Papayannakis, some of the reports have also enabled us to see that there are quality problems on building sites in general - poor quality materials, inadequate control measures etc. This is the reality. I am striving to be objective and to shoulder my responsibilities.
That is why, for example, I took as much time as was needed before this week approving the first operational programmes, so that I could verify that every one of these operational programmes, which will be granted a great deal of money, some tens of billions of euros, will be managed by a properly-run agency. Only when I have this assurance do I approve these programmes, and I do this one by one - I also have many more to approve this month.
I have taken careful note of the other questions that you have asked me, and, if you wish, I shall answer you in writing, providing information that is as objective as possible.
Question No 60 by (H-0142/01):
Subject: Steel closures in Wales Would the Commission report on any progress made in efforts to ensure that funds are made available as a matter of urgency for the workers, families and the communities affected by the Corus steel closures in Wales?
Mrs Kinnock, as you know, most of these job losses at Corus in Wales affect the plant at Newport and the sheet steel factory which are, respectively, in the Objective 2 region, East Wales, and the Objective 1 region, West Wales and The Valleys. The factory at Shotton, where there will also be redundancies, is also in the Objective 3 region, East Wales.
Some weeks ago, in a press release dated 2 February 2001, when this problem began to be more serious, the Commission announced that it was willing to discuss any proposal, as soon as the National Assembly of Wales and the other parties involved decided that the European Union' s programmes must be refocused and redeployed to take account of developments in this situation. In the same press release, I also clearly stated that even if the current programmes could be refocused or redeployed, there is no possibility of the EU making extra funds available, either within the rules of the Structural Funds or of other policies.
The answer given to you was the same answer that I gave in relation to the recent natural disaster in Portugal and with regard to the earthquake in Greece. We do not have a budgetary line to cope with exceptional and unexpected costs, but we can and do redeploy funds and packages to the affected regions.
On 28 February, our departments met with a delegation from the National Assembly of Wales. The proposals that were considered on that occasion relate to aid for professional training, business development, site renovation, support for communities, infrastructure aid and as part of these discussions, we hope to receive more detailed proposals on the basis for regional partnership.
I should like to add, Mrs Kinnock, that aid from the European Social Fund may be granted using the Objective 1 single programming document, which covers the West Wales and The Valleys region and represents EUR 591 million. The East Wales region is covered by the Objective 3 programme, which receives a budget of EUR 132 million. Both these programmes contain measures which can relate to training, the professional retraining of those made redundant, as well as measures designed to help staff with ongoing training. Lastly, the Commission also has resources from the ECSC budget until July 2002. A payment of this type could be granted on an individual basis to redundant steelworkers to help them train for other employment. The amounts are not huge but they do, nonetheless, come to a maximum of EUR 3000 per person and the Member State in question is obliged to contribute the same amount.
These are the details that I wanted to give you in addition to the Commission press release that I issued on 2 February 2001.
Commissioner, thank you for the enormous support and commitment you have made to Wales at a very difficult time with the job losses in the steel industry.
I was very interested, Commissioner, to hear that you have met Members and officials from the National Assembly of Wales and I wondered whether you had been given any idea of the timescales that are envisaged before any suggestions for programmes are made.
Secondly, Commissioner, my Labour Welsh colleague and I wrote to you last week inviting you to come to Wales to see first-hand what the problems are, what needs to be done and also to have an opportunity to meet some of the key people in the National Assembly and other areas. So, Commissioner, I very much hope, although I do not expect an answer now, that you will look seriously at that request and that we will see you in Wales before too long.
Thank you very much for your invitation, Mrs Kinnock. I was very pleased to receive an invitation from you and from your colleague, and I can, in principle, accept to come, as I intend, in any case, to visit all the regions of the UK - as I visited Scotland some weeks ago - and to hold discussions with the National Assembly of Wales, local partners of representative bodies and leaders of social and professional organisations. I accept your invitation, therefore, in principle, although at this point, I am unable to give you a firm date.
Let us move fairly swiftly on to the subject of implementing new guidelines for some of the programmes, following the first meeting that was held with the representatives of the National Assembly of Wales. I informed you that we were expecting very firm proposals, in accordance with the guidelines that were outlined the other day. I promise that I shall act very quickly as soon as I receive these proposals for reallocation, concentration or redeployment to target more specific funds in the region for the men and women affected by these restructurings in the steel industry. With regard to East Wales, which is an Objective 2 region, I hope that we will be able to finalise the adoption of the Objective 2 programme before 31 March 2001. I wanted to confirm this date with you in my answer to your question.
Question No 61 by (H-0144/01):
Subject: Quality of projects in receipt of delayed spending under the 1994-1999 structural funds in Italy Twenty-five per cent of the funds granted to Italy for the 1994-1999 programming period have not yet been spent. The Commission has set a final deadline of the end of 2001 for the funds to be spent. A similar situation arose in respect of the 1989-1993 funds, which resulted in the loss of around 3% of the funds allocated. Faced with the delays, the Italian regions and the Commission were forced to reprogramme investments, which resulted in the danger of having to grant funding to projects that were not compatible with the principles of environment-friendly development and the rational use of natural resources. Can the Commission guarantee that this will not happen again and that, if reprogramming is necessary, it will be directed towards investments that promote sustainable development (in sectors such as energy, transport, biodiversity, tourism, agriculture and human resources, etc.)? And if this is not possible, can it guarantee that the funds will instead be withdrawn? In particular, can the Commission provide assurance that dubious investments will not be made in the areas of road infrastructure, hydraulic works and the management of water resources, such as dams and channelling?
As briefly as possible, I would like to inform Mr Celli that we have committed all the commitment appropriations earmarked for the 1994-1999 period for objectives 1, 2 and 5b and for Community initiatives. It is true that, on the basis of the latest figures supplied to us by the Italian Ministry for Finance, the situation for payments is much less healthy, and I would like to write to you, Mr Celli, to give you precise details of how quickly the payments for each objective are being made. They are unsatisfactory, particularly for Community initiatives. I have informed the Italian authorities on several occasions that they must step up the pace of spending and that control activities must be improved so that projects can be completed and payments can be made within the specified timescales.
Ladies and gentlemen, I would also reiterate that the rules governing financial management for the 1994-1999 period do not allow us to reprogramme the resources after the deadline for making payments. The last reprogrammings to be carried out in this way were in 1999.
In relation to the 2000-2006 programming period that has just started, I would like to inform you that coordination between our departments has again been improved, in order to achieve better interaction between the Habitat Directive and Structural Funds programming. Mr Celli, I share your concern to ensure the environment, biodiversity and sustainable development are respected in line with the principle of subsidiarity. It is up to the Member States to identify programmes and projects to be financed which adhere to the legislation in force.
Commissioner, I would like to know whether, in effect, all these projects, which have been reviewed and maybe altered, are genuinely in line with adequate environmental impact studies. I regret to say that, in the past, we have been confronted on several occasions with a number of occurrences: in Italy, for example, the Trasimeno Lake protection proved to be maize planted along the banks of the lake which draws up water and thus reduces the level. We have even had Directive 2078, which authorised the use of insecticides instead of reducing it. Therefore, my question is this: are all these projects - which have been reviewed because the funds had not been used until shortly before the deadline - all compliant at the current time? Has the Commission genuinely ensured that the environment will not suffer at precisely the time that it should be being protected?
Mr Celli, I am not going to go into the good or the bad aspects of how this was managed in the past. I cannot say that all the projects, both here and in other countries, worked perfectly, but, to tell you the truth, I am not very pleased to have had to carry out urgent reprogramming at the end of 1999, which involved very considerable sums of money, for Italy and for other countries. This had to be done after I noted that the projects that were initially devised were not or were no longer feasible. I was not very pleased to carry out this enormous reprogramming exercise in the very last months of the previous period, 1994-1999, but I did this so that the money would not be lost and I intend to make sure that we do not find ourselves in the same situation in this period. The general rules agreed at Berlin allow us to impose increased sanctions and restrictions on Member States, and so avoid this sort of reprogramming.
Now, Mr Celli, with regard to what was carried out at the end of the year, all the assistance provided from the Structural Funds should, in practice, be consistent with Community policies, and should therefore respect the legislation in force, particularly with regard to the environment. If irregularities or infringements do come to be identified - whether you inform us of them, whether we carry out inquiries or evaluations or whether Member States also inform us of them - the Commission will, by virtue of the regulation, be able to eradicate the irregularities in conjunction with the Member State and consider reducing or sometimes even withdrawing some financial assistance. In this respect, I can assure you that, in conjunction with the Member States, the greatest care and attention will be paid to the issue of the environment during the period for which I am responsible, in other words 2000-2006, as, personally speaking, it has always been one of my overriding political concerns.
Thank you, Commissioner Barnier.
Since the time allotted to Questions to the Commission has elapsed, Questions Nos 62 to 113 will be answered in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 8 p.m. and resumed at 9 p.m.)
Emissions of pollutants from large combustion plants
The next item is the recommendation for second reading (A5-0068/2001) from Mrs Oomen-Ruijten, on behalf of the Committee on the Environment, Public Health and Consumer Policy, concerning the common position of the Council with a view to the adoption of a European Parliament and Council regulation on the limitation of emissions of certain pollutants into the air from large combustion plants [COM(2000) - C5-0562/2000 - 1998/0225(COD)].
Mr President, thank you so much for giving me the floor. I am delighted that so many MEPs are attending today' s debate on an issue of such importance. I understand that a large number of British MEPs had a meeting in the bar and discussed how they could prevent me from speaking. That plan did not work. But I would like to take this opportunity also to thank my Spanish fellow MEPs: I cannot fault their behaviour which is entirely in tune with the Rules of Procedure, for although we do not see eye to eye in terms of content, they still made the effort to be here. All credit to the Spanish. As for my British counterparts, I can no longer show them any respect because they surreptitiously tried to cancel all debates this evening within my own group.
Mr President, we have been working on this directive since as early as the autumn of 1998. On the basis of that directive, we will adapt the rules on emissions of pollutants from large combustion plants. Despite all opposition on the part of a number of Member States and despite all warnings and protests from some interested parties in the electricity sector, my instinct tells me that we can amend the original regulation without any problems.
The technical facilities are already widely available and, in a large number of the EU Member States, the modified rules are already prescribed and are hence normal policy. The environmental requirements which, in a number of countries are prescribed for large furnaces, are invariably stricter because the acidification of our environment is still ongoing. Add to that the issue of ozone - you will be aware of the fact that many citizens suffer from respiratory disorders, which are partly caused by nitrogen oxides originating from traffic and the sector at issue today - then surely it should be more or less a point of honour for everyone in this House to address these problems when it is possible to do so in a simple and effective manner.
The original Commission proposal to amend the 1998 directive was not what you would call a runaway success: standardisation was poor and existing installations were kept outside the range of the directive. Parliament showed its best side at first reading and did what parliaments are expected to do, namely to lend substance to the care for humans, nature and the environment in general.
The Council' s common position came about with the greatest difficulty. Moreover, the European Parliament' s wish to include existing installations in the directive was also taken into consideration, and legislation was tightened up to some extent.
The snag - and my fellow Spanish MEPs regret this - was that each country managed to negotiate their own exceptions, and if it was up to the Court of Ministers, we would be using old and polluting power stations not updated with state-of-the-art technology ad infinitum. The common position lacked any vision whatsoever; it was a pick-and-mix with something for everyone.
Alongside environmental arguments, I have also supplied evidence for the need to tighten the common position: in addition to the need to protect public health (ozone smog), I also came up with a few economic alternatives, for it is true that we would like to develop an environment industry in Europe. If we compare the Council' s emission requirements with the regulations which currently apply in the United States or Japan, we come off rather badly.
Some people claim that there is no need for requirements with regard to combustion plants, for, thanks to Mrs Myller' s report, we are being given emission ceilings anyway. If we meet the expectations of those in favour of liberalising the energy market, in other words if we do not prescribe requirements, or if we allow exceptions, with regard to generating electricity using old, polluting power stations, the market mechanism will be disturbed, and those who neglect the environment will be rewarded with a headstart thanks to their cheap energy prices. That cannot be the intention of European environmental legislation.
Mr President, I wanted to speak before the debate actually started, because we had been led to believe in our group meeting that one of the other political groups had tabled an amendment under Rule 146 calling for this debate to be adjourned until the next part-session. I understand that it has not been brought forward and therefore I would have liked to put it forward in my own name at that time.
As we have now started the debate we cannot do that, but I would just like to express my concern that I was not called before the debate started.
Mr Goodwill, to avoid any misunderstanding, let me say that I knew such motions might come from the floor, so I cast a careful eye around the Chamber before inviting the rapporteur to speak to see whether anyone wished to raise a point of order.
There were no hands raised when I looked round. But let me point out one option that you can certainly exercise tomorrow before the vote. Rule 144(1) states that "referral back to committee may be requested by a political group or at least thirty-two Members when the agenda is fixed or before the start of the debate or the final vote" . I am sorry, but an intervention tomorrow is the only option left to you. It is up to you, of course, whether you exercise it.
But let me repeat that I did look round the Chamber myself. Mr Gorbachev once said that life punishes those who are late. I am sorry.
(Laughter)
I assume that the other points of order concern the same matter. Is that so? It seems to be the case, so there is no need for me to call anyone.
Mr President, I have no wish to punish anyone, so I shall come to the point fairly quickly. It is true that the European Union has finally overcome its reluctance to introduce European rules on combustion plants. The importance of these European rules lies very simply in the fact that we have a liberalised electricity market in the European Community, and it goes without saying that, in this liberalised market, standards for atmospheric pollution and the like should be comparable throughout Europe. The Commission has therefore reacted properly by focusing primarily on the old plants, for which there have regrettably been no rules since 1987 and which, to put it bluntly, have caused quite heavy pollution throughout Europe. I fully support the Commission' s activity in this area. I warmly welcome it, and I believe it represents a step in the right direction.
Of course there is room for argument about whether particular exceptional arrangements can be extended for a year or two in the case of small power plants. That would not have posed us any problems in our quest for a compromise. The great pity is that we have not arrived at such a compromise. The approach is right. And anyone who thinks - and I wish to say this in spite of all the anger that has been voiced here - that environmental policies are a national responsibility is quite wrong, because most of the pollution emitted by these power stations ends up in the territory of our partners in Sweden, Finland, Denmark and Norway. I believe we are jointly and severally bound to find an answer. I believe we have found that answer and that we have also found ways of ensuring that special arrangements can be made for small plants for the next few years.
I believe the rapporteur has presented a good report. We should continue along this path.
Mr President, we have in front of us today a very important piece of legislation. It will affect our air quality, our water quality, the general quality of our environment throughout the whole of Europe and beyond in the coming years if we bring it to fruition. That is, of course, if the Member States have the will to do so. The proposal has now reached its second reading. We have insisted very strongly at first reading that the most stringent measures are taken to control gaseous emissions from large combustion plants throughout the Union because of the acid gases that are formed, because of the effects upon the environment, and because of the effects upon human health.
We have now reached the point where we have in front of us the common position. I understand the Council has worked very hard to achieve this and it does propose new and better levels of emissions. However, my group thinks that things can go further. My group thinks that in combination with a number of other factors, Mrs Myller's report which is to follow for example, it is possible to put a little more into this proposal than we see already. In that respect, I would commend to you the amendments, particularly those that apply to the articles and the annex which control the emission limit values from the large combustion plants.
It seems to me that we are confronted with a very difficult choice tonight because we must decide if what we vote tonight is at least in some way acceptable to the Council. The Council has indicated that it is unwilling to accept further amendments from Parliament. If we achieve the appropriate votes tomorrow, that unwillingness becomes an obligation and the Council will have to sit down and negotiate with Parliament. That cannot be a bad thing in terms of the recognition of the ability of this Parliament to achieve a high level of environmental protection for the people of Europe. It seems to me that what we can do tomorrow in the vote is to take a few more steps forward to achieve a little bit more in terms of benefit to the environment. That has to be balanced against the possible consequences for the energy strategies and the energy industries of the European Union.
We are very mindful of that. If you look tonight at the amendments which the Socialists will be supporting, we have relatively long timescales for these new regulations to be incorporated into EU law. We must take this step forward, but inevitably we must also allow for the fact that this step needs to be accommodated not just by the environment but economically as well.
You have in front of you a report with the amendments, the majority of which the Socialist Group can support, some of which we feel go too far. However, I would commend the report to the House.
Mr President, Mrs Oomen-Ruijten' s report is sound. The report on large combustion plants, take two, is also an important report. It concerns acidification, traditional air pollution and ozone smog. Acidification was a buzz word in the 80s. That is when it all started. Many citizens believe that the problem of acidification has now been resolved, but that is not the case. We have a long way to go yet.
At the same time, the energy market has been liberalised. That means that it is becoming more difficult to uphold environmental rules. For example, in my own country, the Netherlands, a Belgian company is buying up Dutch gas plants and is replacing them with coal plants, which are many times more polluting and also bad in terms of CO2-emission.
That is why we need environmental rules, and strict ones at that. The Environmental Committee has fortunately supported these, but the Environmental Committee' s amendments will, unfortunately, not make it: they are unlikely to attract 314 votes. But the Green Group would like to know who will then be responsible for this. The Green Group will be supporting the Christian-Democratic amendments, albeit with an aching heart. These are weaker because they leave ammonia out of the equation for no good reason. That is an unnecessary concession to the farmers who constitute their grassroots support. Despite this, we will be supporting those amendments, for the Greens, too, have now grown up.
Mr President, obviously we need limits on emissions of atmospheric pollutants in order to protect the environment and human health. However, the measures proposed in the common position are one-sided. Basically, it proposes to abolish lignite and coal as energy sources, ostensibly to protect the environment, but it ignores or is silent on the subject of other major sources of pollution, such as cars. At the same time, it ignores the fact that 70% of new power stations in the United States and 50% in Japan use solid fuels, such as coal, because production is cheaper, even if initial investments are more costly. We would also point out that, if lignite and coal are abolished, a large number of power stations will close and the numbers of unemployed, which are already high, will swell still further, whereas we could be discussing additional measures to prevent pollution, such as filters, green belts etc. Perhaps this one-sidedness at the expense of solid fuels comes from a willingness and an intention to promote natural gas, which serves certain interests in the European Union.
In Greece, we use lignite as a basic and financially satisfactory source of energy. At the same time, we are pressing for as many protective measures as it is possible to take. If, as the experts say, natural gas reserves will run out in a hundred years and solid fuel reserves will run out in two hundred and fifty years, we should be discussing how to make the best possible use of all these sources of energy, not abolishing some of them, especially at a time when the energy question is paramount and affects the cost of living of our workers.
Mr President, all large combustion plants together account for 63% of the sulphur dioxide and 21% of the nitrogen oxide emissions in the European Union. There are therefore major environmental gains to be had in this sector. Rapporteur Oomen-Ruijten has made sound proposals to this effect. The Council has reviewed the directive in its entirety, but there is sufficient reason for making a number of further adjustments at this stage.
First of all, the emission limit values must be brought into line with the current scope of technology. If we realise that waste incineration plants and cement kilns are only allowed to emit 40 mg of sulphur dioxide, I am surprised at the values for combustion plants which can be as high as 2 000 mg. I can just about understand why the rules for large combustion plants are more relaxed, but forty times more relaxed is unacceptable to me. As the state-of-the-art technology stands at present, it is altogether possible to reduce the level of SO2-emission down to 100.
Therefore, the values proposed by the Environmental Committee, which vary from 1 200 to 300 for existing plants, are definitely not too strict. Strict standards can be prescribed for new plants since the new technology can be used here. The amendments which we have tabled in tandem with the Green Group include limit values of 400 for small plants and 200 for large plants.
Secondly, the bizarre exemption provisions must be deleted. The fact that large, old combustion plants are allowed to pollute 2 200 hours annually is unacceptable, as is the fact that it is permitted to exceed the emission limit values if the fuel, such as highly polluting brown coal, is extracted from the country' s own soil. In my opinion, the exceptions for Spain and the islands of Crete and Rhodes are also unacceptable. The liberalisation of the energy market should bring with it equal environmental conditions. We therefore need to abandon the aforesaid exceptions in order to avoid distortion of competition. In addition, incentives must be given to rejuvenate or renew old and heavily polluting plants, instead of allowing the serious pollution of the atmosphere to continue.
Thirdly, the offshore gas turbines must also meet emission requirements. Because of the changing composition of fuel, I am aware that it is impossible to meet the strict emission requirements at certain times. But if offshore gas turbines are written off completely because of it, any incentive for improvement is taken away. The amendment I tabled contains very flexible emission limit values by way of alternatives.
My fourth point concerns the approximation of this directive to the waste incineration directive. In the event of different fuels being mixed, the ultimate emission limit value in both directives is calculated in a different way. It makes little difference to the result but, in practice, the combination of these two calculation methods is not only very complicated but also unnecessary. I have proposed an adaptation in Amendment No 43.
Mr President, I want to begin by congratulating the President on having handled the first part of this discussion so well that we do, in fact, have an actual document to discuss. However, I also want to emphasise my disappointment at the fact that Members of this Parliament, and above all members of the Committee on the Environment, Public Health and Consumer Policy, are unable to accept the democratic process embarked upon three years ago and now to be brought to a conclusion, but are, at the last minute, trying to thwart this document.
I also want to thank the rapporteur for the work she has done, even if I have not always understood the path she has chosen, the course she has subsequently charted and why the end result appears not to reflect the original, higher ambitions.
We know that our use of fossil fuels is not a sustainable use of energy. That is something we are really all agreed on. We have known about the problem for at least 30 years, and it is now time to do something about it. I have said it before and I shall say it again: Parliament supported a strategy on acidifying air pollution three years ago. Now it is time to put this strategy into effect. That is what this directive is about.
It is not only about acidifying air pollution in Sweden, Norway or Denmark. It is about half a million people who, in different places on this earth of ours, die each year because of the use of fossil fuels. It is about all those who contract chronic illnesses, for example chronic bronchitis, because of the burning of fossil fuels. It is not only, therefore, a question of tightening up limit values but, to just as great an extent, a matter of our people' s health. That is something which Members must not forget.
It is in actual fact possible to retain a good level of service in the energy field and, at the same time, to work towards a better environment. We are on the right road. It is we who have the opportunity to set the pace if 314 Members have the courage to take up a definite position tomorrow in favour of the more ambitious alternative.
It is scarcely surprising that the Council should have submitted a compromise in the form of a text which is a watered down version of that which Parliament approved at first reading and would have liked to have seen. It is also obvious that, at second reading, we should again put forward the same demands in order to put pressure on the Council and obtain a good negotiating position for ourselves in the inevitable conciliation, for we know that we must act now if we are to get to see any results at all within the foreseeable future. We must dare to set strict limit values for all types of plant, both old and new, large and small.
The Council' s limit values are not as far-reaching. The Council appears to have lost faith in our ability to develop new technology at all. It is absolutely crucial that old plants which already exist should be covered by this directive and that they should also be subject to strict limit values. Nothing would be as intended if too many exceptions were granted. Nothing would remain of the high ambitions entertained. Small plants too must, therefore, be covered by the directive.
It is also important to point out that the directive establishes a framework for that liberalisation of the energy market we are seeing today. Without such a framework, there would be total anarchy in the European energy market. Minimum environmental requirements are needed in order to create common ground rules. Those requirements we are now imposing upon ourselves in the European Union are also demands which must apply to the Union' s future members. Today and tomorrow, we have the opportunity not only to put a stop to dangerous emissions but also to improve public health and prepare the ground for a successful future enlargement of the European Union.
Mr President, the biggest event in the football calendar in Britain is the FA cup final. At half-time millions of kettles are turned on to make a cup of tea - for those who have not been drinking beer since the start of the match at least. The demand for electricity - a commodity that cannot be stored - peaks. To meet this demand, or at similar times such as particularly cold days in winter, some of our older coal-fired power stations are pressed into service. Amendments to the common position threaten the future of some of these stations and the jobs of the miners who supply the coal. It is technically possible to upgrade them, but in many cases it would be cheaper to build new gas plants and retro-fit these stations with exhaust scrubbers.
The main plank of our air quality strategy in this area is the national emission ceilings and, as long as they are met, Member States should have a degree of flexibility. New gas-fired plants have already contributed to the UK meeting its targets. How a Member State meets its obligations is an issue of subsidiarity. Some of the proposed amendments will be counterproductive. For example, the inclusion of an end date of 2012 will result in old plants being run harder to use up the time remaining and will increase pollution during those four years.
The common position is already a compromise and takes account of first reading amendments by adding in measures on existing plants which were not part of the Commission proposal. We should not destabilise the delicate compromise package by seeking to further amend this directive, which already delivers substantial and very real environmental improvements.
Mr President, this directive is important for the EU in terms of the environment, energy production and competitiveness. Up-to-date limit values for large power plants are needed both in the Member States and the candidate countries. For that reason, we must thank the rapporteur, Mrs Oomen-Ruijten, sincerely for her hard work.
The committee is imposing substantially stricter limits with no adequate differentiation being made with regard to their size and type. The one-off investments in new technology the directive calls for are the same irrespective of the size of the plant. This would particularly threaten the ecologically recognised combined production of heat and power. In my own country, for example, this might mean a step backwards in ecological terms. In Finland many different bodies share this concern, among others the Ministry of the Environment. The amendments tabled by the Committee on the Environment, Public Health and Consumer Policy would mean investments that were not cost-effective in terms of ecological benefit, and difficulties for the combined use of energy-efficient wood and peat and the combined production of power and heat. The latter process is carried out mainly in medium-size plants, which would now be treated in the same way as the large ones.
On the other hand, the use of peat is justified. It promotes the added use of wood in power plants, as combined combustion improves the way the combustion process can be controlled, reduces problems of corrosion, and adds to the reliability of fuel being available. The report does not support this objective either, one which is directly linked to the matter of bio-fuels. It might even be said that the report could be accused of environmental avarice in some of the amendments and that it is therefore in danger of stifling many important environmental objectives. However, it is important that the report should be adopted and the directive be brought into effect, as it will prevent emissions from drifting long distances and acid deposits affecting the natural environment of another Member State.
With its amendments, in search of compromise as they are, my own group is trying, among other things, to ensure that the combined production of heat and power in small and medium-sized power plants can continue, while the large plants are compelled to invest in technology that can adhere to stricter limit values. In addition, the compromises seek to ensure that burning peat, which contains very little sulphur, does not require needless extra investment, as opposed to processes using fuels with a higher sulphur content. This is contained in Amendment No 36. We appreciate it very much that Mrs Oomen-Ruijten has agreed to these compromises.
We find ourselves once again in a situation where a legislator has to face the fact that different environmental conditions also mean different environmental effects. Unless we can find the right solutions to these problems, our last resort may have to be to have our own directive for fuels within the context of the northern dimension, although this would not be a very good solution.
Mr President, Ireland does not in general have a problem with stricter ELVs for new plants, as these can simply be incorporated into IPC licensing and will help achieve national emission ceilings. However, we must question further tightening beyond the common position and whether it will bring any significant additional environmental benefits. The common position was developed in tandem with the proposed NEC directive and represents a coherent and balanced approach to achieving environmental objectives over time. The proposed amendments are not justified in terms of environmental benefits and associated costs and other impacts and would disturb the balance achieved. Further tightening would increase costs and reduce Member State flexibility in meeting agreed national targets and accelerate increased dependence on natural gas with attendant fuel security concerns for electricity generation, particularly in countries like Ireland.
Additional restrictions on existing LCP are not justified in the context of Member State commitments under the NEC directive to reduce overall emissions and the impending application of the IPPC directive. Some amendments will even have a perverse effect. For example, stringent and uneconomic ELVs for small plants will hinder combined heat and power development and others do not support an integrated approach to the environment. Proposals to tighten ELVs are not proportionate regarding costs and benefits and fail to recognise that the common position is a balance between improving environmental performance and avoiding excessive costs and other impacts. No cost-benefit analysis is provided for the further reduction of emissions from plants with already low emission concentrations.
One amendment I have difficulty with is the proposal to reduce NOx emission limits from 650 to 200. It is technically feasible but will require the installation of costly end-of-pipe controls. This will require more energy input and result in increased CO2 emissions, the use of more raw materials and the production of hazardous waste. The Council's proposed ELVs could be met by primary means at a much lower cost. As noted previously, these additional costs will ultimately be borne in high electricity prices. However, it is not at all clear that the benefits in additional NOx emission reductions outweigh the associated environmental and economic costs, i.e. this is not consistent with an integrated approach to the environment as a whole.
Mr President, air pollution remains a real threat to citizens' health and well-being in many parts of Europe. Our ecosystem continues to suffer from acidification and eutrophification. It is an issue where Europe can and must act since air pollution knows no borders and this directive will make an important contribution to reducing atmospheric pollution.
Let me turn to the key issues under discussion. The question of existing plants has been the major point in the debate on this proposal, both at first reading in the Council and now at second reading. After a very difficult discussion in the Council, the common position was achieved with unanimity. It now includes significant new and tougher requirements for these plants and this will result in considerably reduced emissions of sulphur dioxide from the large combustion plant sector of the existing Member States and ultimately in an enlarged Community.
While I consider that it is necessary to keep a degree of flexibility in the approach to existing plants, I share Parliament's view that a final date should be established, after which the obligations for everyone will be clear. Parliament has played a very important role in pointing towards the outcome on existing plants, and I am grateful to Mrs Oomen-Ruijten for her efforts as rapporteur.
Parliament has proposed a number of amendments to make the emission limit values more stringent, both in the case of existing plants and plants that will be licensed after the new directive comes into force. Already the common position will reduce emissions of sulphur dioxide from the LCP sector considerably. Therefore I see little justification at this point to further tighten emission limit values for sulphur dioxide for existing plants.
However, in the case of nitrogen oxides the effect will be less significant as the standards that apply to existing plants are not very demanding. Hence there is some merit in tightening emission limit values for nitrogen oxides. In the case of new plants, economies of scale which reduce the cost of compliance allow for further tightening of emission limit values for both nitrogen oxides and sulphur dioxides.
On the question of indigenous fuels, the time has come to remove the divergent treatment of indigenous solid fuels and other fuels and the process of phasing-out should now begin, especially in view of the changing commercial nature of the large combustion sector.
In this context, the Commission can accept Amendments Nos 3, 4, 7, 8 in part; 9, 12, 13, second part; 14, 16, 17 for plants over 300 MW; 18 and 19, both for plants between 100 and 300 MW; 21, 28 and 29, both in part; 39 and 40. However, the Commission cannot accept Amendments Nos 6, 13, first part, 15, 24, 25, 26, 30 to 38, 43, 44, 49, 50 and 51.
I should like to make a short comment on the other proposed amendments. Let me assure you that the Commission has considered carefully all the 50 amendments tabled. Overall we can accept 23, either fully, in part or in principle. The Commission can accept Amendments Nos 10 and 11, which will simplify the obligations for refineries, and Amendment No 23 in principle, subject to ensuring that its implementation is compatible with other legislative requirements on access to this type of information on emissions.
The Commission can also accept in principle Amendment No 1, dealing with economic instruments; Amendment No 2, concerning the alignment of the definition of biomass with the recently adopted directive on the incineration of waste, and parts of Amendment No 5 requiring further examination of emissions of heavy metals from the LCP sector and emissions from large combustion plants in the maritime sector. However, the Commission cannot accept Amendments Nos 20, 22 and 27 as they would detract from the common position or introduce inconsistencies with recently adopted and related legislation on waste incineration.
It is preferable to await the outcome of the review in 2004 before including gas turbines in offshore applications. We have not yet assessed all the technical implications but that will be done in the review in 2004. Thus Amendments Nos 42, 45, 46, 47 and 48 are not acceptable.
By way of conclusion, I should like to say that in both readings Parliament contributed to improving this legislative proposal. This will have an impact not only in the present European Union but ultimately also in an enlarged Community.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
National emission ceilings for pollutants
The next item is the recommendation for second reading (A5-0067/2001) from Mrs Myller, on behalf of the Committee on the Environment, Public Health and Consumer Policy, concerning the common position of the Council with a view to the adoption of a European Parliament and Council directive on national emission ceilings for certain atmospheric pollutants [10674/1/2000 - C5-0563/2000 - 1999/0067(COD)].
Mr President, representatives of the Commission and the Council, I would like to warmly thank all the members of the committee for the constructive debate this part of the directive fuelled in committee, and I also wish to thank the division responsible for servicing the committee. We are in a rather special situation in the sense that the committee in the second reading was even able to improve on the results of the first reading, and this is due - thanks again to the committee members - to the adopted amendment, which combined the best aspects of the first reading and the Council' s common position. We have therefore drawn up some very ambitious aims for limits on emissions by the year 2010 to present to Parliament. Last summer' s common position took the results of Parliament' s first reading into account only to a very limited extent. However, the committee' s own vote on the issue shows how much it wanted to support the results of that first reading, and so we now have adopted a good and purposeful position with regard to tomorrow' s vote. I hope this position will prove successful tomorrow.
This directive is an attempt to reduce the quantity of certain pollutants in the air, which are sulphur dioxide, nitrogen oxides, volatile organic compounds and ammonia, so that in the long term we reach a situation where there is no danger to people' s health. This is to be achieved by setting some interim targets for the year 2010. These interim targets should help us to get to a point at which areas where the critical acidification loads are exceeded will be halved, where the ozone load that affects health is reduced by two thirds, and where the ozone load in excess of critical levels for vegetation is reduced by a third.
Regrettably, these decisions will not, however, enable us to achieve the targets that were agreed in the Community' s Acidification Strategy. For this reason, the parliamentary report now being dealt with is proposing a deadline until 2015, when these critical loads may no longer be exceeded, and a target for the year 2020, when critical levels should not be exceeded either. The proposal for a directive also contains the call for a review of the situation in 2004. The point of this is to better enable us to steer a course towards the 2010 deadline, see if we are on the right track, and consider what to do to achieve the targets.
The proposal for a directive under discussion places a demand on Member States to reduce the proportion of pollutants in the air to a level that is safe for people' s health, although the Member States themselves can choose the remedies they need to attain results. The biggest threats, and thus the most challenging problem for the Member States, are emissions that result from energy production, and in this respect Mrs Oomen-Ruijten' s report, which has just been debated here, was a most important one, and I genuinely hope that in tomorrow' s vote we can achieve the best possible results, as that will have a direct impact on how the emission ceilings this directive deals with can be achieved.
Other causes for concern are industry and traffic. Industry is the only area that has been able to reduce emissions in the last few decades, while traffic only appears to continue to produce increased emission levels. Member States therefore have to do something about it. Traffic is a real challenge. We must be able to reduce traffic and change our behaviour, favouring alternatives that are less polluting, rail traffic and public transport, and, at the same time, lend support to technical developments that will have an impact on cleaner transport systems in other ways.
And lastly, I would like to say that the costs of this directive have been set too high in various connections. If we take into account what was decided in the Kyoto Protocol, for example, we will get to a position where we can halve the proposed costs. If then we compare them to the benefits we will derive as a result of this directive in terms of improved health, they will be worth many times the costs incurred.
Mr President, the present draft directive concerning national emission ceilings tackles the main atmospheric pollutants. The salient points of this directive, therefore, concern the reduction of emission levels of the said substances to below the critical levels and loads. The directive' s key element, or rather the most talked-about part of this proposal is, of course, the table which lists per country the permitted annual emission for each substance. A key concern in the discussion on this subject matter was that when at UN level, the 36 countries, including the EU Member States, agreed upon other, and often less strict, standards for the same substances, this met with a storm of protest. Consequently, at first reading, many argued in favour of replacing the European Commission table, which may have been ambitious, by the UN' s so-called 'Gothenburg table' , which allowed higher ceilings.
During the discussions at first reading, I already indicated that the line of reasoning was rather weak. After all, UN agreements always have a lower level of ambition due to the fact that it is difficult to compare the situations in rich, prosperous, and thus often more polluting countries, with the situations in developing countries. Moreover, our continent suffers the direct environmental effects of the emission of sulphur dioxide, nitrogen oxide and volatile organic substances and, albeit to a lesser extent, ammonia.
At first reading, the PPE-DE Group adopted the European Commission' s ceiling at first reading. However, we have improved the ammonia table, partly because the risk of spreading is less pronounced.
My instinct tells me that the Council' s compromise proposal with regard to SO2, NOx and the VOC will lead to higher emission levels. Only with regard to ammonia can I identify with the Council' s compromise. The Commissioner is as aware as we are of the problems involved in implementing the nitrate directive: in actual fact, none of the Member States meet the standards specified therein. The Commission' s proposals to further reduce the ammonia ceiling are not feasible, in my opinion. I would add to this that the effects of ammonia emission are also partly a local phenomenon, and that a lower goal can therefore also be justified.
That means that we largely go along with the rapporteur: we support the first eight amendments; we do not endorse Amendment No 9. In the table, we support the SO2, NOx and the VOC and, where ammonia is concerned, we would refer to the Council' s proposal. We are also struggling with the rapporteur' s notion that what we want to reach in 2010 should, in actual fact, be reached in 2004. That seems highly ambitious to us.
Finally, I must also say that the working relationship with this rapporteur was highly successful, and that the work on the large combustion plants was excellent too. I would like to express my gratitude in this connection.
Thank you, Mr President. A lot of what was said in the previous debate is of great relevance to this directive too. These two documents form the basis for the acidification strategy that we adopted three years ago.
When measurements were taken last Monday in my own home district, the level of acidity was higher than it had been for a very long time. Acidification is still a problem to which we cannot avoid drawing attention.
I want to begin by thanking Mrs Myller, who has done a magnificent job, as well as my fellow MEPs in the Committee on the Environment, Public Health and Consumer Policy, who have contributed to our now having a proposal which is looking really good. The problem, however, is that the path between the committee and the plenary sitting of this Parliament is at times fraught with obstacles. The closer we get to the day of decision, the more afraid some of us seem to become. Once again, we see the conflict between industry, employment and the environment rear its head. Many who have previously been environmental campaigners are transformed into preservers of the status quo in their own countries and regions and embrace the old coal-fired power stations in their home districts. The long-term view and acceptance of responsibility are suddenly things of the past when the issue arises of how we are to obtain a sound environment for life in the future too.
At Parliament' s first reading, we supported those emission ceilings proposed by the Commission. In this connection, it must also be pointed out that the ceilings and figures presented by the Commission were based upon countries' own reporting to the Commission. These were not invented figures, plucked out of the air. Certain people appear now to be denying these figures. The figures were not over-optimistic and, just as Mrs Myller said earlier, the economic calculations were, in actual fact, a good reflection of the reality.
When, now, the Council contributes its own points of view, it will come as no surprise if, this time too, a much more meagre result is arrived at, a result very close to the figures in the Gothenburg Protocol. In this connection, I would also remind you that - to begin with, at least - the Commission refused to sign the Gothenburg Protocol because it thought it was so inadequate and not ambitious enough. I really do hope that the Commission will now show that it supports what Parliament has said, above all in the Committee on the Environment, Public Health and Consumer Policy. If we opt for the Council' s line, we in actual fact choose poorer health for our citizens in a situation in which children and asthmatics are among the most vulnerable. We also choose to exceed the critical loads and levels over a further several hundred thousand hectares of land. The list could extend much further. I hope that, tomorrow, we shall have the courage to approve the proposal tabled by the Committee on the Environment, Public Health and Consumer Policy.
Mr President, at first reading the Liberal Group gave its support to the Commission's proposals. We want to see a significant reduction in air pollution within a period of time that reflects the serious environmental problems we face. The Commission argued that the economic benefits would far outweigh the costs involved, but Member States dissented and said that they could not go beyond the targets agreed at the Gothenburg Protocol. Parliament was right, then, to back the Commission. I am pleased that in negotiation the Commission was able to overcome Member States' resistance, make some progress and secure more ambitious targets.
But at second reading we are in a rather different position. The Commission has said that it has made a firm agreement with the Council and is sticking to it. It will go no further, it says. It will not support the amendments tabled by the PPE-DE or the Socialist Group. I would like Member States to be more ambitious. But at first reading, Parliament supported proposals based on a Commission model which I find fiendishly complicated. In the absence of the Commission's support now, I do not see how we, as legislators, not technical experts, can propose more ambitious targets for individual countries unless we pull figures out of the air, which seems to me a rather poor and amateurish way of making law. So I have accepted that this is as far as we can go for the time being.
But I am also aware that this is a poker game and I am a rotten poker player. It may be that Member States have cards up their sleeves which they are prepared to offer up if pushed in conciliation. It may be that the Commissioner secretly wishes Parliament to pursue its original agenda.
If that proves to be the case then I have misread the game. I am waiting with interest to hear from the Commissioner whether she has been keeping cards close to her chest or whether her public position remains the same.
Mr President, I would like to congratulate Mrs Myller on her sterling report on national emission ceilings. There are four polluting substances involved. For two of the substances, sulphur dioxide and nitrogen oxide, an adequate solution can be found in Mrs Oomen-Ruijten' s report on large combustion plants. The problem of ammonia must be solved at local and national level. As for volatile organic compounds, we are, in actual fact, still missing part of the legislation. There are now rules which apply to volatile organic compounds which are released when filling up with fuel, as well as for substances of this kind used in industry. However, for volatile organic compounds in households, which, after all, account for one third of all emissions, such rules do not yet exist. That is why I am asking the European Commission when it will at long last come up with an EU directive on paints. We must move towards water-based paints, and it is time that rules were drafted to that effect.
The Gothenburg Protocol has been signed by 36 countries, and is subject to the right of veto. The common position is hardly more ambitious than the Gothenburg Protocol. The right of veto on environmental legislation has been abolished within Europe. It would be disgraceful if the European Union were unable to prescribe environmental standards which are substantially stricter than the Gothenburg Protocol. Tomorrow, Parliament has the opportunity to prevent this disgrace. I hope that 314 or more of my fellow MEPs will be voting for Mrs Myller' s excellent report.
Mr President, I should like to congratulate the rapporteur as well and to ask how far we can trust the Council. It is nothing personal. This is one of the very few proposals I can recall which has come with a price tag attached. It is true that it is printed on page 112 of the original proposals. It does not appear on the Internet version any longer, but it was there on the version that was originally submitted to Parliament. This shows us the actual cost of implementing the proposed directive on national emission ceilings. It was news to the Belgian members of my committee that this proposal would cost them EUR 1 000 million a year. We showed it to the Belgian members and they did not like the look of that at all.
Can the Commissioner state whether the cost of what is being proposed has been discussed in the Council and what, for example, the Belgians have said about it? What about the French, for whom this measure will cost an additional EUR 916 million a year? What about the Greeks? According to the Commission's estimate, this will cost them an additional EUR 338 million a year. So how far are they actually willing to pay the cost?
Mrs Müller has addressed this problem. In her Amendments Nos 1 and 6 she rejects the word "broadly" and says that the Member States must actually agree to remain "exactly" within the emission ceilings. If Parliament accepts that, we have an even greater right to ask how far the Member States will actually agree to abide by these proposals. When the Commissioner comes to reply, could she perhaps say something on Amendment No 8? Does subsidiarity apply here or not? If it does not apply, then presumably we have to await proposals from the European Commission. If so, since the instruments cannot be taxes, which would not be agreed, what will they be?
Mr President, Commissioner, ladies and gentlemen, I believe we have an important report before us. I welcome the directive' s objective, namely a drastic reduction in air pollution, with open arms, as well as the fact that we are setting a new deadline for 2020. As Mrs Jackson observed a moment ago, my objection pertained to the table in Annex 1, in particular the calculation method and the implications thereof for Member States with a small surface area and high population density.
Commissioner, I assume that, as you already stated in the debate at first reading, we can expect a fairer distribution of the burden, also for small Member States, during the review in 2004. That is why I will be voting against Amendment No 10 which has again included the Commission' s old table in Annex 1.
Mr President, the acidification of forests, fields and watercourses is the single biggest environmental problem in my own country. Almost all acid rain comes from the burning of fossil fuels used in energy production in other European countries. Acidification is therefore a problem 'imported' into our country.
The natural environment in large parts of the north of the EU has little capacity to act as a buffer against pollution. That is why acid rain causes a lot of damage in Denmark, Sweden and Finland. Major efforts are made each year to reduce the damage by liming lakes and watercourses. Without being able to put my finger on the exact figures, I would venture to maintain that, over the years, Sweden has, in financial terms, invested more in liming in order to combat acidification than certain Member States have invested in reducing acidifying emissions.
Certain areas are extremely vulnerable to acid rain, such as south-western Sweden, certain mountain areas in northern Sweden and, especially, southern Norway. I would address all you MEPs from different Member States. If we are to be able to save the valuable countryside in these areas, we need your help. We appeal to you to see the issue from a European perspective and to help us with the major problems caused by acidification. Moreover, reducing combustion emissions is an important health issue in quite a few EU countries. Many people in my own country with an interest in the environment are pinning their hopes on the European Union. The UN has proved to be poor at tackling environmental problems in Europe.
I believe that taxation is an issue for the individual nations. The national parliaments must choose the best and most practicable ways of achieving the national emission ceilings that have now been proposed. I cannot therefore support the proposal for EU taxes to combat emissions.
I also want to comment on the unemployment argument. Overall, a good environment and better health do not lead to unemployment. In the long run, efforts in favour of a sound environment and better health are a good investment, leading to reduced costs and a better economic position. The situation in Russia would have been much better today if there had been no need to inherit the ill health and the environmental catastrophe left behind when the Communist system collapsed.
The Council' s common position is remarkable for its lack of ambition and for the fact that the Council does not want to set a date for when the measures are to come into effect. So we know how the directive is to be complied with. It will quite simply not be complied with at all.
Parliament should therefore again be as ambitious in combating acidification as the Commission was in setting what have been called emission ceilings. With Parliament and the Commission shoulder to shoulder on this issue, the Council' s position is becoming rather embarrassing for the governments of the Member States. Finally, I want to thank the rapporteur, Mrs Myller, for her efforts to achieve results in this important area of environmental concern.
Mr President, President of the Commission, I agree totally with the previous speaker that acidification, eutrophication and the increase in ozone levels in the soil are problems we have to effectively address throughout Europe. Effective national emission limits must therefore be set for the main pollutants.
After some long and hard negotiations the Council achieved consensus on national emission ceilings. The Commission, for its part, supports the Council' s common position. The Council' s common position would mean a significant reduction in emissions. It is perhaps not as ambitious as Parliament, in its first reading, would have liked, but perhaps it is the best possible compromise in this situation. Our Committee on the Environment, Public Health and Consumer Policy has unfortunately finished up by making some proposals that are so dramatic and ambitious that, if they were implemented, the general consensus that has been reached would be jeopardised. In this respect I am in agreement with the views expressed earlier by Mr Davies.
When emission limits were being discussed in Parliament' s first reading in March of last year, I stressed that new targets should not be set before the earlier ones had been achieved. The Commission must check that there is continued improvement in all Member States, and promote measures to help industry to make the necessary changes. It is important that environmental targets are achieved as cost-effectively as possible. For that reason, Mrs Jackson' s question is more than justified.
As worthy as the tighter restriction on emissions as proposed by the Committee on the Environment, Public Health and Consumer Policy are, we should be aware of the possible adverse effects of our hopes and voting behaviour. Delaying this directive and embarking on a course of prolonged conciliation, the poker game which someone mentioned, would certainly be the worst alternative from the point of view of the environment. And besides, the environmental benefits gained from more stringent measures would be very slight in comparison with the costs.
Mr President, I would like to begin by thanking the rapporteur for her work on this important proposal. I know you have a lot to do on the Sixth Environmental Action Programme and other things. The proposal for a directive on national emission ceilings aims to tackle acidification, eutrophication and ground level ozone simultaneously. It is therefore highly significant for two of the four priority areas identified in the Commission's proposal for a Sixth Environmental Action Programme: nature and bio-diversity and health and the environment. There are still important areas of the Union where nature and biodiversity suffer from the impact of acid rain eutrophication and citizens are affected by ground level ozone, as has already been commented on by Members of Parliament. We must solve these problems.
Amendments Nos 10 and 13 seek to reinstate the emission ceilings originally proposed by the Commission. In their common position the Member States endorse both the long-term goals and the interim objectives of the proposal. They have re-examined the commitments that they made in the Gothenburg Protocol and have signed up to more action. But they all consider that there are uncertainties and other factors that may change the picture in a few years time: energy plans, accession and so on. This is why Member States have agreed to look again at these issues in 2004. The Commission can accept this as a first step on the understanding that our aim in 2004 will be to make up the shortfall.
I am very concerned that it would be exceedingly difficult to have successful discussions on Amendments Nos 10 and 13 with the Council. There are different requirements for each Member State and fifteen points of view in the Council. The Commission therefore does not accept Amendments Nos 10 and 13. The Commission can, however, accept Amendments Nos 11 and 12. We will indeed have to look again at the Commission's original proposal for emission ceilings in 2004 and decide whether it would be better to share the burden differently in the light of more recent developments. Amendments Nos 11 and 12 explain this very clearly.
In answer to Mr de Roo' s questions, I want to say that the Commission has completed two studies on volatile organic compounds. We are now doing preparatory work and expect to be able to discuss potential proposals with experts actually before the summer. That is perhaps important information. As regards costs, and how far the Member States, Mrs Jackson, are willing to pay the costs? As you know costs were discussed at enormous length in the Council. Member States believe we can meet the target and they have signed up to what they feel they can do now. They want to look again at the costs in 2004 before signing up to more. Of course the costs are higher for some countries than for others because of where the pollution emissions come from. All emissions are not equal because of different weather patterns. That was also noted in the discussions in Council.
As far as the remaining amendments are concerned, Amendments Nos 1 and 6 are related to Amendment No 10. The Council inserted the word "broadly" in recognition of the fact that the emission ceilings of the common position will not go all the way to meeting the goals for 2010 and the Commission does not therefore accept these amendments. Amendment No 4 would set dates by which the long-term goals of this directive should be met and it is still the Commission's view that, with our present knowledge, any date would be mere guesswork and we should not put it in a legal text. The Commission must therefore reject Amendment No 4. I hope we will have a clearer forecast when we review the directive in 2004, but then - if you will forgive the joke - some emission figures will have to be taken out of the air.
The Commission agrees wholeheartedly that emissions from international shipping are important and must be tackled effectively. We must also look at the effect of aircraft emissions. The Commission can accept fully Amendment No 2 and can accept in part and in principle Amendment No 3. We would however prefer to quote Directive 99/30 more directly. We cannot accept Amendment No 5, nor the first part of Amendment No 7. Emissions from international maritime traffic and cruising aircraft cannot be assigned to individual Member States. We must instead follow up action already taken in the International Maritime Organisation and decide what else is needed. The Commission can accept Amendment No 8 in part and in principle. Bringing forward proposals on economic instruments is something that we will look at as part of our review of the directive in 2004. We can accept in part and in principle the second part of Amendment No 7 and Amendment No 9. Again, the Commission cannot accept the requirement to bring forward proposals. All the issues highlighted by Parliament should be considered during the review. I thank Parliament for its time and look forward to progress on this very important dossier.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Environmental inspections
The next item is the report (A5-0041/2001) by Mrs Jackson, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council recommendation [C5-0001/2001 - 1998/0358(COD)] providing for minimum criteria for environmental inspections in the Member States.
Mr President, I report to the House at the end of a long and not wholly satisfactory saga. The European Parliament's delegation wanted to see this recommendation on environmental inspection cast in the form of a directive. We were very forceful about that and we tried to persuade the Commission to sympathise with us. It did not. We tried to persuade the Council of Ministers to agree with us and it did not. This is very sad but it is a situation which we have unfortunately had to live with because, if we had not agreed to the texts which we now have in front of us, we probably would not even have had a recommendation.
Many of my colleagues - I hope all my colleagues - feel that we are dealing with a very unsatisfactory situation. In effect, we are constantly adding to the burden of European Union legislation on the environment, with the very good intention of improving our environment, but the Member States are signing up to legislation which they are in many cases unable to put in place in the form in which they adopt it. They may in the end be able to reach the standards that they agree to, but we have to ask how long this will take. In some instances the Commission is still very much in the dark about whether Member States are really complying with legislation because the Member States are very slow in telling the Commission about the state of implementation in the reports that they are obliged to send to Brussels.
So, if you want to put it at its most dramatic, the European Parliament finds itself complicit in a deceit on the people of Europe. We are telling them that we have very forward-looking environmental legislation but in instances such as the nitrates directive and the urban waste water directive we find that in fact Member States are taking much longer than required to comply with legislation. Indeed the case of the fine that the Greek Government is still paying to Brussels for failing to comply with a waste directive shows that it can be a quarter of a century before a Member State is even taken to court for failing to comply with legislation effectively adopted in the 1970s.
Parliament felt that the way to deal with this was to take what was originally a recommendation on environmental inspections and use it as a way of enforcing common standards throughout the Member States by upgrading it to a directive which Member States would, we had hoped, want to take more notice of. As I say, the Member States were against this. It was rather enlightening to go to the meeting of the Conciliation Committee where it was quite clear that some Member State delegations were not interested in the subject at all, let alone in that particular meeting that we went to that night. This is a situation in which only a minority of Member States are really interested in compliance. For most it comes very low down on their list of priorities.
So I am afraid we have settled in a sense for second best. We still have hopes that we will be able to return to this issue. Indeed we intend doing so because, although we have a recommendation, within it we have a revision clause which will mean that the Commission comes back to Parliament within the lifetime of this Parliament - I think I am right in saying in 2003 - in order that we can try to assess how the Member States are performing in relation to this particular recommendation.
That would mean that Mr Davies and I, if we are spared and have managed to survive foot-and-mouth, BSE and everything else that seems to be afflicting the United Kingdom, will be able to make sure that we move to a directive if we feel that the recommendation is getting us nowhere. We hope that we will have the support of the Commission in making that reassessment in 2003 a really serious exercise. I am sure that Mrs Wallström, who is very keen on getting better compliance, will want to support us in that.
We also managed to get into the recommendation the idea that the reports on inspection must be publicly available within two months of their completion and submission to the Commission. We want to make sure that more people in Europe are interested in the issue of compliance - more people throughout the Member States, not simply in a selection of the northern ones. And finally, might I draw attention to the fact that, although we could not formally record this, we have said that we will put a standard clause into directives that will simply say "Member States undertake to have in place, by the date of entry into force of the directive, systems of environmental inspection which will enable them fully to comply with the provisions of this directive". We do not see how any Member State can possibly oppose that.
Mr President, I should like to begin with a word of gratitude and congratulation to our rapporteur. I believe the parliamentary delegation to the Conciliation Committee fought very hard before reluctantly consenting to the result of the conciliation process, and that is also how my group will vote in the Chamber. Nevertheless, we cannot be satisfied with the joint text. The European Parliament wanted a binding directive rather than polite recommendations. The Member States dug their heels in and must now take responsibility for the stagnation of environmental policy in the Union.
At the present time, proceedings for infringement or non-observance of current environmental legislation are pending in more than 150 cases. As much as this Parliament rejoices at every step forward in the field of environmental policy, we also have every reason to doubt the sincerity of the Union' s commitment to the environment if it omits the most important step, namely the application of its policy, the enforcement of its rules. The best legislation is worthless if it is not enforced.
The conditions we imposed, namely the coordination of inspections between Member States in cases of cross-border environmental crimes and the publication of inspection reports two months after each inspection, represent an improvement. But Parliament' s most important demand, in my opinion, relates to the revision clause which Mrs Jackson described, the clause requiring the Commission to present a report to Parliament after two years on the application and impact of the recommendation and, should it prove to be a dead letter - which I fully expect it to be - to present a proposal for a directive too.
Since I do not quite trust the very wishy-washy wording of this revision clause, which now states that the Commission should present such a report as soon as possible, rather than in two years' time, I must ask Commissioner Wallström to reaffirm her determination to ensure that this report will be on the table in slightly more than two years from now. I do hope, of course, that the report will provide evidence that the recommendation has borne fruit, that our environmental legislation has become more effective, that the situation has improved. At the present time, however, although I have heard the message, I am still lacking in faith.
Mr President, I know of no one who disagrees with the view that environmental legislation should be enforced equally and effectively across the Union. This report gave us the opportunity to take some practical action. It seems to me that for more than a year and a half we have had a dialogue of the deaf and the result is that we have achieved nothing worth having. I do not blame the Commissioner who inherited this from her predecessor, but the recommendation from the Commission was deeply flawed and thoroughly unpopular with Member States, who supported it only because it was non-binding and could therefore be ignored.
The view of Member States, that it was too prescriptive, came to be shared by many Members of this Parliament. But there was never an opportunity to have a serious discussion between the Council and Parliament about the best means of achieving what should have been shared objectives. Perhaps this was a failing on our part to take some kind of initiative.
On the other hand, the radical yet eminently sensible compromise proposal made by Mrs Jackson and backed by the Conciliation Committee gained no support either from the Presidency or the Commission. So maybe no meeting of minds was possible. But the commitment secured from the Commission to consider introducing some kind of directive in a couple of years' time, while welcome, given the Commissioner's declared support for ensuring that we are enforcing rules and laws effectively, should have been coming any way and adds nothing to previous statements.
I regard this entire law-making exercise as a failure. There was simply no proper dialogue between the institutions. I feel we have let down our constituents across the European Union. With hindsight, I believe it would have been better for Parliament to have let the conciliation process collapse. The Liberal Group will be voting against adoption of this recommendation tomorrow. I just hope we can all do better next time.
Mr President, I will keep Parliament regularly informed on implementation and the rate of compliance. This is one of the most important issues we have to work on in the next few years and that is also why it is given as one of the priorities in the Sixth Environmental Action Programme. We have to concentrate on implementation. I will, of course, come back to Parliament and if necessary introduce legislation, the so-called guillotine approach. We will put pressure on Member States. I think when people come to the conciliation process they put a lot of time, effort and energy into it and they want to agree, so it is worthwhile.
It will help if the citizens of Europe are kept informed about implementation and we are proposing different ways of doing that. Any more ideas on how we might achieve this and keep up the pressure on the Member States will be welcome.
The difference of opinion was on the legal instrument that would best meet the objectives. I am glad that we have reached an agreement on the form and wording of the instrument by taking on board Parliament's amendments.
I also support Mrs Jackson's suggestion that this sentence should be inserted in all the proposals from now on. It is a good reminder for the Member States. The amendments will tighten up the requirements in the recommendation. For instance, reports on site visits should be available within two months of the inspection taking place. We now have to ensure that the recommendation is fully implemented.
I should like to acknowledge IMPEL's role. Its work on minimum criteria for inspections helped in the drafting of the recommendation and they are a very important instrument. IMPEL now has a mandate under the recommendation to review inspectorates, inspection practices and best practices in the training and qualification of inspectors.
The recommendation would now require Member States to report to the Commission on the operation within two years. The Commission will then consider whether to put forward a proposal for a comprehensive directive covering the inspection's life cycle. We will definitely come back to this and I hope that together we will be able to improve the implementation of the acquis communautaire on the environment.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Motor vehicle heating systems
The next item is the recommendation for second reading (A5-0055/2001) from Mr Miller, on behalf of the Committee on Legal Affairs and the Internal Market, concerning the common position of the Council [7074/1/2000 - C5-0615/2000 - 1998/0277(COD)] with a view to the adoption of a European Parliament and Council directive relating to heating systems for motor vehicles and their trailers and amending Council Directive 70/156/EEC and repealing Council Directive 78/548/EEC.
At this point we are reminded of the momentous nature of our work here in terms of the future of the European Union!
Mr President, I should like to begin by pointing out a technical correction. This is something that should have been picked up in committee but, unfortunately, it was not. It refers in Annex IV, 2.2, to gauge pressure of 500 HPA, where in fact it should actually refer to 0.5 HPA. I would be most grateful if that small technical correction could be made. I am sure all manufacturers of car heating systems would also be grateful. There are two further amendments on this. Both are very technical and have been suggested to me by the industry. When I looked at them I did not see any problem. I have submitted them to the committee and it has approved them.
The very fact that I have stood up here and said that two further amendments have been submitted to me by the manufacturers highlights the dilemma Parliament faces with this type of directive. Last month, I moved a report on making buses accessible to disabled people. Certain people criticised that report because it was far too technical. I had actually taken a lot of the technicalities out of it. However, when we come to this report, I wonder what I am doing, standing here at 10.30 p.m. on a Tuesday night, arguing over technicalities. This is not a job for Parliament. We should be directing policy in the way it is going, but we should not be discussing technicalities which would have been better addressed elsewhere.
I would like to suggest to the Commission that some of us get together at some point in the near future to stop this sort of report coming on to the agenda of Parliament. It is wasting the Commission's time and it is wasting our time. It is high time that we started looking at ways of removing these technical reports - which are not political by any means - from the agenda. They should be discussed within the appropriate forum where engineers, technicians, scientists etc., or whatever technical group, would look at these specifications rather than coming to me. I am not an engineer: I was a milkman in my first trade. I do not know how I am expected to know the difference between 0.5 HPA and 500 HPA. I make a plea to the Commission that we address this problem. Hopefully we can get a decent night's sleep some time in the future.
Mr President, I really can only echo what my friend and colleague, Mr Miller, has said. He and I alternate from one side to the other as rapporteur and shadow rapporteur of the Committee on Legal Affairs and the Internal Market on these technical files. I can also reveal to him that not only have I been nominated for this task in the Legal Affairs Committee, but I currently have on my file six other technical regulations - wearing my other hat - for the Committee on Industry, External Trade, Research and Energy. Perhaps it is because I was an engineer in my previous life.
But seriously, we must consider first of all the whole way in which this work is to be carried out. This is an important directive. We should not underestimate the importance of it. I thank Mr Miller for the work he has done on basically sorting out the finer details of it although, as he said, it is not really a job we should be doing.
Commissioner Liikanen's services need to make sure that they are sorting out the fine detail. The fine elements of this - the technical detail that the car or component manufacturers are advising us about - really ought to be handled by him before it comes to us. Indeed, now that the Commission has acceded to the protocols of the Economic Commission for Europe in Geneva, which has been where the bulk of motor vehicle legislation in Europe is handled, we are faced with another set of issues - most of which are being handled in the Industry Committee at the moment - where Parliament does not have the right of amendment as we have with this sort of directive. That is probably right but there are still the political elements that we need to consider.
In fact, Mr Miller should be receiving an invitation from me, so I am pleased to say that I had already anticipated what he was going to invite me to do tonight. He will be receiving an invitation from me to a meeting next week where I have been asked by the Industry Committee to convene a group of interested parliamentarians. I know that Commissioner Liikanen's motor vehicle colleagues will be well represented and are keen to come and exchange views with us, as are the motor industry trade associations and the European and Japanese component manufacturers, to have a look at how we handle this growing and important issue and how we relate to it politically.
Essentially, we are looking for some shape of strategy and for key issues requiring a political input, so that we can then leave the technical side to the Commission. There may be then, in the case of EC regulations, simply a right of veto at the end or, if we feel that the work has not been done properly, we will simply not accept it until it comes back in its finally completed form. Then we should not have to be dealing with this sort of technical work.
Hopefully, by the time we come around to another cycle of these procedures, Mr Miller and I will not be here late on a Tuesday evening, talking about the technical details of heaters, tyres or whatever it is, but we will have had a chance to make an overall political input into the scope of motor vehicle regulation. I know that Commissioner Liikanen is interested in seeing this process streamlined, not only in the fine technical detail, but also by looking at the ways in which the industry itself can be encouraged to develop its own technical regulations within an overall public policy framework and indeed, on crucial issues like safety, to be able to move beyond those and to use its own technical resources to help make better, safer and more environmentally-friendly vehicles for us to use.
Mr President, it has become a habit for Mr Miller, Mr Harbour and I to spend the evenings here in Parliament and I am happy to see so many parliamentarians wanting to join this debate - Mrs McNally, Mr Wijkman and Mr Chichester.
I should like to thank the rapporteur, Mr Miller, for his report. It has been asked why this proposal has been put forward. The answer is that it is a matter of extending the scope of the directive. I really hope that we can find some solutions so that the Commission, the Council and Parliament can concentrate on issues of political importance. Outsiders might find it difficult to understand why we spend our time on directives like this.
The proposal amending the Council directive relating to heating systems for motor vehicles is aimed at extending the scope to include all vehicles and not just cars. The provisions for combustion heaters are introduced to ensure that these devices comply with high safety and environmental standards consistent with current technology.
The industry is also supportive as this harmonisation will offer it the benefits of the internal market.
I am therefore pleased that the rapporteur largely agrees with the common position. He has proposed two technical amendments regarding the specific requirements of combustion heaters. The Commission can accept these amendments as they do not interfere with the current safety requirements in the proposal.
The Commission will further investigate specific requirements for LPG combustion heaters to be added in Annex VIII. It will also take into account the implications of the second amendment. This report will pave the way to a speedy adoption of this directive.
In conclusion, the Commission can accept Amendments Nos 1 and 2.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Energy efficiency
The next item is the report (A5-0054/01) by Mr Wijkman, on behalf of the Committee on Industry, External Trade, Research and Energy, on the communication from the Commission to the Council [COM(2000)247 - C5-0567/2000/2265(COS)], the European Parliament, the Economic and Social Committee and the Committee of the Regions on the Action Plan to Improve Energy Efficiency in the European Community.
I feel sure that motor-vehicle heating systems will play a crucial role here too!
Mr President, the Commission' s proposal for an Action Plan to increase energy efficiency is welcome. As the rapporteur, I can, at the same time, see that the plan has many shortcomings in its original form. I hope that the proposals in Parliament' s resolution will be valuable in the way they complement the plan and that, as the Commissioner responsible, Mrs de Palacio will make our proposals her own.
In the course of discussing the Action Plan, it has become very clear how neglected energy saving is as a policy area and in society generally. Many people are doubtless aware that we have to change the direction of energy policy and reduce our considerable dependency on fossil fuels. If, however, you ask them how we are to do this, they do not as a rule come up with many answers. Some people propose renewable energy sources. Extremely few would state that it is especially through more efficient energy use that the change should be brought about. The reason, of course, is the lack of knowledge about what can be done. What is more, there are not enough economic incentives to facilitate investment in more efficient energy use.
One major problem is that energy savings are invisible. When we invest in a wind park, it is obvious to everyone what the money has been used for. If we put a corresponding amount of money into the rational use of energy, the investment is seen as being significantly more diffuse. I therefore hope that the proposal to turn all the EU' s institutions, that is to say the buildings we work in, into symbols of the rational use of energy will be adopted. We can, of course, begin with this Parliament.
There is very great potential within the EU for saving energy and using it in rational ways. In my view, the Commission is too cautious in its assessments. At least 30% of the energy used today could be saved through rational behaviour. If, moreover, the environmental costs of energy production and consumption were built into prices, the potential would be even greater. The report' s demands that environmental costs should be internalised and that the problem should be overcome by means of different types of tax, especially a kilometre/tonne charge on heavy vehicles and a tax on bunker fuels, must be seen against this background. In the same way, it is important to use the tax system to promote energy-efficient vehicles and buildings, or equipment which contributes to the more rational use of energy.
There is a lot to be done in this area to increase the incentives for the rational use of energy. A general overhaul of tax policy is needed in order to promote what is good and positive from an environmental point of view rather than what is anything but good and positive. That is additionally important in the current situation in which electricity markets are being deregulated. Deregulation is excellent, but it has led to such low prices that, for example, problems involving counter-pressure have arisen.
The report demands a series of new directives aimed at stimulating energy efficiency in different areas: the building sector, combined power and heating, electronic equipment of different kinds and the transport sector. Another important proposal is that of linking the intelligent use of energy to what is being called the Lisbon process. The Lisbon Summit set the goal of making the EU into the world' s most competitive and productive economy. Such a programme would be significantly impaired if the environmental aspects were not covered. These could be covered by a demand for energy efficiency within the European Union to increase annually by, for example, 2.5%. Even if no account were taken of the environmental aspects, there is a lot to be said for putting energy efficiency on the agenda set by the Lisbon process. The more efficient use of natural and energy resources would be an excellent contribution to the European Union' s competitiveness and productivity.
Nor must we forget countries in the vicinity of the EU. If these aspects are important to ourselves, it is also important that they should be emphasised in the negotiations with the candidate countries in the context of the enlargement process. That also applies, of course, in connection with the aid we supply. In the course of the work done on the report, it has become clear to me how important it is that systematic, long-term work should be done on these issues. Together with three other MEPs - Mrs McNally, Mr Turmes and Mrs van der Laan - I have therefore prepared an initiative called Energy Intelligent Europe, which has already been supported by many representatives of different political groups and Member States.
The intention is, in various ways, to stimulate the debate about the rational use of energy and to propose initiatives that should be taken by the EU and the Member States in order to make our energy use more intelligent. There is therefore every good reason to return to these issues.
Mr President, it is right that we should consider another aspect of this communication, namely the fact that the planned 18% saving would also be a gigantic boost to the European economy. An energy saving of 18% is equivalent to a drop in energy consumption of 1 900 terawatt/hours. That represents a saving of EUR 124 billion, which could be used to enhance the economic potential of the regions within the European Union. If we extrapolate from these figures, we find that consistent implementation of this programme could create about a million jobs in the European Union.
The second issue is the protection of resources. We must be aware that 90% of the oil that is extracted today was found more than 20 years ago; in other words, it comes from sources that are more than 20 years old. Only 10% of the oil that is being extracted today was discovered in the last 20 years. Once again, I cannot fail to mention here that the procurement of oil is inextricably linked with the use of military power. We see that in the Middle East, we see it in the Caucasus, and we see it in Africa.
The most important things in this context are to create awareness and to develop intelligent models for the use of combined heat and power, judiciously funded contracting models. If we are serious about this, it is essential that the aims which are formulated here be given binding force. Otherwise our work will merely have been a statistical exercise and an inefficient use of our own energy. It is imperative that we remove the fiscal, bureaucratic and financial barriers.
Mr President, Commissioner, as we speak about energy efficiency today, we naturally think primarily of the security of energy supplies, and security of supply is undoubtedly an issue that is very high on the agenda of the European Union. For that reason we wish to aim for a reduction in energy intensity. The political objective for us at the present time is a 2.5% reduction. It goes without saying that the widely divergent starting points of the 15 Member States must be taken into account when such targets are set. That is precisely why we believe that this target must be binding, and the process should begin in that country where the level of energy efficiency is highest, the country most capable of effecting such an improvement.
We also believe that the share of combined heat and power generation in the energy market could be increased to 18% by 2010 and 25% by 2015, because that would also put electricity supply on a secure basis. Cogeneration, of course, can be achieved with fossil fuels as well as with renewable forms of energy. We are backing renewable energy in particular, and there are encouraging examples in this domain, such as pellet-fuelled heating, with which heat and power can be cogenerated very efficiently.
It is also important that the European Commission steps up its coordination effort in this area. Coordinating European initiatives is a highly demanding task, if we think of programmes such as SAVE, Altener or the Fifth Framework Programme for Research and Energy. Many programmes are available, but the important thing is to ensure that they are carefully targeted.
My last point concerns public tendering and centralised procurement. Special consideration should be given in these contexts to small and medium-sized companies; to that end, the cost of new appliances and systems should be calculated on the basis of their entire life expectancy, including the price of total energy consumption over that period in addition to the purchase price.
Mr President, congratulations to the rapporteur, who has achieved a quite remarkable level of consensus right across this House. That consensus is leading to the joint initiative he mentioned, which we shall be announcing tomorrow. This is unusually good working together. Thank you, too, to the Commissioner, who works within the limits of a very inadequate Treaty. There is no energy chapter in the Treaty. This is a big gap and we must continue to put pressure on Member States if we want a coherent policy. That is what disappoints me about this action plan. It does not seem to be part of a coherent energy policy with short-term, medium-term and long-term strategies. It is a piecemeal approach in which the emphasis varies according to the publication.
The case for energy efficiency is clear and unanswerable. It meets all three requisites of an energy policy: environmental impact, security of supply and competitiveness. All are helped by energy efficiency. So if this is so self-evident, the obvious question is why do we need an action plan? Why is this not happening automatically? We know what the barriers are to accepting such a common sense solution. Ignorance of the facts, particularly at household and small firm level. Lack of incentive - energy in the European Union is artificially cheap because of the subsidies for the conventional forms of energy, which are often denied but certainly there, and the failure to take on board the external costs. In many Member States, there is no requirement to even look at demand site management. Commissioner, what has happened to the rational planning directive? Please bring it forward again. It has not finished its journey through the legislative process. Transport is, of course, a particularly difficult area and action is needed.
This action plan of the Commission's is unambitious. A 1% per annum improvement would be very easy to achieve. We need at least 2.5%; that is attainable. We want to give serious consideration to the setting up of an energy programme agency with the task of producing the coherent energy strategy I mentioned. We can look at energy appliances. However, I am dubious about voluntary agreements. The Sixth Framework Programme gives us an opportunity to look at research and I hope that tomorrow, Commissioner, you will join with us in looking forward to a more intelligent use of energy in the European Union.
Mr President, Commissioner, ladies and gentlemen, it is a fact that in the European Union, across all sectors of the economy, and also in the world of the private consumer, there is great potential for boosting energy efficiency levels. It is therefore essential that an effective strategy be developed. It is the task of the European Commission to formulate proposals to improve building regulations, to promote the energy efficiency of electrical appliances, for which, among other things, standards must be laid down with regard to the standby function, and, last but not least, proposals for measures to adopt a Community policy for a sustainable transport system. In my opinion, the European Parliament also has to act as a model. Why, for example, can we not install solar panels in the European Parliament buildings, both here and in Brussels? After all, the energy generated would supply sufficient energy to operate the hundreds of computers in the European Parliament.
Energy efficiency is not just about installing more efficient technology. It is, above all, a matter of behaviour patterns. Where the Member States are concerned, instead of getting bogged down with levy increases or the introduction of a CO2 levy, they should just focus on creating incentives for investments in energy efficiency, for example by reducing VAT rates on energy-saving appliances and services, or by reducing property tax for buildings which meet high energy-efficiency standards, and on granting special tax benefits for cogeneration, in particular. Such measures constitute a considerable encouragement to promote energy efficiency, and I believe that we must urge everyone to actually make this happen.
Mr President, energy efficiency is arguably the poor relation in the overall supply situation. We all agree that it is a good thing. But, rather like Saint Augustine, who prayed to God to make him good but not just yet, we tend to put off doing something about it. I wish to congratulate the rapporteur on his determined effort to put this right, both in his report and the initiative that my colleague has referred to for an energy-intelligent Europe - although I confess that I would describe efficiency and conservation more as common sense than intelligence.
Everywhere one looks in the energy-rich world we inhabit in Europe, and the USA in particular, one can see examples of energy extravagance, even profligacy. The challenge lies in persuading members of the public of the need to change their ways. The rapporteur lists many sectors where improvements can be made: by public authorities, industry, business and individual consumers. However, I do not believe it is necessary to have an energy chapter in the Treaty, nor to impose punitive taxation in order to impose an improved efficiency. It is better to proceed with a combination of setting higher standards and offering fiscal incentives, coupled with a campaign to persuade people to change. Above all, we must change attitudes and encourage people to look at the world in a different way. That is the way forward to achieve energy efficiency.
Mr President, the Commission has given us a good basis for discussion. However, I should also like to thank the rapporteur for substantially improving and enriching the original ideas. The ideas themselves, in fact, are not new. We have been talking about them for the last ten or fifteen years. There have been reports and studies - we already know everything we really want to know. The question is how we can implement it all. How can the technology, which is already available, be combined with the money, which is also available? And here I wonder whether the European Investment Bank could play a bigger part.
The second problem I should like to address concerns administrative matters. Let me cite one small example in the federal State from which I come. Our State has a number of universities, but let us just take one of them as an example. Some of the university buildings were to be better insulated and have better energy systems installed. It took many years before the buildings were refurbished. Why? Because the buildings belonged to the Ministry of Finance, but the Ministry of Science was their user. In other words, one ministry would have had to invest, but another would have benefited from the investment. Because each of them has its own separate accounting system, they did not sit down together. It took many years until they were able to agree - and it took an EU study to bring them together, incidentally. Absurd it may seem, but that is how things are!
By the way, in my home town, cars with extremely high petrol consumption are going for a song at the moment, whereas dealers are finding it difficult to sell cars with low fuel consumption. This is a third problem, a question of consumer behaviour. Consumers bear responsibility too, not only legislators. If administrators, consumers and legislators get their act together, we can achieve something, and I eagerly await the Commission' s proposals. I can assure you, Commissioner, that we shall support you in these efforts, and we shall also present initiatives of our own to that end.
Mr President, my colleague, Mr Wijkman, has been engaged in some valuable and creditable work in preparing this report. This is a very important issue: we are not only speaking about the protection of the environment but safeguarding the supply of energy.
Any Member State that wishes to steer its emissions in a cleaner direction by means of taxation must be considered jointly responsible to the Union as a whole and our common environment. We, for our part, must ensure that we do not support the distortion of competition in the name of free competition at the cost of caring for the environment. A Member State that manages its carbon dioxide emissions responsibly, for example, must not be allowed to get into a situation in which countries that produce their energy with a proportionately greater quantity of polluting fuels have a competitive edge over it. It is on this basis that harmonised environmental taxes are justified.
This example of mine is a clear depiction of the distortion of competition. This scenario could eventually lead to a situation where environmental considerations are not predominant when deciding energy policy. There is a danger that, with the liberalisation of the electricity market, Member States that attend to their obligations with regard to emissions may lose their electricity markets to countries that ignore their obligations.
Combined heat and power production is important for energy efficiency. The special conditions that prevail in small and remote countries are also relevant here. The special climatic features of Member States have to be taken into account at Community level. I hope that Mr Rübig' s amendment will gain support among my colleagues on this basis.
Mr President, Commissioner, ladies and gentlemen, it is not long since the Commission reopened the debate on the security of energy supply in the European Union. The Green Paper put forward by the Commissioner is an important instrument for energy policy in the European Union and clarifies some of the priorities in this field. Amongst other things, it proposes decisive action in connection with energy demand. If energy efficiency can be improved by 2.5% or 1% as the Commission proposes, we shall have succeeded in adding one more grain of sand towards achieving the objectives of the energy policy, which are to respect the environment, achieve a competitive market and improve the security of our energy supply.
In this context, I have to congratulate the Commission on its proposals for encouraging renewable energies, energy efficiency, security of supply and biofuels, and the rapporteur, Mr Wijkman, on his references to future directives on building construction and cogeneration of heat and electricity, and I trust that the Council will give a much-needed boost to all these proposals.
GDP in the European Union is growing by an average of 3%, and we citizens of Europe are enjoying increased well-being. We do not want to forgo this well-being, but we can make it more sustainable, especially in the construction and transport sectors.
I do not think this is the moment to reopen the debate on the CO2 emissions tax, given the differences in tax rates imposed by the Member States and their effect on inflation. In addition, it has no effect on energy efficiency.
Neither should we separate this question from other additional measures to ensure that the internal electricity market works properly.
Lastly, it must be made quite clear that improved energy efficiency does not cut CO2 emissions but simply optimises them, since they will only come down through a reduction in the use of fossil fuels. It is important that at the same time as we debate this issue we should think about promoting other forms of energy and carrying out consistent policies in other fields.
Mr President, first of all I should like to thank the rapporteur, Mr Wijkman, and all the Members who have spoken today for the contribution they have made to this debate.
As we all know, energy efficiency is a question that has figured prominently while we have been drawing up our energy policy. As Mrs Ayuso was just saying, we have to look at it in a consistent way. Energy efficiency is one of the elements in a consistent, rational energy policy. But I have to say that it is one of the elements that can help us meet the Kyoto targets, help make this a lasting development, and also help enhance the long-term security of supply.
As indicated in the Green Paper on the security of supply and the Kyoto commitments, issued by the Commission in December, energy efficiency and energy savings contribute to energy policy, since every kilowatt saved is the equivalent of needing to produce one kilowatt less.
I am aware of how difficult Mr Wijkman' s report was to prepare and the effort he had to put in to present such a clear and concise document as he has presented today. I want to tell Mr Wijkman and everybody else here that in general I fully agree with what his report contains.
The scope of the report and the constructive opinions it contains will help us push forward and consolidate the implementation of the energy efficiency action plan.
I know that for some of you it seems rather unambitious to set ourselves an objective of a 1% increase in energy efficiency to be sustained over the next ten years. You must, ladies and gentlemen, realise how much effort it will take over the next ten years to maintain this 1% increase in energy efficiency. Of the approximately 18% margin that we have calculated could be obtained in energy efficiency we should be able to achieve two thirds by 2010, that is an improvement of about 12% in energy efficiency. One per cent sustained: this is not 1% for just one year but an effort that will have to be kept up for some time.
I am pleased that Mr Wijkman concludes in his report that we can continue uncoupling economic growth from energy consumption. That is, we can grow more and at the same time still contain growth in the demand for energy.
I fully agree with Mr Wijkman' s demands for improving efficiency in construction. A draft directive has already been circulated in the Commission to regulate efficiency and the construction standards within the European Union that ensure energy efficiency in buildings, especially public ones.
The Commission may present this directive soon, and I look forward to your contribution to it.
We also intend to put forward a framework directive on electrical equipment in buildings. Up to now there have only been industry regulations or rules for particular types of electrical appliances - Mrs McNally has also brought up these matters - and what we intend to do is make a global regulation covering all electrical appliances that go into buildings of all kinds, whether domestic, industrial or commercial.
I also want to tell you that the proposals included in the White Paper on transport policy, which I hope to present soon, are entirely compatible with what we have been talking about here today and with what the Green Paper says. Therefore I hope to be able to count once again on your backing and support for all these initiatives.
The idea put forward by Mr Wijkman that the Commission and the Member States should turn major public buildings into symbolic demonstrations I think is highly appropriate, and this is something I have emphasised in the past. On the subject of the directive on the energy performance of buildings I hope to be able to make some progress in this direction.
I must also say that I fully agree with Mr Wijkman on the importance of the SAVE programme. In order to guarantee the future of that programme and to determine its guidelines and scope, we shall soon be beginning to draft a new decision on the execution of the programme from 2003 onwards, and Mr Wijkman' s opinions and those given in the report we are discussing will obviously be taken into consideration.
With regard to the European Energy Programme Agency, this issue is likely to be more complicated, as you well know, but in any case the important thing is not so much which body or administrative division will carry out these activities but rather that the activities should be carried out. On that we are in complete agreement.
I should like to conclude by stressing that the requests and observations made in the Wijkman report, together with all your contributions, will be taken into consideration - some of them very soon, like the buildings directive, for instance - and I think they are wholly consistent with the general energy policy that the Commission is putting forward. You already have concrete evidence of this: the directive on electricity from renewable energy sources, the communications - like this one - on energy saving, the Green Paper, and soon the directive on energy efficiency in the construction industry.
In today' s case, we are approving something that is not to do with energy saving but with the effectiveness of the whole system: the liberalisation of the gas and electricity sector. This is in no way at odds with the existence of additional measures encouraging us to save energy or use it better.
Human behaviour is essential. As some of you have said - Mr Chichester and Mr Beysen, amongst others - the key is education and making people aware of how we must be really careful in using energy, because even though we may be able to pay for it there are certain costs beyond the price of the energy itself that we must never lose sight of. We must not squander it.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Thank you all for keeping within your allotted speaking times. As a result, we can put the light out 45 minutes ahead of schedule, which will save a great deal of energy. Thank you very much.
(The sitting was closed at 11.14 p.m.)